


EXHIBIT 10.1

______________________________________________________________________________
$148,000,000
SECOND AMENDED AND RESTATED CREDIT AGREEMENT,
dated as of September 28, 2012
among
TIMBERLANDS II, LLC
and
WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P.,
as the Borrowers,
COBANK, ACB,
as the Administrative Agent, Lead Arranger and Bookrunner,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND”, NEW
YORK BRANCH,
as Documentation Agent,
AGFIRST FARM CREDIT BANK,
as Syndication Agent,
and
CERTAIN FINANCIAL INSTITUTIONS,
as the Lenders.



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
 
 
 
ARTICLE I
 
Definitions and Accounting Terms
 
2


SECTION 1.1 Defined Terms
 
2


SECTION 1.2 Use of Defined Terms
 
28


SECTION 1.3 Certain Rules of Construction
 
28


SECTION 1.4 Accounting Determinations
 
29


 
 
 
 
 
ARTICLE II

 
FUNDING OF LOANS
 
29


SECTION 2.1 Amount and Terms of Loans
 
29


SECTION 2.2 Notes
 
32


SECTION 2.3 Termination of Term Loan Commitments
 
32


SECTION 2.4 Continuation and Conversion Elections
 
33


 
 
 
 
 
ARTICLE III
 
Payments, Interest and Fees
 
34


SECTION 3.1 Repayments and Prepayments
 
34


SECTION 3.2 Interest Provisions
 
36


SECTION 3.3 Commitment Fee
 
37


 
 
 
 
 
ARTICLE IV
 
YIELD PROTECTION, TAXES AND RELATED PROVISIONS
 
37


SECTION 4.1 Eurodollar Rate Lending Unlawful
 
37


SECTION 4.2 Inability to Determine Rates
 
37


SECTION 4.3 Capital Adequacy and Other Adjustments
 
38


SECTION 4.4 Funding Losses
 
39


SECTION 4.5 Mitigation Obligations; Replacement of Lender
 
39


SECTION 4.6 Taxes
 
40


SECTION 4.7 Payments, Interest Calculations, etc
 
44


SECTION 4.8 Sharing of Payments
 
45


SECTION 4.9 Right of Setoff
 
46


SECTION 4.10 Use of Proceeds
 
46


SECTION 4.11 Payment Reliance
 
46


SECTION 4.12 Defaulting Lenders
 
47


 
 
 
 
 
ARTICLE V
 
CONDITIONS PRECEDENT TO INITIAL FUNDING DATE
 
49


SECTION 5.1 Conditions
 
49


SECTION 5.2 Conditions to the making of all Borrowings on the Revolving Loans
 
55


 
 
 
 
 
ARTICLE VI
 
Representations and Warranties
 
56


SECTION 6.1 Organization, etc
 
56


SECTION 6.2 Due Authorization, Non-Contravention, etc
 
57


SECTION 6.3 Required Approvals
 
57


SECTION 6.4 Validity, etc
 
58


SECTION 6.5 No Material Liabilities
 
58




2



--------------------------------------------------------------------------------




SECTION 6.6 No Material Adverse Change, etc
 
58


SECTION 6.7 Litigation, Labor Matters, etc
 
58


SECTION 6.8 Capitalization
 
59


SECTION 6.9 Compliance with Laws, etc
 
59


SECTION 6.10 Properties, Permits, etc
 
59


SECTION 6.11 Taxes, etc
 
60


SECTION 6.12 ERISA
 
61


SECTION 6.13 Environmental Warranties
 
61


SECTION 6.14 Accuracy of Information
 
62


SECTION 6.15 Transaction Agreement, etc
 
63


SECTION 6.16 Absence of Default and Restrictions
 
63


SECTION 6.17 Margin Regulations; Bank Secrecy Act, etc
 
64


SECTION 6.18 Investment Company Status
 
64


SECTION 6.19 Material Agreements; Governmental Approvals
 
64


SECTION 6.20 Solvency
 
65


SECTION 6.21 Insurance
 
65


SECTION 6.22 Affiliate Transactions
 
65


SECTION 6.23 Patriot Act, etc
 
65


SECTION 6.24 Separateness; Special Representations and Covenants Relating to
Loan Parties
 
66


 
 
 
 
 
ARTICLE VII

 
Covenants
 
68


SECTION 7.1 Affirmative Covenants
 
68


SECTION 7.2 Negative Covenants
 
101


 
 
 
 
 
ARTICLE VIII
 
Events of Default and Remedies
 
111


SECTION 8.1 Listing of Events of Default
 
111


SECTION 8.2 Action if Bankruptcy
 
114


SECTION 8.3 Action if Other Event of Default
 
114


SECTION 8.4 Remedies
 
114


SECTION 8.5 Foreclosure on Collateral
 
115


SECTION 8.6 Appointment of Administrative Agent as Attorney-in-Fact
 
115


SECTION 8.7 Payments Upon Acceleration
 
116


 
 
 
 
 
ARTICLE IX
 
RECEIPT ACCOUNT
 
117


SECTION 9.1 Establishment of Receipt Account
 
117


SECTION 9.2 Deposit of Revenues into the Receipt Account
 
118


SECTION 9.3 Payment of Funds From Accounts
 
118


SECTION 9.4 Pledge of Receipt Account
 
121


SECTION 9.5 Administrative Agent Appointed Attorney-In-Fact
 
122


 
 
 
 
 
ARTICLE X
 
The Administrative Agent
 
122


SECTION 10.1 Appointment and Authority
 
122


SECTION 10.2 Rights as a Lender
 
123


SECTION 10.3 Exculpatory Provisions
 
123


SECTION 10.4 Reliance by Administrative Agent
 
124


SECTION 10.5 Delegation of Duties
 
124




3



--------------------------------------------------------------------------------




SECTION 10.6 Resignation of Administrative Agent
 
125


SECTION 10.7 Non-Reliance on Administrative Agent and Other Lenders
 
126


SECTION 10.8 No Other Duties, Etc
 
126


SECTION 10.9 Administrative Agent May File Proof of Claims
 
126


SECTION 10.10 Agency for Perfection; Enforcement of Security by Administrative
Agent
 
127


SECTION 10.11 Collateral and Guaranty Matters
 
127


SECTION 10.12 Indemnification
 
128


 
 
 
ARTICLE XI
 
Miscellaneous Provisions
 
129


SECTION 11.1 Waivers, Amendments, etc
 
129


SECTION 11.2 Notices
 
130


SECTION 11.3 Payment of Costs and Expenses
 
131


SECTION 11.4 Indemnification by the Borrowers
 
133


SECTION 11.5 Survival
 
135


SECTION 11.6 Severability
 
135


SECTION 11.7 Headings
 
135


SECTION 11.8 Counterparts; Integration; Effectiveness
 
135


SECTION 11.9 Governing Law
 
136


SECTION 11.10 Entire Agreement
 
136


SECTION 11.11 Assignments and Participations
 
136


SECTION 11.12 Press Releases and Related Matters
 
140


SECTION 11.13 Consent to Jurisdiction and Service of Process
 
141


SECTION 11.14 Waiver of Jury Trial, etc
 
142


SECTION 11.15 Waiver of Consequential Damages, etc
 
142


SECTION 11.16 No Strict Construction
 
142


SECTION 11.17 Protection of Interests
 
142


SECTION 11.18 Confidentiality
 
143


SECTION 11.19 Patriot Act Information
 
144


SECTION 11.20 Joint and Several Liability
 
144


SECTION 11.21 Waiver of Farm Credit Rights
 
144


SECTION 11.22 Effectiveness of Amendment and Restatement; No Novation
 
144


SECTION 11.23 Purchase of AgSouth Equity Interests
 
144


SECTION 11.24 Initial Funding Date Assignment
 
145


SECTION 11.25 Borrowers’ Agent
 
145


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    



4



--------------------------------------------------------------------------------




SCHEDULES


SCHEDULE I    -    Disclosure Schedule
SCHEDULE II    -    Term and Revolving Loan Commitment Amounts
SCHEDULE III    -    Voting Participants


EXHIBITS
EXHIBIT A    -    Form of Term Note
EXHIBIT A-1    -    Form of Revolving Note
EXHIBIT B-1    -    Form of Borrowing Request
EXHIBIT B-2    -    Form of Continuation/Conversion Notice
EXHIBIT C    -    Form of Assignment and Assumption
EXHIBIT D    -    Form of Closing Date Certificate
EXHIBIT E-1    -    Form of Wells Timberland Solvency Certificate
EXHIBIT E-2    -    Form of Wells Partnership Solvency Certificate
EXHIBIT E-3    -    Form of Wells TRS Subsidiary Solvency Certificate
EXHIBIT E-4    -    Form of Wells HBU Solvency Certificate
EXHIBIT E-5    -    Form of Wells REIT Solvency Certificate
EXHIBIT E-6    -    Form of Wells TRS Solvency Certificate
EXHIBIT F    -    Form of Compliance Certificate
EXHIBIT G    -    Form of Amendment and Reaffirmation Agreement
EXHIBIT H    -    Form of Landlord Estoppel Certificate
EXHIBIT I-1
-    Form of Georgia Second Amended and Restated Deed to Secure Debt

EXHIBIT I-2    -    Form of Alabama Second Mortgage Amendment
EXHIBIT I-3        Form of Alabama Third Mortgage Amendment
EXHIBIT J    -    Form of Opinion of New York Counsel to the Borrowers
EXHIBIT K    -    Form of Opinion of Georgia Counsel to the Borrowers
EXHIBIT L    -    Form of Opinion of Alabama Counsel to the Borrowers
EXHIBIT M        Form of Account Control Agreement
EXHIBIT N-1        Form of Collateral Assignment of Material Agreement
EXHIBIT N-2        Form of Reaffirmation of Collateral Assignment of Material
Agreement
EXHIBIT O
-    Form of Reaffirmation of Amended and Restated Timber Manager Subordination

EXHIBIT P
Form of LTC Lease Recognition Agreement

EXHIBIT 4.6(A)
Form of U.S. Tax Compliance Certificate (Foreign Lenders Not a Partnership)

EXHIBIT 4.6(B)
Form of U.S. Tax Compliance Certificate (Foreign Participants Not a Partnership)

EXHIBIT 4.6(C)
Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

EXHIBIT 4.6(D)
Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)




5



--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 28,
2012 (this “Agreement”), among TIMBERLANDS II, LLC, a Delaware limited liability
company (“Wells Timberland”), and WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P.,
a Delaware limited partnership (“Wells Partnership”; Wells Timberland and Wells
Partnership each a “Borrower” and collectively, the “Borrowers”), the various
financial institutions as are, or may from time to time become, parties hereto
(collectively, the “Lenders”), and COBANK, ACB (“CoBank”), as administrative
agent (in such capacity, the “Administrative Agent”) for the Lenders.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms to Article I.
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent and certain of the Lenders
previously entered into a Credit Agreement, dated as of October 9, 2007, as
amended and restated by that certain Amended and Restated Credit Agreement,
dated as of March 24, 2010 (the “Original Credit Agreement”), which Original
Credit Agreement was amended by that certain Amendment No. 1 to Amended and
Restated Credit Agreement, dated as of June 29, 2010, that certain Amendment No.
2 to Amended and Restated Credit Agreement, dated as of June 10, 2011, that
certain Amendment No. 3 to Amended and Restated Credit Agreement, dated as of
December 13, 2011, and that certain Amendment No. 4 to Amended and Restated
Credit Agreement, dated as of April 18, 2012 (as so amended, and as otherwise
previously amended, supplemented, extended, restated or otherwise modified, the
“Existing Credit Agreement”), pursuant to which the Lenders party thereto
extended certain financial accommodations to the Borrowers;
WHEREAS, the Borrowers’ only business is the direct or indirect ownership and
operation of the Real Property;
WHEREAS, in order to, among other things, refinance outstanding balances due
under the Existing Credit Agreement, fund costs and expenses associated with
closing the Loans, and partially fund the acquisition of certain real property
currently leased by Borrowers under the LTC Lease, the Borrowers desire that the
Lenders make Loans to the Borrowers in an aggregate principal amount of up to
$148,000,000;
WHEREAS, in order to make such Loans, the Borrowers, the Administrative Agent
and the Lenders under the Existing Credit Agreement have agreed to amend and
restate the Existing Credit Agreement as described herein; and
WHEREAS, the Lenders are willing, on the terms and subject to the conditions
hereinafter set forth (including Article V), to make such Loans to the
Borrowers.
NOW, THEREFORE, the parties hereto hereby agree as follows:

6



--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1    Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meaning:
“Account Bank” means each bank or other financial institution that has entered
into a Account Control Agreement including, without limitation, any Domestic
Account Bank.
“Account Control Agreement” means each Account Control Agreement, substantially
in the form of Exhibit M (with respect to any Domestic Account Bank or another
Account Bank in the United States) attached hereto or such other form as may be
reasonably acceptable to the Administrative Agent, executed by a Domestic
Account Bank, or another Account Bank, each applicable Loan Party and the
Administrative Agent.
“Administrative Agent” is defined in the preamble and includes each successor
Administrative Agent pursuant to Section 10.5.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means with respect to a specific Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” means, collectively, the Administrative Agent and each of its
Related Parties.
“Agreement” is defined in the preamble.
“AgSouth” means AgSouth Farm Credit, ACA.
“AgSouth Equity Interests” is defined in Section 11.22.
“Applicable Base Rate Margin” means (a) 1.75% per annum, if the Loan to Value
Ratio is equal to or greater than 40%, (b) 1.50% per annum, if the Loan to Value
Ratio is equal to or greater than 35% and less than 40%, (c) 1.00% per annum, if
the Loan to Value Ratio is less than 35%. The Loan to Value Ratio used to
compute the Applicable Base Rate Margin shall be the Loan to Value Ratio most
recently calculated and reported pursuant to clause (e) of Section 7.1.1 or
clause (w) or (x) of Section 7.1.11, as applicable; changes in the Applicable
Base Rate Margin resulting from a change in the Loan to Value Ratio shall become
effective upon delivery by Wells Manager to the Administrative Agent of a new
Compliance Certificate, as required by clause (e) of Section 7.1.1 and upon the
delivery by Wells Manager to the Administrative Agent of an updated Loan to

7



--------------------------------------------------------------------------------




Value Ratio, as required from time to time by clause (w) or (x) of Section
7.1.11. If Wells Manager shall fail to deliver a Compliance Certificate with
respect to a Fiscal Quarter as and when required pursuant to clause (e) of
Section 7.1.1, the

8



--------------------------------------------------------------------------------




Applicable Base Rate Margin, from and including the date it was required to
deliver such Compliance Certificate to but not including the date Wells Manager
delivers to the Administrative Agent a Compliance Certificate with respect to
such Fiscal Quarter, shall conclusively be presumed to equal the highest
relevant Applicable Base Rate Margin set forth above. The Applicable Base Rate
Margin shall be automatically increased to the highest Applicable Base Rate
Margin set forth above during all periods of time in which any Event of Default
has occurred and is continuing.
“Applicable Commitment Fee Rate” means (a) 0.375% per annum, if the Loan to
Value Ratio is equal to or greater than 40%, (b) 0.250% per annum, if the Loan
to Value Ratio is equal to or greater than 35% and less than 40%, and (c) 0.200%
per annum, if the Loan to Value Ratio is less than 35%. The Loan to Value Ratio
used to compute the Applicable Commitment Fee Rate shall be the Loan to Value
Ratio most recently calculated and reported pursuant to clause (e) of Section
7.1.1 or clause (w) or (x) of Section 7.1.11, as applicable; changes in the
Applicable Commitment Fee Rate resulting from a change in the Loan to Value
Ratio shall become effective upon delivery by Wells Manager to the
Administrative Agent of a new Compliance Certificate, as required by clause (e)
of Section 7.1.1 and upon the delivery by Wells Manager to the Administrative
Agent of an updated Loan to Value Ratio, as required from time to time by clause
(w) or (x) of Section 7.1.11. If Wells Manager shall fail to deliver a
Compliance Certificate with respect to a Fiscal Quarter as and when required
pursuant to clause (e) of Section 7.1.1, the Applicable Commitment Fee Rate,
from and including the date it was required to deliver such Compliance
Certificate to but not including the date Wells Manager delivers to the
Administrative Agent a Compliance Certificate with respect to such Fiscal
Quarter, shall conclusively be presumed to equal the highest relevant Applicable
Commitment Fee Rate set forth above. The Applicable Commitment Fee Rate shall be
automatically increased to the highest Applicable Commitment Fee Rate set forth
above during all periods of time in which any Event of Default has occurred and
is continuing.
“Applicable LIBOR Margin” means (a) 2.75% per annum, if the Loan to Value Ratio
is equal to or greater than 40%, (b) 2.50% per annum, if the Loan to Value Ratio
is equal to or greater than 35% and less than 40%, (c) 2.00% per annum, if the
Loan to Value Ratio is less than 35%. The Loan to Value Ratio used to compute
the Applicable LIBOR Margin shall be the Loan to Value Ratio most recently
calculated and reported pursuant to clause (e) of Section 7.1.1 or clause (w) or
(x) of Section 7.1.11, as applicable; changes in the Applicable LIBOR Margin
resulting from a change in the Loan to Value Ratio shall become effective upon
delivery by Wells Manager to the Administrative Agent of a new Compliance
Certificate, as required by clause (e) of Section 7.1.1 and upon the delivery by
Wells Manager to the Administrative Agent of an updated Loan to Value Ratio, as
required from time to time by clause (w) or (x) of Section 7.1.11. If Wells
Manager shall fail to deliver a Compliance Certificate with respect to a Fiscal
Quarter as and when required pursuant to clause (e) of Section 7.1.1, the
Applicable LIBOR Margin, from and including the date it was required to deliver
such Compliance Certificate to but not including the date Wells Manager delivers
to the Administrative Agent a Compliance Certificate with respect to such Fiscal
Quarter, shall conclusively be presumed to equal the highest relevant Applicable
LIBOR Margin set forth above. The Applicable LIBOR Margin shall be automatically
increased to the highest Applicable LIBOR Margin set forth above during all
periods of time in which any Event of Default has occurred and is continuing.

9



--------------------------------------------------------------------------------




“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Amendment and Reaffirmation Agreement” means the Amendment and Reaffirmation
Agreement, substantially in the form of Exhibit G attached hereto.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required pursuant to Section 11.11), and accepted by the Administrative Agent,
in substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Authorized Officer” means, relative to any Loan Party, each Financial Officer
and other officers of such Loan Party whose signatures and incumbency shall have
been certified to the Administrative Agent and the Lenders pursuant to Section
5.1.2.
“Availability Period” is defined in clause (c)(i) of Section 2.1.1.
“Base Rate” means the rate in effect from day to day defined as a rate per annum
announced by the Administrative Agent on the first Business Day of each week as
the higher of (a) 1.50% greater than one-month LIBOR or (b) the prime rate as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy percent (70%) of the United States’
ten largest commercial banks, or, if the Wall Street Journal shall cease
publication or cease publishing the “prime rate” on a regular basis, such other
regularly published average prime rate applicable to such commercial banks as is
acceptable to the Lenders in their reasonable discretion.
“Best Management Practices” means forest management, silvicultural, planting,
thinning and timber harvesting practices that are in accordance with (a)
SFI-certification requirements of Sustainable Forestry Initiative, Inc. and (b)
“Best Management Practices” (or similarly titled regulations or non-binding
guidance) issued with respect to the management and harvesting of timberlands by
Governmental Authorities in the States where the Real Property is located.
“Borrower” and “Borrowers” is defined in the preamble.
“Borrowing” means a borrowing from the Lenders of (a) the Terms Loans on the
Initial Funding Date in accordance with the Lenders’ Term Loan Commitments, (b)
the Incremental Term Loans on the closing date therefor in accordance with the
Lenders’ Incremental Term Loan Commitments or (c) the Revolving Loans during the
Availability Period in accordance with the Lenders’ Revolving Loan Commitments.
“Borrowing Request” means a Borrowing Request, duly executed by a Financial
Officer of each Borrower, in substantially the form of Exhibit B-1 attached
hereto.
“Business Day” means (a) any day on which the Administrative Agent is open for
business and is neither a Saturday or Sunday nor a legal holiday on which banks
are authorized or required

10



--------------------------------------------------------------------------------




to be closed in New York, New York or Denver, Colorado; and (b) relative to the
making, continuing, prepaying or repaying of the Loans, any day which is a
Business Day described in clause (a) above and which is also a day on which
dealings in Dollars are carried on in the interbank Eurodollar market.
“Carbon Credit Acreage” is defined in clause (e) of Section 7.2.9.
“Carbon Storage Agreement” is defined in clause (b) of Section 7.1.11.
“Cash Equivalent Investment” means, at any time:
(a)    any evidence of Indebtedness, with overnight maturities issued or
guaranteed by the United States;
(b)    commercial paper, maturing not more than one day from the date of
issuance and rated at least A-1 by S&P or P-1 by Moody’s, which is issued by a
corporation (other than an Affiliate of any Loan Party) organized under the Laws
of any state of the United States or of the District of Columbia;
(c)    any certificate of deposit or bankers acceptance or time deposit,
maturing daily, which is issued by a commercial banking institution that (i) is
a member of the Federal Reserve System, (ii) has a combined capital and surplus
and undivided profits of not less than $1,000,000,000 and (iii) has a credit
rating of A2 or higher from Moody’s or A or higher from S&P; or
(d)    any investment in money market mutual funds having portfolio assets in
excess of $5,000,000,000 that comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and
are rated AAA by S&P and Aaa by Moody’s.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“Change in Law” means the occurrence, after the date of this Agreement, or any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law,” regardless of the
date enacted, adopted or issued.
“CoBank” is defined in the preamble.
“Code” means the Internal Revenue Code of 1986.

11



--------------------------------------------------------------------------------




“Collateral” means (a) the Equity Interests of Wells Timberland, Wells TRS,
Wells TRS Subsidiary and Wells HBU, and (b) all the other assets of the
Borrowers and each other Loan Party that are subject to a Lien pursuant to any
Loan Document.
“Collateral Assignment of Material Agreement” means each Collateral Assignment
of Material Agreement in substantially the form of Exhibit N-1 attached hereto,
executed by each relevant Loan Party and other Persons that are parties to the
Material Agreement the subject thereof. In the discretion of the Administrative
Agent, the form of the relevant Collateral Assignment of Material Agreement with
respect to any particular Material Agreement may vary.
“Collateral Insurance Proceeds” means all insurance proceeds that have been paid
on account of any of the Collateral.
“Commitment” means, Term Loan Commitment, Incremental Term Loan Commitment and
Revolving Loan Commitment, as applicable.
“Commitment Fee” is defined in Section 3.3.
“Commitment Termination Event” means (a) the occurrence of any Default described
in clauses (a) through (d) of Section 8.1.7 or (b) the occurrence and
continuance of any other Event of Default and either (i) the declaration of the
Loans to be due and payable pursuant to Section 8.3 or (ii) the giving of notice
by the Administrative Agent, acting at the direction of the Required Lenders, to
the Borrowers that the Commitments have been terminated.
“Communications” means collectively, all information, documents and other
materials that any Loan Party or any Subsidiary of any Loan Party is obligated
to furnish to the Administrative Agent pursuant to the Loan Documents, including
all notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (a) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (b) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, or (c) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Compliance Certificate” means a Compliance Certificate duly executed by a
Financial Officer of Wells Manager, substantially in the form of Exhibit F
attached hereto, together with such changes thereto as the Administrative Agent
may from time to time reasonably request.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss (including by providing a Lien

12



--------------------------------------------------------------------------------




on its property or assets, maintaining any financial statement condition or
liquidity level, or purchasing or leasing any property or services)) the
indebtedness, obligation or any other liability of any other Person (other than
by endorsements of instruments in the course of collection), or guarantees the
payment of dividends or other distributions upon the shares of any other Person.
The principal amount of any Person’s obligation under any Contingent Liability
shall (subject to any limitation set forth therein) be deemed to be the
outstanding principal amount (or maximum principal amount, if larger) of the
debt, obligation or other liability guaranteed thereby.
“Continuation/Conversion Notice” means a Continuation/Conversion Notice duly
executed by a Financial Officer of each Borrower, substantially in the form of
Exhibit B-2 attached hereto.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Cost Basis” means the cost basis of any of the Collateral as set forth in Item
1.1(a) (“Cost Basis of Collateral”) of the Disclosure Schedule to the Existing
Credit Agreement, as modified by the Land Sales Adjustment attached hereto as
Item 1.1(a)(i) (“Land Sales Adjustment to Cost Basis of Collateral”) as of the
date of this Agreement, and as otherwise supplemented, replaced or otherwise
modified from time to time pursuant to Section 7.2.8 or otherwise.
“Cost Basis Collateral Disposition Proceeds” means, with respect to any of the
Collateral (other than the sale of Timber in accordance with clause (m) of
Section 7.1.11 and the termination of Timber Leases in accordance with clause
(x) of Section 7.1.11) sold, leased, transferred or otherwise disposed of
(whether voluntarily or involuntarily, or under power of eminent domain,
condemnation or otherwise), the allocated Cost Basis (it being understood that,
if less than the relevant tract of the Collateral as set forth in the Disclosure
Schedule is so disposed of, the cost basis of such tract so disposed of shall be
determined by the Administrative Agent).
“CTB” is defined in clause (b) of Section 7.1.11.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 4.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Borrowers in writing that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative

13



--------------------------------------------------------------------------------




Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, (b) has notified Borrowers or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or Borrowers, to
confirm in writing to the Administrative Agent and Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and Borrowers), (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, or (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, or (e) that has (or
its parent company or a financial institution affiliate thereof has) notified
the Administrative Agent, or has stated publically, that it will not comply with
its funding obligations under any other loan agreement or credit agreement or
other similar/other financing agreement. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
4.12(b)) upon delivery of notice of such determination to Borrowers and each
Lender.
“Disclosure Schedule” means the Disclosure Schedule attached as Schedule I
hereto, as amended, supplemented or otherwise modified from time to time by the
Borrowers pursuant to the terms hereof or with the consent of the Administrative
Agent and the Required Lenders.
“Division” means those portions of the Timberlands, whether owned or leased,
which are grouped together for management purposes as tracts as described in
Exhibits A and B of the MW Transaction Agreement.
“Dollar” and the symbol “$” mean lawful money of the United States.
“Domestic Account Bank” means each of one or more United States depository or
other financial institutions approved by the Administrative Agent in which any
of the Receipt Account, the Interest Reserve Account, the Wells TRS Subsidiary
Account, the Revenue Account, the Working Capital Account or the Expense Account
are maintained.

14



--------------------------------------------------------------------------------




“EBITDA” means the result of (a) net income or deficit, as the case may be,
calculated in accordance with GAAP; less (b) any gain on Rate Protection
Agreements; plus, (c) the sum, without duplication, of (i) income taxes, (ii)
total interest expense (including non-cash interest), (iii) depletion and other
amortization expense, (iv) with respect to the sale of up to two percent (2%) of
the fee acreage of the Real Property in any Fiscal Year, cash proceeds from such
sales equal to the Cost Basis of the Real Property sold, (v) the amount of any
cash received representing unearned revenue with respect to a non-refundable
option or other similar payments in connection with the sale of Real Property,
(vi) any loss on Rate Protection Agreements, (vii) any non-cash expenses
representing amounts due to Affiliates, (viii) any non-cash expenses associated
with the termination of Timber Leases, (ix) any non-cash expenses incurred in
connection with the prepayment of Indebtedness, and (x) any one-time expenses
incurred in connection with the permitted acquisition of real property to the
extent the add back of such expenses under this definition has been approved by
the Administrative Agent; less (d) in the year earned as revenue, the amount of
any cash previously included in EBITDA pursuant to clause (c)(v) hereof.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.11(b)(iii), (v) and (vi) (subject to any such
consents, if any, as may be required under Section 11.11(b)(iii)).
“Environmental Laws” means all Laws relating to public health and safety and
protection of the environment, threatened or endangered species, preservation or
reclamation of natural resources, Release of any Hazardous Material or to health
and safety matters, including CERCLA, the Surface Mining Control and Reclamation
Act of 1977, the Resource Conservation and Recovery Act, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq., the Clean Air Act of 1970, 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq., the Occupational
Safety and Health Act of 1970, as amended, 29 U.S.C., §§ 651 et seq., the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001
et seq., the Safe Drinking Water Act of 1974, as amended, 42 U.S.C. §§ 300(f) et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. §§ 5101 et seq., the
Solid Waste Disposal Act, 42 U.S.C. §§ 6901 et seq., the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq., the Endangered Species
Act of 1973, 16 U.S.C. §§ 1531 et seq., and any similar or implementing state or
local Law.
“Environmental Tests” is defined in clause (d) of Section 7.1.6.
“Equity Interests” means, with respect to any Person, all shares of capital
stock, partnership interests, membership interests in a limited liability
company or other ownership in participation or equivalent interests (however
designated, whether voting or non-voting) of such Person’s equity capital
(including any warrants, options or other purchase rights with respect to the
foregoing), whether now outstanding or issued after the Initial Funding Date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b), (c), (m) or (o) of the

15



--------------------------------------------------------------------------------




Code or Section 4001(b) of ERISA or, solely for purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.
“Event of Default” is defined in Section 8.1.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrowers under Section 4.5) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.6, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.6(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Expense Account” is defined in clause (a) of Section 7.1.17.
“Expense Account Collateral” is defined in clause (b) of Section7.1.17.
“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized under the Farm Credit Act of 1971, as amended.
“FATCA” means Subsections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Fee Letter” means the Fee Letter, dated August 8, 2012, by and between CoBank
and the Borrowers.
“Fiber Supply Agreement” means the Fiber Supply Agreement, dated as of the
October 9, 2007, among MW, MeadWestvaco Corporation and Wells TRS Subsidiary, as
amended, restated or otherwise modified from time to time in accordance with
clause (l) of Section 7.1.11.
“Financial Officer” means with respect to any Loan Party and with respect to
Wells Manager and Timber Manager on behalf of any Loan Party, as applicable, the
president, chief financial officer, principal accounting officer or controller
whose signatures and incumbency have been certified to the Administrative Agent
and the Lenders pursuant to Section 5.1.2.
“Fiscal Quarter” means any quarter of a Fiscal Year.

16



--------------------------------------------------------------------------------




“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.
“Fixed Charge Coverage Ratio” means the ratio derived on any measurement date by
dividing for the most recent four Fiscal Quarters ending on such measurement
date, (a) EBITDA for Wells REIT, calculated on a consolidated basis less all
capital expenditures related to Land maintenance paid by Wells REIT on a
consolidated basis less any dividends or distributions paid by Wells REIT on a
consolidated basis but not including any accrued dividends paid as part of any
permitted preferred stock redemption by (b) Interest Expense.
“Foreign Lender” means (a) if either Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if either Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which Borrower is a resident for tax purposes.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“Fuel Wood Residue” is defined in clause (f) of Section 7.2.9.
“Fund” means any person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” is defined in Section 1.4.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any corporation or other entity exercising such functions owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Guaranty” means, collectively, the Amended and Restated Limited Guaranty, dated
as of March 24, 2010, by Wells REIT in favor of the Administrative Agent for
each of the Lender Parties, the Amended and Restated Guaranty, dated as of March
24, 2010, by Wells TRS in favor of the Administrative Agent for each of the
Lender Parties, the Amended and Restated Guaranty, dated as of March 24, 2010,
by Wells TRS Subsidiary in favor of the Administrative Agent for each of the
Lender Parties and the Guaranty, dated as of March 24, 2010, by Wells HBU in
favor of the Administrative Agent for each of the Lender Parties.
“Harvest Plan” is defined in clause (c) of Section 7.1.11.
“Hazardous Material” means (a) any “hazardous substance” as defined by CERCLA,
(b) any “hazardous waste” as defined by the Resource Conservation and Recovery
Act, (c) any petroleum product or byproduct or (d) any pollutant or contaminant
or hazardous, dangerous or

17



--------------------------------------------------------------------------------




toxic chemical, material or substance within the meaning of any Law relating to
or imposing liability or standards of conduct concerning any hazardous, toxic or
dangerous waste, substance or material.
“Incremental Term Loan” is defined in clause (b) of Section 2.1.1.
“Incremental Term Loan Commitment” is defined in clause (b) of Section 2.1.1.
“Indebtedness” of any Person means, without duplication:
(a)    all obligations of such Person for borrowed money, including all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments (including, without limitation, the Loans);
(b)    all obligations, contingent or otherwise, relative to the face amount of
all letters of credit, whether or not drawn, and banker’s acceptances issued for
the account of such Person;
(c)    all obligations of such Person as lessee under leases which have been or
should be, in accordance with GAAP, recorded as capitalized lease liabilities;
(d)    whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable arising in the ordinary course of
business), and indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
(e)    all obligations of such Person to purchase, redeem, retire or otherwise
acquire for value (including by means of converting into, or exchanging for,
Indebtedness) any Equity Interest of such Person;
(f)    the liquidation value of any preferred capital stock or similar Equity
Interest of such Person or its Subsidiaries held by any Person;
(g)    all obligations and liabilities secured by any Lien on such Person’s
property or assets, even though such Person shall not have assumed or become
liable for the payment thereof;
(h)    all Off-Balance Sheet Obligations; and
(i)    all Contingent Liabilities of such Person in respect of any of the
foregoing.
“Indemnified Liabilities” is defined in clause (a) of Section 11.4.
“Indemnified Parties” is defined in clause (a) of Section 11.4.

18



--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) to the extent not otherwise described in
(a), Other Taxes.
“Initial Funding Date” means the date on which all conditions precedent in
Section 5.1 have been satisfied, and the Lenders fund the Term Loans in
accordance with their Term Loan Commitments and, to the extent requested in the
initial Borrowing Request, the Revolving Loans in accordance with their
Revolving Loan Commitments, which date shall be a Business Day.
“Intellectual Property Collateral” is defined in the Security Agreement.
“Interest Expense” means, for any period, the aggregate interest expense of the
Borrowers in respect of the Loans for such period, as determined in accordance
with GAAP, including, without duplication, all commissions, discounts and other
fees charged with respect to the amortization of debt discounts and the net
costs under Rate Protection Agreements, in each case paid or payable during such
period.
“Interest Period” means, relative to the Loans, the period beginning on (and
including) the Borrowing or the date of the conversion or continuation and
ending on (but excluding) the day which numerically corresponds to such date
one, two or three months thereafter (or such other date as the Administrative
Agent and the Lenders shall agree to in their sole discretion), provided,
however, that:
(a)    the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than five
different dates;
(b)    if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a month,
in which case such Interest Period shall end on the Business Day next preceding
such numerically corresponding day); and
(c)    if there is no numerically corresponding day in such month, such Interest
Period shall end on the last Business Day of such month.
The Loans shall bear interest from and including the first day of the applicable
Interest Period to (but not including) the last day of such Interest Period at
the interest rate determined as applicable to the Loans.
“Interest Reserve” is defined in clause (a) of Section 7.1.12.
“Interest Reserve Account” is defined in clause (a) of Section 7.1.12.
“Interest Reserve Account Collateral” is defined in clause (b) of Section
7.1.12.
“Investment” means, with respect to any Person, (a) any loan, advance, other
extension of credit or capital made by such Person to any other Person
(excluding account receivables generated in the ordinary course of business of
such Person and payable or dischargeable in accordance with

19



--------------------------------------------------------------------------------




customary trade terms), (b) any Contingent Liability of such Person incurred in
connection with any item described in clause (a) and (c) any Equity Interest
held by such Person in any other Person.
“IRS” means the United States Internal Revenue Service.
“Land” means all the land from time to time owned and held by the Borrowers and
Wells HBU in fee simple, including the land described in Exhibit A of the MW
Transaction Agreement and identified therein as Purchased Assets as defined in
the MW Transaction Agreement and the land described in Exhibit A of the Saunders
Transaction Agreement and identified therein as Property as defined in the
Saunders Transaction Agreement, together with (a) all buildings, structures or
other improvements thereon, (b) all Timber located thereon, (c) roads, bridges
and other improvements and fixtures thereon and (d) all other privileges and
heriditaments, tenements, appurtenances, easements, rights-of-way (including the
Purchaser Easements (as defined in the MW Transaction Agreement) in respect
thereof) and other rights relating, including all development, air and water
rights and water stock relating to such land and any strips and gores.
“Landlord Estoppel Certificate” means a Landlord Estoppel Certificate in
substantially the form of Exhibit H attached hereto, executed by each landlord
of each Leasehold Interest other than the LTC Lease. For the avoidance of doubt,
Landlord Estoppel Certificates in substantially the form of Exhibit H attached
hereto that were executed and delivered in connection with the Original Credit
Agreement are included in this definition.
“Laws” means, collectively, all applicable constitutions, statutes, treaties,
rules, guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities of any Governmental Authority (including any of the
foregoing that relates to zoning and planning, building, subdivision,
Environmental Laws, wildlife protection, forest practices, mining, drilling,
extraction and reclamation), including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, decisions, judgments, consent decrees, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority
or arbitrators in proceedings or actions to which the Person in question is a
party or by which it is bound. For the avoidance of doubt, the definition of
“Laws” shall include FATCA.
“Leasehold Interests” means the rights of the Borrowers as lessee with respect
to the Timber Leases including all purchase options, prepaid rents and security
deposits relating thereto, together with leasehold improvements with respect
thereto.
“Leaseholds” means, collectively, all real estate leased, subleased or licensed
by Wells Timberland under the Timber Leases.
“Lender Party” means, as the context may require, any Lender or the
Administrative Agent, together with each of the respective successors,
transferees and assigns.
“Lender” or “Lenders” means the Persons listed on Schedule II and any other
Person that shall have become party thereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party thereto
pursuant to an Assignment and Assumption.

20



--------------------------------------------------------------------------------




“LIBOR” means for each applicable Interest Period, a fixed annual rate equal to:
(A) the rate of interest determined by the Administrative Agent at which
deposits in U.S. dollars for the relevant Interest Period are offered based on
information published by Bloomberg as quoted by the British Bankers Association
as of 11:00 a.m. (London time) on the day which is two (2) Business Days prior
to the first day of such Interest Period, provided, that in the event British
Bankers Association ceases to provide such quotations (as determined by the
Administrative Agent), then the Administrative Agent will notify the Borrowers
and the Administrative Agent and the Borrowers will agree upon a substitute
basis for obtaining such quotations, divided by (B) a number equal to 1.0 minus
the aggregate (but without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on the day which is two (2) Business
Days prior to the beginning of such Interest Period for Eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of such
Board) which are required to be maintained by a member bank of the Federal
Reserve System (including, basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto, as now
and from time to time in effect); such rate to be rounded upward to the next
whole multiple of 0.01 percent.
“Lien” means any security interest, mortgage, pledge, hypothecation, collateral,
assignment, deposit arrangement, encumbrance, lien (statutory or otherwise),
charge against or interest in property to secure payment of a debt or
performance of an obligation, or other priority or preferential arrangement of
any kind or nature whatsoever.
“Loan” means, collectively, the Term Loans, the Incremental Term Loans and the
Revolving Loans.
“Loan Documents” means, collectively, this Agreement, the Notes, the Security
Agreement, the Pledge Agreement, the Guaranty, any Rate Protection Agreement of
a Borrower with a Lender, each Assignment and Assumption, each Account Control
Agreement, any securities account control agreement, each Landlord Estoppel
Certificate, each Recognition Agreement, each Collateral Assignment of a
Material Agreement, each Reaffirmation of Collateral Assignment of a Material
Agreement, each Mortgage, each Mortgage Amendment, the Timber Manager
Subordination Agreement, the LTC Lease Support Agreement, the Amendment and
Reaffirmation Agreement, and each other agreement, instrument or document
executed and delivered pursuant to or in connection with this Agreement and the
other Loan Documents, including, without limitation, reaffirmations of any Loan
Document and amendments and supplements reflecting the Incremental Term Loans
and the Revolver Increase.
“Loan Party” means the Borrowers, Wells TRS Subsidiary, Wells HBU, Wells REIT,
Wells TRS and any other Person (other than any Lender Party) that after the
Initial Funding Date becomes obligated under any Loan Document.
“Loan to Value Ratio” means, as of the Initial Funding Date, the close of any
Fiscal Quarter thereafter, and the date of the sale or acquisition of any Real
Property, as applicable, the ratio, expressed as a percentage, of (a) the
outstanding principal amount of the Loans less the amount of funds contained in
the Working Capital Account as of such measurement date less the amount of

21



--------------------------------------------------------------------------------




funds contained in the Receipt Account pursuant to Section 9.3(a)(vii)(B)(3) or
(C)(4) as of such measurement date, to (b) the Value of the Timberlands.
“LTC Lease” means the Timber Contract, dated as of June 1, 1956, entered into by
and among Gerald B. Saunders, Charlotte A. Saunders, C.V. Saunders, Ruth M.
Saunders, J. Frank Alexander, Helen C. Alexander and Alexander Brothers Lumber
Company, Inc., as lessors and the predecessors in interest of Timberlands II,
LLC, as lessee.
“LTC Lease Disposition Proceeds” means amounts payable to the Administrative
Agent pursuant to Section 2.4 of the LTC Lease Support Agreement.
“LTC Lease Recognition Agreement” means the LTC Lease Recognition Agreement,
dated on or about the date hereof, substantially in the form of Exhibit P
attached hereto.
“LTC Lease Support Agreement” means the LTC Lease Support Agreement, dated as of
the October 9, 2007, among Wells Timberland, Wells Acquisition, MW, MeadWestvaco
Corporation and the Administrative Agent, as amended, restated or otherwise
modified from time to time.
“Master Stumpage Agreement” means the Master Stumpage Agreement, dated as of the
October 9, 2007, among MW, MeadWestvaco Corporation, Wells Timberland and Wells
TRS Subsidiary, as amended, restated or otherwise modified from time to time in
accordance with clause (l) of Section 7.1.11.
“Material Adverse Effect” means any event or series of events (whether or not
related) that could reasonably be expected to have a material adverse effect on:
(a)    the business, assets, operations, properties, condition (financial or
otherwise) or prospects of the Borrowers and the other Loan Parties, taken as a
whole;
(b)    the ability of either Borrower or any other Loan Party to perform or pay
its Obligations in accordance with the terms hereof or of any other Loan
Document;
(c)    the Administrative Agent’s first priority security interest in the
Collateral;
(d)    the value of the Collateral or the amount the Administrative Agent and
the Lenders would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of the Collateral; or
(e)    the validity or enforceability of any Loan Document or the rights and
remedies available to the Administrative Agent or the Lenders under any Loan
Document.
“Material Agreements” means those agreements that are material to the business
or operations of either Borrower, Wells TRS Subsidiary or Wells HBU, including,
without limitation, the MW Supply Agreements and those other agreements
identified on Item 1.1(b) (“Material Agreements) of the Disclosure Schedule,
including as each such agreement may be amended, restated or otherwise modified
from time to time in accordance with Section 7.2.10.

22



--------------------------------------------------------------------------------




“Material Governmental Approvals” is defined in clause (c) of Section 6.19.
“Material Environmental Amount” means an amount payable by either Borrower or
any other Loan Party in excess of $1,000,000 for remedial costs, compliance
costs, compensatory damages, punitive damages, fines, penalties or any
combination thereof, in each case with respect to Environmental Laws.
“Maximum Incremental Amount” means, as of the Initial Funding Date, $50,000,000
and shall be permanently reduced by the principal amount of any Revolver
Increase, determined on the date such Revolver Increase is effective, and by the
principal amount of any Incremental Term Loan, determined on the initial funding
date of such Incremental Term Loan.
“Mineral Activity” is defined in clause (c) of Section 7.2.18.
“Mineral Leases” is defined in clause (c)(ii) of Section 7.2.18.
“Minerals” means all mineral substances in, on or under the Land.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means collectively, (a) with respect to the Real Property located in
Georgia and owned in fee simple or leased by Wells Timberland, the Deeds to
Secure Debt executed and delivered by the Borrowers, and which are recorded in
each county in Georgia in which any of the Real Property is located, and (b)
with respect to the Real Property located in Alabama and owned in fee simple or
leased by Wells Timberland, the Mortgages executed and delivered by the
Borrowers, and which are recorded in each county in Alabama in which any of the
Real Property is located; both (a) and (b), as amended by the Mortgage
Amendments.
“Mortgage Amendments” means collectively, the (a) the Amended and Restated Deed
to Secure Debt, executed and delivered by the Borrowers, and recorded in each
county in Georgia in which any of the Real Property is located, (b) the Second
Amended and Restated Deed to Secure Debt, substantially in the form of Exhibit
I-1 attached hereto, which are recorded in each county in Georgia in which any
of the Real Property is located, (c) the First Amendments to Mortgage, executed
and delivered by the Borrowers, and recorded in each county in Alabama in which
any of the Real Property is located, except for Tallapoosa County, (d) the
Second Amendments to Mortgage substantially in the form of Exhibit I-2 attached
hereto, which are recorded in each county in Alabama in which any of the Real
Property is located, except for Tallapoosa County, (e) the Second Amendment to
Mortgage, executed and delivered by the Borrowers, and which was recorded in
Tallapoosa County, Alabama, and (f) the Third Amendments to Mortgage
substantially in the form of Exhibit I-3 attached hereto, which are recorded in
each county in Alabama in which any of the Real Property is located, except for
Tallapoosa County.
“Multiemployer Plan” means a Pension Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

23



--------------------------------------------------------------------------------




“MW” means MeadWestvaco Coated Board, Inc., a Delaware corporation, and its
successor by merger MeadWestvaco Coated Board, LLC, a Delaware limited liability
company, as applicable.
“MW Supply Agreements” means, collectively, the Master Stumpage Agreement and
the Fiber Supply Agreement.
“MW Transaction Agreement” means the Purchase and Sale Agreement, dated as of
August 3, 2007, between Wells Acquisition and MW, as amended, restated or
otherwise modified from time to time in accordance with Section 7.2.10.
“Net Collateral Disposition Proceeds” means the result of (a) the gross cash
proceeds received by either of the Borrowers or any other Loan Party with
respect to the sale, lease, transfer, or disposition (whether voluntarily or
involuntarily, or under power of eminent domain, condemnation or otherwise) of
any of the Collateral (other than the sale of Timber in accordance with clause
(m) of Section 7.1.11 and the termination of Timber Leases in accordance with
clause (x) of Section 7.1.11), including any cash payments received by way of a
deferred payment of principal pursuant to a permitted note or installment
receivable or otherwise, but only when and as received, minus (b) (i) all
reasonable and customary fees and expenses actually paid in cash by either of
the Borrowers or any other Loan Party in connection with such disposition which
fees and expenses have not been paid to a Loan Party or an Affiliate of a Loan
Party and (ii) all taxes actually paid or reasonably estimated by either of the
Borrowers (determined in good faith by a Financial Officer) to be payable in
cash for the same year with respect to such disposition.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of the affected Lender in
accordance with the terms of Section 11.1 and (b) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is a not a
Defaulting Lender at such time.
“Non-Recourse” means, with respect to any Unrestricted Timber Transaction, that
none of the Borrowers, Wells TRS Subsidiary or Wells HBU (a) has made or will
make any Investment with respect to such Unrestricted Timber Transaction or any
Unrestricted Timber Subsidiary; (b) has any liability (including any Contingent
Liability) with respect to the Indebtedness or other obligations with respect to
such Unrestricted Timber Transaction or any Unrestricted Timber Subsidiary; or
(c) is a party or otherwise subject to any agreement or arrangement with respect
to such Unrestricted Timber Transaction or any Unrestricted Timber Subsidiary.
“Note” means, as the context may require, either a Revolving Note or a Term
Note.
“Obligations” means (a) all obligations (monetary or otherwise) of either
Borrower and each other Loan Party arising under or in connection with this
Agreement and each other Loan Document, including principal, interest (including
post-default interest and interest accruing after the commencement of any
proceeding under any Debtor Relief Laws referred to in Section 8.1.7, whether or
not a claim for post-filing or post-petition interest is allowed in any such
proceeding), reimbursement obligations, fees, indemnities, costs and expenses
(including the reasonable fees

24



--------------------------------------------------------------------------------




and disbursements of counsel to the Administrative Agent and each Lender
required to be paid by the Borrowers) that are owing under this Agreement and
the other Loan Documents and (b) all obligations of either Borrower under any
Rate Protection Agreements between either Borrower and any Lender, an Affiliate
of any Lender or any Person that was a Lender or an Affiliate of a Lender at the
time such Rate Protection Agreement was entered into, in each case whether now
existing or hereafter incurred, direct or indirect, absolute or contingent, and
due or to become due.
“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property or sale of assets that create obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, could be characterized as Indebtedness of such
Person (without regard to accounting treatment).
“Organizational Document” means, with respect to any Loan Party, its articles or
certificate of incorporation, organization or formation, partnership agreement,
operating agreement, by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its authorized Equity Interests.
“Original Credit Agreement” is defined in the recitals.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sole or assigned any interest in any Loan or Loan Documents).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.5).
“Participant” is defined in clause (d) of Section 11.11.
“Participant Register” is defined in clause (d) of Section 11.11.
“Patriot Act” is defined in clause (a) of Section 6.23.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Loan Party
or any ERISA Affiliate is (or, if such plan were

25



--------------------------------------------------------------------------------




terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
“Percentage” means, relative to any Lender, the percentage set forth opposite
the name of such Lender on Schedule II hereto or in a duly executed Assignment
and Assumption, as such percentage may be adjusted from time to time pursuant to
each Assignment and Assumption executed and delivered pursuant to Section 11.11.
“Permitted Affiliate Fees” means (a) Wells Operating Expenses and (b) to the
extent earned on or after the Initial Funding Date, Wells Advisor Fees and Wells
Other Operating Expenses.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning assigned to such term in Section 11.2(c).
“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of March 24, 2010, made by the Borrowers, Wells TRS, Wells TRS
Subsidiary, Wells HBU, and each additional grantor party thereto from time to
time in favor of the Administrative Agent for the benefit of itself and each
other Lender Party.
“PLM Leases” means those Timber Leases labeled as such on Item 1.1(c) of the
Disclosure Schedule (“PLM Leases”).
“Quarterly Payment Date” means the last Business Day of each March, June,
September and December, or, if any such day is not a Business Day, the next
succeeding Business Day.
“Rate Protection Agreement” means any interest rate cap agreement, interest rate
collar agreement, floating to fixed rate swap agreement, interest rate swap
agreement or similar arrangement designed to protect a Person against
fluctuations in interest rates.
“Reaffirmation of Collateral Assignment of Material Agreement” means each
Reaffirmation of Collateral Assignment of Material Agreement in substantially
the form of Exhibit N-2 attached to hereto, executed by each relevant Loan Party
and other Persons that are parties to the Collateral Assignment of Material
Agreement the subject thereof. In the discretion of the Administrative Agent,
the form of the relevant Reaffirmation of Collateral Assignment of Material
Agreement with respect to any particular Collateral Assignment of Material
Agreement may vary.
“Real Property” means, collectively, (a) the Land, (b) the Leasehold Interests
and (c) the Minerals.
“Receipt Account” is defined in Section 9.1.1.
“Receipt Account Collateral” is defined in Section 9.5.1.
“Receipt Waterfall” is defined in clause (a) of Section 9.3.

26



--------------------------------------------------------------------------------




“Receipt Waterfall Dates” is defined in clause (a) of Section 9.3.
“Receipt Waterfall Period” means, for each Receipt Waterfall Date designated in
accordance with clause (a) of Section 9.3, an approximately one month period
beginning on the date three Business Days prior to the last Receipt Waterfall
Date and ending on the date three Business Days prior to the designated Receipt
Waterfall Date.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.
“Recognition Agreement” means, collectively, the Recognition Agreement (Fiber
Supply Agreement) and the Recognition Agreement (Master Stumpage Agreement),
each dated on or about the date of the Existing Credit Agreement, and the LTC
Lease Recognition Agreement.
“Register” is defined in clause (c) of Section 11.11.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Release” means a “release” or “threatened release” as such terms are defined in
CERCLA, including any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material into the indoor or outdoor environment,
including the abandonment or discarding of barrels, containers and other closed
receptacles containing any Hazardous Materials or pollutants or contaminants.
“Release Parcel” is defined in clause (n) of Section 7.1.11.
“Removal Effective Date” is defined in clause (f) of Section 8.2.
“Required Lenders” means, at the time any determination thereof is to be made,
two or more Lenders (including Voting Participants) who are not Defaulting
Lenders and who hold in the aggregate more than 51% of the sum of (a) the then
aggregate unused Commitments plus (b) the unpaid principal amount of the Notes
(excluding the unused Commitments and aggregate unpaid principal amount of Notes
held by Defaulting Lenders).
“Resignation Effective Date” is defined in clause (a) of Section 10.6.
“Resource Conservation and Recovery Act” means collectively the Resource
Conservation and Recovery Act of 1976 and the Hazardous and Solid Waste
Amendments of 1984, as amended, 42 U.S.C. §§6901, et seq., as in effect from
time to time.
“Revenue Account” is defined in clause (a) of Section 7.1.14.
“Revenue Account Collateral” is defined in clause (b) of Section 7.1.14.
“Revolver Increase” means an increase in the aggregate of up to the lesser of
$5,000,000 and the Maximum Incremental Amount in the Revolving Loan Commitment
Amount; provided

27



--------------------------------------------------------------------------------




that, (a) the Borrowers give the Administrative Agent at least ten (10) days
prior written notice; (b) no Default or Event of Default shall have occurred and
be continuing or result after giving effect to such increase in the Revolving
Loan Commitment Amount; and (c) the Borrowers shall be in compliance, on a pro
forma basis after giving effect to such increase in the Revolving Loan
Commitment Amount, with all covenants set forth in this Agreement, including the
financial covenants set forth in Section 7.2.4, and such compliance shall be
evidenced by a Compliance Certificate delivered to the Administrative Agent.
“Revolving Lender” means each Lender with a Revolving Loan Commitment or holding
Revolving Loans as designated on Schedule II hereto or in an Assignment and
Assumption.
“Revolving Loan” is defined in clause (c)(i) of Section 2.1.1.
“Revolving Loan Commitment” is defined in clause (c)(i) of Section 2.1.1.
“Revolving Loan Commitment Amount” means, for each Lender, the amount set forth
opposite such Lender’s name on Part II of Schedule II attached hereto, as such
amount is reduced from time to time pursuant to Section 2.1.1(c)(iii) and as
such amount may be increased pursuant to Section 2.1.1(c)(i).
“Revolving Loan Commitment Termination Date” means the earliest of (a) the
Stated Maturity Date, (b) the date on which the Revolving Loan Commitment Amount
is terminated in full or reduced to zero pursuant to Section 2.1.1(c)(iii), 8.2
or 8.3 and (c) the date on which any Commitment Termination Event occurs. Upon
the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.
“Revolving Note” means a promissory note of the Borrowers that is payable to any
Revolving Lender, substantially in the form of Exhibit A-1 attached hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Lender resulting
from outstanding Revolving Loans, and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
“REIT Status” is defined in clause (ii)(y)(G) of Section 7.2.6.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“Saunders Transaction Agreement” means the Purchase and Sale Agreement, dated as
of July 25, 2012, by and among Saunders Grandchildren Timberland, LLLP; Synovus
Trust Company, as successor trustee to Wells Fargo Bank, N.A., successor by
merger to Wachovia Bank, N.A. (as successor trustee to First Union National Bank
of Georgia), under that certain “Saunders Family Trust Agreement,” made as of
the 20th day of May 1998, between Gerald B. Saunders, Jr., Charlotte Saunders
Conniff, Nancy Saunders Smith, and Richard V. Saunders; Alexander Brothers
Lumber Company, Inc. and Wells Timberland, as amended, restated or otherwise
modified from time to time in accordance with Section 7.2.10.

28



--------------------------------------------------------------------------------




“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of March 24, 2010, made by the Borrowers, Wells TRS, Wells TRS
Subsidiary, Wells HBU, and each additional grantor party thereto from time to
time in favor of the Administrative Agent for the benefit of itself and each
other Lender Party.
“Solvent” means, when used with respect to any Person, that, as of any date of
determination:
(a)    the amount of the “present fair saleable value” of the assets of such
Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise,” as of such date, as such value is established
and such liabilities are evaluated in accordance with Section 101(32) of the
Federal Bankruptcy Code and the state Laws governing determinations of the
insolvency of debtors of New York and each state where such Person is doing
business or has its principal place of business;
(b)    such Person will not have, as of such date, an unreasonably small amount
of capital with which to conduct its business; and
(c)    such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim” and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.
“Stated Maturity Date” means August 11, 2018.
“Subsidiary” means, with respect to any Person:
(a)    any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors or
other governing body of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, or by one or more Subsidiaries of
such Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Equity Interests (whether by proxy,
agreement, operation of law or otherwise); or
(b)    any partnership, joint venture, limited liability company or other entity
as to which such Person, or one or more Subsidiaries of such Person, owns
(whether in the form of voting or participation in profits or capital
contribution) more than a 50% Equity Interest, acts as the general partner or
has power to direct or cause the direction of management and policies, or the
power to elect the managing partner (or the equivalent), of such partnership,
joint venture or other entity, as the case may be.

29



--------------------------------------------------------------------------------




“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” or “Term Loans” is defined in of Section 2.1.1.
“Term Loan Commitment” means, for each Lender, the commitment to make Term Loans
in an aggregate principal amount not exceeding its Term Loan Commitment Amount.
“Term Loan Commitment Amount” means, for each Lender, the amount set forth
opposite such Lender’s name on Part I of Schedule II attached hereto.
“Term Note” means a promissory note of the Borrowers that is payable to any Term
Lender, substantially in the form of Exhibit A attached hereto, evidencing the
aggregate Indebtedness of the Borrowers to such Lender resulting from
outstanding Term Loans, and also means all other promissory notes accepted from
time to time in substitution therefor or renewal thereof.
“Timber” means any trees of any age, species or condition, whether standing,
lying, growing or to be grown, alive or dead and now or hereafter at any time
located on the Real Property.
“Timber Leases” means, collectively, the LTC Lease, the PLM Leases, and any
other lease, sublease or license of real estate by Wells Timberland pursuant to
Section 7.2.8(c) or otherwise, together with any replacement thereof.
“Timber Lease Termination Proceeds” the gross cash proceeds received by either
of the Borrowers or any other Loan Party with respect to the termination or
other disposition of any PLM Lease or any portion of the LTC Lease or any other
Timber Lease.
“Timber Manager” means Forest Resource Consultants, Inc., a Georgia corporation,
and any other manager of the Timberland that is acceptable to the Administrative
Agent.
“Timber Manager Subordination Agreement” means that certain Amended and Restated
Timber Manager Subordination Agreement, dated as of March 24, 2010, among the
Administrative Agent, for the benefit of itself and the other Lender Parties,
the Borrowers, Wells TRS Subsidiary, Wells HBU, and the Timber Manager.
“Timberlands” means, collectively, the Land and the Leasehold Interests.
“Title Insurance Company” is defined in clause (c) of Section 5.1.16.
“Transaction” means the acquisition by Wells Timberland of certain Real Property
pursuant to the Transaction Documents.
“Transaction Agreements” means the MW Transaction Agreement and the Saunders
Transaction Agreement.

30



--------------------------------------------------------------------------------




“Transaction Documents” means the Transaction Agreements, together with all
schedules and exhibits thereto, and each other instrument or document executed
and delivered pursuant to or in connection with any Transaction Agreements,
including, without limitation, the MW Supply Agreements and the various
assignment and assumption agreements and deed contemplated under any of the
Transaction Agreements.
“U.C.C.” means the Uniform Commercial Code as from time to time in effect in the
State of New York.
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
“Unrestricted Timber Subsidiary” means any wholly-owned Subsidiary, other than
Wells Partnership, acquired or organized by Wells REIT or Wells TRS for the
purpose of consummating an Unrestricted Timber Transaction, provided that (a)
(i) each such direct Subsidiary of Wells REIT shall act as an intermediate
holding company performing substantially the same functions as Wells Partnership
and (ii) each such direct Subsidiary of Wells TRS shall perform substantially
the same functions as Wells TRS Subsidiary in connection with such Unrestricted
Timber Transaction and (b) each such Subsidiary satisfies the requirements set
forth in the definition of “Unrestricted Timber Transaction.”
“Unrestricted Timber Transaction” means the purchase or acquisition of real
property or leases of real property (either through the purchase of assets or
the purchase of Equity Interests of any Person that owns such assets) for the
purpose of harvesting Timber thereon, provided that each such transaction is
consummated and conducted exclusively by Unrestricted Timber Subsidiaries, and
in the case of each such transaction (b) Wells REIT and Wells TRS perform in all
material respects the same functions in each such transaction as they perform
with respect to the Transaction; (c) each such Unrestricted Timber Subsidiary
performs the functions specified in clause (a) of the proviso that is contained
in the definition of “Unrestricted Timber Subsidiary”; (d) each such
Unrestricted Timber Subsidiary has been capitalized solely through amounts
contributed by Wells REIT or funded by Persons other than a Loan Party; (e)
neither Wells REIT nor Wells TRS shall in any respect be subject to any material
restriction or obligation imposed by, or provide any additional material
benefits to, the lenders providing any financing with respect to such
transaction, in each case without complying with Section 7.2.19; (f) all the
representations and warranties contained in this Agreement and in the other Loan
Documents shall be true and correct, provided that if any such representation or
warranty relates to an earlier date it shall be true and correct as of such
date; (g) all obligations in connection with each such transaction are
Non-Recourse; (h) no Default or Event of Default has occurred or is continuing
or would result from the consummation of each such transaction; (i) each such
transaction shall be consummated in accordance with the Laws and (j) no Material
Adverse Effect could reasonably be expected to result from the consummation of
each such transaction.
“U.S. Person” means any Person that is a “United States Person” as identified in
Subsection 7701(a)(30) of the Code.

31



--------------------------------------------------------------------------------




“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 4.6(f)(iv).
“Value of the Timberlands” means, with respect to the Real Property, the
appraised value thereof as determined by the appraisal dated September 22, 2010,
or the most recent appraisal delivered thereafter; provided, however, that such
value shall be reduced or increased from time to time upon the sale or
acquisition of any Real Property over certain thresholds as provided in clause
(w) of Section 7.1.11 and shall be reduced from time to time upon the
termination of Timber Leases over certain thresholds as provided in clause (x)
of Section 7.1.11.
“Voting Participant” is defined in clause (d) of Section 11.11.
“Voting Participant Notification” is defined in clause (d) of Section 11.11.
“Wells Acquisition” means Wells Timberland Acquisition, LLC.
“Wells Advisor Fees” means the amount of advisor fees payable to Wells Manager
pursuant to the terms of that certain Amended and Restated Advisory Agreement,
dated as of July 11, 2010, by and among Wells REIT, Wells Partnership, and Wells
Manager, as amended through the date hereof; provided that the Wells Advisor
Fees shall be (i) set forth in the operating expense budget delivered pursuant
to clause (a) of Section 5.1.20 and clause (p) of Section 7.1.1, (ii) approved
by the Administrative Agent (or, if the Borrowers have delivered such operating
expense budget as provided in clause (p) of Section 7.1.1 and the Administrative
Agent has not approved the same, the amount of Wells Advisor Fees set forth in
the most recent operating expense budget approved by the Administrative Agent to
the extent such amount does not exceed the amount set forth in the proposed
operating expense budget) and (iii) reasonably allocated (as determined by the
Administrative Agent) among the operations of the Borrowers, Wells TRS
Subsidiary and Wells HBU, on the one hand, and the other operations (including
pursuant to Unrestricted Timber Transactions) of Wells REIT and its Subsidiaries
(other than the Borrowers, Wells TRS Subsidiary and Wells HBU), on the other
hand.
“Wells HBU” means Wells Timberland HBU, LLC, a Delaware limited liability
company.
“Wells Manager” means Wells Timberland Management Organization, LLC, a Georgia
limited liability company.
“Wells Operating Expenses” means all costs and expenses paid or incurred, from
time to time, by Wells Manager that are related to the operations of the
Borrowers, Wells TRS Subsidiary or Wells HBU (but expressly excluding the Wells
Other Operating Expenses and the Wells Advisor Fees); provided that the Wells
Operating Expenses shall be (a) set forth in the operating expense budget
delivered pursuant to clause (a) of Section 5.1.20 and clause (p) of Section
7.1.1, (b) approved by the Administrative Agent (or, if the Borrowers have
delivered such operating expense budget as provided in clause (p) of Section
7.1.1 and the Administrative Agent has not approved the same, the amount of
Wells Operating Expenses set forth in the most recent operating expense budget
approved by the Administrative Agent to the extent such amount does not exceed
the amount set forth in the proposed operating expense budget) and (c)
reasonably allocated (as determined by the

32



--------------------------------------------------------------------------------




Administrative Agent) among the operations of the Borrowers, Wells TRS
Subsidiary and Wells HBU, on the one hand, and the other operations (including
pursuant to Unrestricted Timber Transactions) of Wells REIT and its Subsidiaries
(other than the Borrowers, Wells TRS Subsidiary and Wells HBU), on the other
hand.
“Wells Other Operating Expenses” means reimbursement of Wells Manager’s expenses
in connection with its provision of services to Wells REIT (including related
personnel, rent, utilities and information technology costs (but excluding
personnel costs relating to services for which Wells Manager earns real estate
disposition fees)) in an amount not to exceed the greater of (a) 2% of Wells
REIT’s average invested assets or (b) 25% of Wells REIT’s net income; provided
that the Wells Other Operating Expenses shall be (i) set forth in the operating
expense budget delivered pursuant to clause (a) of Section 5.1.20 and clause (p)
of Section 7.1.1, (ii) approved by the Administrative Agent (or, if the
Borrowers have delivered such operating expense budget as provided in clause (p)
of Section 7.1.1 and the Administrative Agent has not approved the same, the
amount of Wells Other Operating Expenses set forth in the most recent operating
expense budget approved by the Administrative Agent to the extent such amount
does not exceed the amount set forth in the proposed operating expense budget)
and (iii) reasonably allocated (as determined by the Administrative Agent) among
the operations of the Borrowers, Wells TRS Subsidiary and Wells HBU, on the one
hand, and the other operations (including pursuant to Unrestricted Timber
Transactions) of Wells REIT and its Subsidiaries (other than the Borrowers,
Wells TRS Subsidiary and Wells HBU), on the other hand.
“Wells Partnership” is defined in the preamble.
“Wells REIT” means Wells Timberland REIT, Inc., a Maryland corporation.
“Wells Timberland” is defined in the preamble.
“Wells Timberland Operating Agreement” means the Amended and Restated Timberland
Operating Agreement, dated October 9, 2007, between Wells TRS Subsidiary, Wells
Timberland and the Timber Manager, as amended, restated or otherwise modified
from time to time in accordance with Section 7.2.10.
“Wells TRS” means Wells Timberland TRS, Inc., a Delaware corporation.
“Wells TRS Subsidiary” means Wells TRS Harvesting Operations, LLC, a Delaware
limited liability company.
“Wells TRS Subsidiary Account” is defined in clause (a) of Section 7.1.13.
“Wells TRS Subsidiary Account Collateral” is defined in clause (b) of Section
7.1.13.
“Withholding Agent” means any Loan Party and Administrative Agent.
“Working Capital Account” is defined in clause (a) of Section 7.1.16.
“Working Capital Account Collateral” is defined in clause (b) of Section 7.1.16.

33



--------------------------------------------------------------------------------




SECTION 1.2    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in the Disclosure Schedule and each other
Loan Document.
SECTION 1.3    Certain Rules of Construction. References to “Sections,”
“Exhibits” and “Schedules” shall be to Sections, Exhibits and Schedules,
respectively, of this Agreement unless otherwise specifically provided. The
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” The word “or” is not exclusive. Unless
the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (e) any reference to any law or regulation herein
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and any successor statutes and
regulations, and (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
A Default or Event of Default shall be deemed to exist at all times during the
period commencing on the date that such Default or Event of Default occurs to
the date on which such Default or Event of Default is waived by the Required
Lenders pursuant to this Agreement or, in the case of a Default, is cured within
any period of cure expressly provided for in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived by the Required Lenders. Whenever any provision in any Loan Document
refers to the knowledge (or an analogous phrase) of any Loan Party, such words
are intended to signify that a member of management or officer or member of the
board of directors of such Loan Party has actual knowledge or awareness of a
particular fact or circumstance or a member of management or officer or director
of such Loan Party, if it had exercised reasonable diligence, would have known
or been aware of such fact or circumstance. For purposes of computing a period
of time from a specified date, the word “from” means “from and including” and
the word “to” and “until” each mean “to, but excluding.” Any reference to a Loan
Party that is an individual as “it” shall refer to such Loan Party in his or her
individual capacity.
SECTION 1.4    Accounting Determinations. Unless otherwise specified, all
accounting terms “used herein or in any other Loan Document shall be
interpreted, all accounting determinations and computations hereunder or
thereunder shall be made, and all financial statements required to be delivered
hereunder or thereunder shall be prepared in accordance with, those generally
accepted accounting principles (“GAAP”) as in effect from time to time.

34



--------------------------------------------------------------------------------




ARTICLE II    
FUNDING OF LOANS
SECTION 2.1    Amount and Terms of Loans.
SECTION 2.1.1    The Loans.Term Loans. Subject to and upon the terms and
conditions set forth herein, each Lender severally agrees to make, on the
Initial Funding Date, one loan (each, a “Term Loan” and, collectively for all
the Lenders, the “Term Loans”) to the Borrowers in a principal amount equal to
such Lender’s Term Loan Commitment Amount.
(a)    Incremental Term Loans. The Borrowers and any one or more Lenders
(including any Person not previously a Lender hereunder who executes and
delivers a joinder agreement executed by the Borrowers, the Administrative Agent
and such Lender, in form and substance reasonably acceptable to each of them),
which Lenders are reasonably acceptable to the Administrative Agent, may agree,
upon at least thirty (30) days’ prior notice to the Administrative Agent, that
such Lenders shall make one or more additional term loans available to the
Borrowers under this clause (b) of Section 2.1.1 (each, an “Incremental Term
Loan” and collectively, the “Incremental Term Loans”; each commitment thereunder
an “Incremental Term Loan Commitment” and collectively, the “Incremental Term
Loan Commitments”) on substantially the same terms and subject to substantially
the same conditions as the Term Loans. Any Incremental Term Loan shall be
documented by an amendment or supplement to, or a restatement of, this
Agreement, setting forth the specific terms and conditions of the Incremental
Term Loan Facility, which amendment, supplement or restatement shall be signed
by the Borrowers and the Lenders providing such Incremental Term Loan
Commitments. Notwithstanding the foregoing: (i) the aggregate principal amount
of all Incremental Term Loan Commitments shall not exceed the Maximum
Incremental Amount; (ii) on a pro forma basis after giving effect to the initial
funding of any Incremental Term Loan, the Loan to Value Ratio must be less than
40%; (iii) the maturity date of any Incremental Term Loan shall be the same as
the Stated Maturity Date; (iv) no Default or Event of Default shall have
occurred and be continuing or result after giving effect to any Incremental Term
Loan; (v) the Borrowers shall be in compliance on a pro forma basis after giving
effect to any Incremental Term Loans with all covenants set forth in this
Agreement, including the financial covenants set forth in Section 7.2.4, and
such compliance shall be evidenced by a Compliance Certificate delivered to the
Administrative Agent; (vi) the proceeds of any Incremental Term Loans shall be
used to acquire additional Real Property or to refinance the acquisition of
additional Real Property purchased with the proceeds of the Revolving Loans
which will become or is Collateral hereunder subject to a first priority Lien
and security interest in favor of the Administrative Agent, for the benefit of
the Lender Parties; (vii) with respect to such Real Property to be acquired, the
Administrative Agent and each Lender extending an Incremental Term Loan
Commitment shall have received and approved an appraisal from American Forest
Management or another nationally recognized forestry appraisal firm that is
satisfactory to the Administrative Agent; (viii) the weighted average life of
any Incremental Term Loan shall be equal to or greater than the remaining
weighted average life of the Term Loan, determined as of the initial funding
date for such Incremental Term Loan; (ix) to the extent that the applicable
interest margins on such Incremental Term Loan exceed by more than 0.25% the
applicable interest rate margin for the Term Loan, determined as of the initial
funding date for such Incremental Term Loan, the applicable interest rate margin
for the Term Loan shall

35



--------------------------------------------------------------------------------




be increased so that the applicable interest rate margin for the Term Loan and
for such Incremental Term Loan are equal; (x) any covenant or Event of Default
applicable to any Incremental Term Loan that is more restrictive than the
equivalent covenant or Event of Default set forth in this Agreement shall be
deemed to be applicable to the Loans hereunder; and (xi) the original issue
discount and/or the upfront fees applicable to any such Incremental Term Loan
shall not be more than 1% of the principal amount of such Incremental Term Loan.
(b)    Revolving Loan Facility.
(i)    Revolving Loan Commitment. On the terms and subject to the conditions of
this Agreement (including Article V), from time to time on any Business Day
occurring on or after the Initial Funding Date and prior to the Revolving Loan
Commitment Termination Date (the “Availability Period”), each Revolving Lender
severally agrees to make loans (relative to such Revolving Lender, its
“Revolving Loans”) to the Borrowers equal to such Revolving Lender’s Percentage
of the aggregate amount of the Borrowing of the Revolving Loans requested by the
Borrowers to be made on such day. The commitment of each Revolving Lender
described in this clause (c)(i) is herein referred to as its “Revolving Loan
Commitment.” On the terms and subject to the conditions hereof, the Borrowers
may from time to time borrow, prepay and reborrow Revolving Loans. Upon
satisfaction of the conditions precedent set forth in the definition of Revolver
Increase, the Revolving Loan Commitment Amount may be increased in the aggregate
by the lesser of (x) $5,000,000 and (y) the Maximum Incremental Amount. The
Administrative Agent shall select and reasonably approve one or more Lenders to
participate in any Revolver Increase. Lenders shall have no obligation and no
right to participate in any Revolver Increase.
(ii)    Revolving Loan Availability. No Borrowing of Revolving Loans shall be
made if, after giving effect thereto the aggregate outstanding principal amount
of all the Revolving Loans (x) of all the Revolving Lenders would exceed the
Revolving Loan Commitment Amount or (y) of any Revolving Lender would exceed
such Revolving Lender’s Percentage of the Revolving Loan Commitment Amount.
(iii)     Reduction of the Revolving Loan Commitment Amount.
(x) Optional Reduction. The Borrowers may, from time to time on any Business Day
after the date of the initial Borrowing on the Revolving Loan, voluntarily
reduce the unused amount of the Revolving Loan Commitment Amount; provided,
however, that (i) all such reductions shall be made on not less than one nor
more than five Business Days’ prior notice to the Administrative Agent and be
permanent, (ii) any partial reduction of the unused amount of the Revolving Loan
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $1,000,000 and (iii) the Revolving Loans shall have been prepaid to
the extent required by Section 3.1.2 or pursuant to Section 4.12(c).
(y) Mandatory Reduction. The Revolving Loan Commitment Amount shall be
permanently reduced by the aggregate amount that the Revolving Loans are prepaid
or repaid (or would be prepaid or repaid if the

36



--------------------------------------------------------------------------------




outstanding principal amount of the Revolving Loans was not less than such
amount) pursuant to clause (b) of Section 3.1.2 (but without giving effect to
the penultimate sentence of clause (b) of Section 3.1.2) at any time that the
Term Loans and any Incremental Term Loans have been paid in full and the Loan to
Value Ratio is greater than 45%, calculated on a pro forma basis.
(iv)    Borrowing Procedures. By delivering a duly completed and executed
Borrowing Request to the Administrative Agent by facsimile, email or other
method of delivery permitted by Section 11.2 on or before 11:00 A.M. (New York
City time), on a Business Day occurring prior to the Revolving Loan Commitment
Termination Date, the Borrowers may from time to time irrevocably request that
(i) a Base Rate Loan be made not less than three nor more than five Business
Days thereafter or that (ii) a LIBOR Loan be made not less than three nor more
than five Business Days thereafter; provided, however, that no Revolving Loan
shall be made as a LIBOR Loan for an Interest Period extending beyond the Stated
Maturity Date. All (i) Base Rate Loans shall be made in a minimum amount of
$500,000 and an integral multiple of $100,000 or, if less, in the unused amount
of the Revolving Loan Commitment Amount, and (ii) LIBOR Loans shall be made in a
minimum amount of $1,000,000 and an integral multiple of $1,000,000. The
proceeds of all Loans shall be used solely for the purposes described in Section
4.10.
SECTION 2.1.2    Notice of Initial Borrowing. The Borrowers shall deliver to the
Administrative Agent, on or prior to 11:00 a.m. (New York City time) on the
Initial Funding Date, a Borrowing Request, which Borrowing Request shall request
that each Lender fund its pro rata share of such Borrowing (in an aggregate
principal amount not exceeding each Lender’s Term Loan Commitment Amount) as a
Base Rate Loan on the Initial Funding Date.
SECTION 2.1.3    Disbursement of Funds under the Loans. The Administrative Agent
shall promptly notify each Lender of its receipt of a Borrowing Request pursuant
to clause (iv) of Section 2.1.1(c) or Section 5.1.22, the amount required to be
funded by each such Lender and when such amount must be funded. On the terms and
subject to the conditions of this Agreement, each Borrowing shall be made on the
Business Day specified in such Borrowing Request. On or before 1:00 P.M. (New
York City time) on such Business Day each Lender shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Percentage of the requested Borrowing. Such deposit will be made to an account
which the Administrative Agent shall specify from time to time by notice to the
Lenders. To the extent funds are received from the Lenders, the Administrative
Agent shall make such funds available to the Borrowers by wire transfer to the
accounts the Borrowers shall have specified in their Borrowing Request. No
Lender’s obligation to make any Loan shall be affected by any other Lender’s
failure to make any Loan. Nothing in this Section 2.1.3 or elsewhere in this
Agreement or the other Loan Documents shall be deemed to require the
Administrative Agent (or any other Lender) to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
SECTION 2.2    Notes.

37



--------------------------------------------------------------------------------




(a)    The Borrowers’ obligation to pay the principal of, and interest on, the
Term Loan made to them by each Lender shall be evidenced by a Term Note, dated
as of the Initial Funding Date and with blanks appropriately completed in
conformity herewith. Upon the request of any applicable Lender, the Borrowers
shall execute and deliver to such Lender a separate Note for each applicable
Incremental Term Loan or for the Revolving Loan, each dated the closing date of
such Incremental Term Loan or Revolving Loan, or, if later, the date of such
request, in the principal amount of such Lender’s pro rata share of such
Incremental Term Loan Commitment or Revolving Loan Commitment, as applicable.
(b)    The Notes issued to each Lender pursuant to clause (a) shall (i) be
executed by the Borrowers, (ii) be payable to the order of such Lender or such
Lender’s assigns, (iii) be in the stated principal amount equal to the Term Loan
made by such Lender on date of such Note or the principal amount of such
Lender’s pro rata share of the Revolving Loan Commitment, (iv) be payable as
provided in Section 3.1, (v) accrue interest as provided in Section 3.2 and (vi)
be entitled to the benefits of this Agreement and the other Loan Documents.
(c)    Each Lender shall record in its records the amount and date of (i) the
Term Loan made by such Lender to the Borrowers on the Initial Funding Date and
of any Incremental Term Loans or Revolving Loans made by such Lender to the
Borrowers on the respective closing dates therefor, and (ii) each repayment date
of the Loans made pursuant to (i). The aggregate unpaid principal amount so
recorded shall, absent manifest error, be conclusive evidence of the principal
amount of the Loan owing and unpaid. The failure to so record any such amount or
any error in so recording any such amount shall not, however, limit or otherwise
affect the Obligations of the Borrowers hereunder or under the Note to repay the
principal amount of the Loan hereunder, together with interest accruing thereon.
SECTION 2.3    Termination of Term Loan Commitments. The Term Loan Commitment of
each Lender to make its Term Loan to the Borrowers shall terminate immediately
following the making of such Lender’s Term Loan on the Initial Funding Date
pursuant to clause (a) of Section 2.1.1.
SECTION 2.4    Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent by facsimile, email
or other method of delivery of notice permitted pursuant to Section 11.2, on or
before 11:00 A.M. (New York City time) on a Business Day, the Borrowers may from
time to time irrevocably elect on not less than one Business Day nor more than
five Business Days’ notice, in the case of Loans accruing interest at the Base
Rate, and not less than three nor more than five Business Days’ notice, in the
case of Loans accruing interest at LIBOR, that all, or any portion in an
aggregate minimum amount of $1,000,000 and an integral multiple of $1,000,000
be, in the case of Loans accruing at the Base Rate, converted into Loans
accruing interest at LIBOR or be, in the cause of Loans accruing interest at
LIBOR, converted into Loans accruing interest at the Base Rate or continued as
Loans accruing interest at LIBOR (in the absence of delivery of a
Continuation/Conversion Notice, by facsimile, email or other method of delivery
of notice permitted pursuant to Section 11.2, with respect to any Loan accruing
interest at LIBOR at least three Business Days (but not more than five Business
Days) before the last day of the then current Interest Period with respect
thereto, such Loan shall, on such last day, automatically convert to a Loan
accruing interest at the Base Rate); provided,

38



--------------------------------------------------------------------------------




however, that (a) each such conversion or continuation shall be prorated among
the applicable outstanding Loans of all Lenders, (b) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
to, Loans accruing interest at LIBOR when any Event of Default has occurred and
is continuing, unless the Required Lenders otherwise agree in writing, (c) no
Loans may be continued as, or be converted into, Loans accruing interest at
LIBOR for an Interest Period extending beyond the Stated Maturity Date and (d)
with respect to the Loans accruing interest at LIBOR that have an Interest
Period ending on one particular date such Loans shall not be subject to the
integral multiple requirement set forth above (it being understood that, if
there are Loans with Interest Periods ending on more than one date, this clause
shall only apply to those Loans with an Interest Period ending on one particular
date and no other date).
ARTICLE III         PAYMENTS, INTEREST AND FEES
SECTION 3.1    Repayments and Prepayments. The Loans shall be repaid as set
forth in this Section.
SECTION 3.1.2    Voluntary Prepayments.
(a)    Prior to the Stated Maturity Date, the Borrowers may, from time to time
on any Business Day, make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of the Loans; provided, however, that:
(i)    all such voluntary prepayments shall require notice on or before
11:00 A.M. (New York City time) not less than one nor more than five Business
Days’ in advance of any prepayment of any Loan;
(ii)    all such voluntary partial prepayments shall be in an aggregate minimum
amount of $1,000,000 and an integral multiple of $500,000 or, if less, the
aggregate principal amount of the relevant Loans outstanding hereunder; and
(iii)    all such prepayments shall be made pro rata among Loans having the same
Interest Period.
SECTION 3.1.3    Mandatory Repayments and Prepayments.
(a)    Stated Maturity Date. On the Stated Maturity Date, the Borrowers shall
repay in full the then aggregate outstanding principal amount of each Loan.
(b)    Mandatory Prepayments from Certain Sources. The Borrowers shall apply
100% of any Cost Basis Collateral Disposition Proceeds, Collateral Insurance
Proceeds, LTC Lease Disposition Proceeds and Timber Lease Termination Proceeds
(except as specified below) to prepay the outstanding principal amount of the
Term Loans and any Incremental Term Loans and any Revolving Loans subject to the
limitations set forth in Section 2.1.1(c)(iii)(y); provided, however, that if no
Event of Default has occurred and is continuing, the Borrowers shall not be
required to repay the Loans with the first $4,000,000 of Cost Basis Collateral
Disposition Proceeds in any fiscal year if (x) the Loan to Value Ratio,
calculated on a pro forma basis after giving effect to such disposition, does
not exceed 40%, and (y) such Cost Basis Collateral Disposition Proceeds are used

39



--------------------------------------------------------------------------------




for (1) general working capital, (2) acquisitions of additional Real Property
otherwise permitted pursuant to the terms and provisions of this Agreement, or
(3) dividends, distributions or other payments permitted pursuant to Section
7.2.6 of this Agreement. For the avoidance of doubt, until the aggregate amount
of Cost Basis Collateral Disposition Proceeds exceeds $4,000,000 in any fiscal
year and so long as clause (x) of the preceding sentence is satisfied, Cost
Basis Collateral Disposition Proceeds shall be deposited into the Revenue
Account for further deposit into the Receipt Account and application in
accordance with the Receipt Waterfall and clause (y) of the preceding sentence.
Notwithstanding the foregoing, with respect to Timber Lease Termination
Proceeds, the Borrowers shall prepay the Loans in an amount equal to 100% of
such proceeds (i) to the extent the Timber Lease Termination Proceeds exceed
$2,000,000 in connection with the termination of a single PLM Lease or a single
portion of the LTC Lease or any other Timber Lease and (ii) once the aggregate
amount of Timber Lease Termination Proceeds received during the term hereof
exceeds $5,000,000 (regardless of whether such $5,000,000 in aggregate proceeds
have been applied to prepay the Loans or applied in accordance with the Receipt
Waterfall). In addition, the outstanding principal amount of the Loans shall be
prepaid as and when required pursuant to the terms of the Receipt Waterfall. For
the avoidance of doubt, until the aggregate amount of Timber Lease Termination
Proceeds exceeds $5,000,000, Timber Lease Termination Proceeds not exceeding
$2,000,000 in connection with the termination of a single PLM Lease or a single
portion of the LTC Lease or any other Timber Lease shall be deposited into the
Revenue Account for further deposit into the Receipt Account and application in
accordance with the Receipt Waterfall.
(c)    Reserved.
(d)    Acceleration. The Borrowers shall, immediately upon any acceleration of
the Stated Maturity Date of any Loans pursuant to Section 8.2 or Section 8.3,
repay all (or if only a portion is accelerated thereunder, such portion of) the
Loans then outstanding.
(e)    Incremental Term Loans. The Borrowers shall repay the aggregate
outstanding balance of any Incremental Term Loans as provided in the amendment
or supplement to this Agreement documenting such Incremental Term Loans;
provided, however, that the Borrowers shall repay aggregate amount outstanding
under any Incremental Term Loans on the Stated Maturity Date.
(f)     Revolving Loans. The Borrowers shall, on each date when the sum of the
aggregate outstanding principal amount of all Revolving Loans exceeds the
Revolving Loan Commitment Amount (as it may be reduced from time to time), repay
the Revolving Loans until they have been paid in an amount equal to such excess.
SECTION 3.1.4    Application of Payments. Each prepayment of any Loans made
pursuant to Section 3.1.2 shall be applied as follows: (a) first, pro rata to
the outstanding balance of the Term Loans and any Incremental Term Loans (if and
when applicable); and second, after the Term Loans and any Incremental Term
Loans (if and when applicable) have been paid in full, to repay any Revolving
Loans. Each prepayment of any Loans made pursuant to Section 3.1.1 shall be
applied first, to the prepayment of the Revolving Loans; and second, after the
Revolving Loans have been paid in full, pro rata to the outstanding balance of
the Term Loans and any Incremental Term Loans (if and when applicable);
provided, that the Borrowers may, at their option,

40



--------------------------------------------------------------------------------




request that the prepayments be applied as provided in the first sentence of
this Section 3.1.3. All payments made pursuant to Sections 3.1.1 and 3.1.2 shall
first be applied to Loans accruing interest at the Base Rate or Loans accruing
interest at LIBOR, as the Borrowers shall direct in writing and, in the absence
of such direction, shall first be applied to Loans accruing interest at the Base
Rate and then to Loans accruing interest at LIBOR as the Administrative Agent
shall elect. Each prepayment of any Loans made pursuant to this Section 3.1 (and
assignments pursuant to Section 11.11) shall, except as provided in Section 4.4,
be without premium or penalty and be accompanied by the payment of accrued and
unpaid interest on the amount prepaid.
SECTION 3.2    Interest Provisions. Interest on the outstanding principal amount
of Loans shall, pursuant to an appropriately delivered Borrowing Request or
Continuation/Conversion Notice, accrue and be payable in accordance with this
Section.
SECTION 3.2.1    Interest Rates.
Subject to Section 3.2.2, the Borrowers may elect, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice:
(b)    a Borrowing of Loans that accrue interest at a rate per annum equal to
the sum of the Base Rate from time to time in effect plus the Applicable Base
Rate Margin; and
(c)    a Borrowing of Loans that accrue interest at a rate per annum equal to
LIBOR for such Interest Period plus the Applicable LIBOR Margin.
provided, that any Incremental Term Loans or Revolving Loans shall accrue
interest as provided in the amendment or supplement to this Agreement evidencing
such Incremental Term Loans.
SECTION 3.2.2    Post-Default Rates. Upon the occurrence and during the
continuation of any Event of Default, the Borrowers shall pay, but only to the
extent permitted by the Law, interest (after as well as before judgment) on (a)
the Loans at the rate otherwise in effect plus 2% per annum and (b) on all other
Obligations at a rate per annum equal to the highest interest rate with respect
to the Loans as in effect from time to time plus 2% per annum; provided,
however, that if no Loans are outstanding such interest rate shall be based upon
the Base Rate plus the highest Applicable Base Rate Margin.
SECTION 3.2.3    Interest Payment Dates.
Interest accrued on each Loan shall be paid as follows:
(a)    on the Stated Maturity Date therefor;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
(c)    on the last day of each applicable Interest Period and, if interest on
the Loans is accruing at the Base Rate, on each Quarterly Payment Date; and

41



--------------------------------------------------------------------------------




(d)    on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether on the Stated Maturity Date, upon acceleration or otherwise)
shall be payable upon demand.
SECTION 3.1    Commitment Fee. The Borrowers agree to pay to the Administrative
Agent, for the pro rata account of each Revolving Lender (other than each
Revolving Lender that is a Defaulting Lender), for the period (including any
portion thereof when the Revolving Loan Commitment is suspended by reason of the
Borrower’s inability to satisfy any condition of Article V) commencing on the
Initial Funding Date and continuing through the Revolving Loan Commitment
Termination Date, a commitment fee (the “Commitment Fee”) at the Applicable
Commitment Fee Rate on such Lender’s Percentage of the average daily unused
portion of the Revolving Loan Commitment Amount during the quarter ending on the
applicable Quarterly Payment Date (without taking into account that portion of
Revolving Loan Commitment Amount attributable to such Defaulting Lender). Such
commitment fees are non-refundable and shall be payable by the Borrowers in
arrears on each Quarterly Payment Date, commencing with the first Quarterly
Payment Date following the Initial Funding Date, and on the Revolving Loan
Commitment Termination Date.
ARTICLE IV         YIELD PROTECTION, TAXES AND RELATED PROVISIONS
SECTION 4.1    Eurodollar Rate Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrowers and the
Administrative Agent, be conclusive and binding on the Borrowers) that any
Change in Law makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender to accrue interest on the
Loans at LIBOR, the obligations of the Lenders to continue to accrue interest on
the Loans at LIBOR shall, upon such determination, forthwith be suspended until
such Lender shall notify the Administrative Agent that the circumstances causing
such suspension no longer exist, and all Loans shall automatically, at the end
of the then current Interest Period, continue to accrue interest at the Base
Rate.
SECTION 4.2    Inability to Determine Rates. If the Administrative Agent shall
have determined or been instructed by the Required Lenders that adequate means
do not exist for adequately and fairly determining the cost to the Lenders of
making or maintaining Loans that accrue interest at LIBOR or calculating the
same then, upon notice from the Administrative Agent to the Borrowers and the
Lenders, the obligations of all the Lenders to make or continue any Loans that
accrue interest at LIBOR shall forthwith be suspended until the Administrative
Agent shall notify the Borrowers and the Lenders that the circumstances causing
such suspension no longer exist. Until such time as the Administrative Agent
rescinds such notice the Loans shall accrue interest at the Base Rate.

42



--------------------------------------------------------------------------------




SECTION 4.3    Capital Adequacy and Other Adjustments.
(e)    Increased Costs, Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (B) through (D) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or any Loan;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, Borrowers will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.
(f)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time Borrowers will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
(g)    Certificates of Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to Borrowers (with a copy to the Administrative Agent),
shall be conclusive absent manifest error. Borrowers shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(h)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that

43



--------------------------------------------------------------------------------




such Lender notifies Borrowers of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 4.4    Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender) as a result of
any Loan not being made in accordance with a Borrowing Request, the Interest
Period of any Loan not being continued in accordance with the
Continuation/Conversion Notice therefor or any repayment or prepayment of the
principal amount of any Loans on a date other than the scheduled last day of the
Interest Period applicable thereto, whether pursuant to Section 3.1, Section
4.1, Section 4.2, Article VIII or any assignment pursuant to Section 4.3 or
otherwise then, upon the notice of such Lender to the Borrowers (with a copy to
the Administrative Agent), the Borrowers shall promptly (and, in any event,
within three Business Days of receipt of such notice) pay directly to such
Lender such amount as will (in the reasonable determination of such Lender)
reimburse such Lender for such loss or expense. Such notice (which shall include
calculations in reasonable detail) shall, in the absence of manifest error, be
conclusive and binding on the Borrowers. For the purpose of calculating amounts
payable to a Lender under this Section, each Lender shall be deemed to have
actually funded its relevant Loan through the purchase of a deposit bearing
interest at LIBOR in an amount equal to the amount of that Loan and having a
maturity comparable to the relevant Interest Period; provided, that each Lender
may fund each of its Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section.
SECTION 4.5    Mitigation Obligations; Replacement of Lender.
(a)    Designation of Different Lending Office If any Lender requests
compensation under Section 4.3, or requires Borrowers to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.6, then such Lender shall (at the
request of Borrowers) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 4.3 or Section 4.6, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
4.3, or if Borrowers are required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.6 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with clause (a), or
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.11), all of its interests, rights (other

44



--------------------------------------------------------------------------------




than its existing rights to payments pursuant to the Loan Documents) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 11.11;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 11.3, Section 4.4 and Section 3.1) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 4.3 or payments required to be made pursuant to
Section 4.6, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with the Laws; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply
SECTION 4.6    Taxes
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by the Laws. If any
Law (as determined in the good faith discretion of an applicable Withholding
Agent) requires the deduction or withholding of any Tax from any such payment by
a Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with the Laws
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with the Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

45



--------------------------------------------------------------------------------




(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to Borrowers by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.11(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 4.6, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrowers and the Administrative Agent, at the time or times
prescribed by the Laws or reasonably requested by Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by Borrowers or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by either Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by the Laws or reasonably requested by either Borrower or Administrative Agent
as will enable either Borrower or the Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements.

46



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.6 (f)(ii)(A), (ii)(B), (ii)(C) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that
either Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of either Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 4.6 (A) to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of either Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

47



--------------------------------------------------------------------------------




(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.6 (B) or
Exhibit 4.6 (C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 4.6 (D) on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrowers or the Administrative
Agent), executed originals of any other form prescribed by the Laws as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by the Laws to permit Borrowers or the Administrative Agent to determine the
withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrowers and the Administrative Agent at the time or times
prescribed by the Laws and at such time or times reasonably requested by
Borrowers or the Administrative Agent such documentation prescribed by the Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowers or the Administrative
Agent as may be necessary for Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrowers and the Administrative Agent
in writing of its legal inability to do so.

48



--------------------------------------------------------------------------------




(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.6 (including by
the payment of additional amounts pursuant to this Section 4.6), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 4.6 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 4.6 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 4.7    Payments, Interest Calculations, etc.
(a)    Unless otherwise expressly provided, all payments by the Borrowers
pursuant to or in respect of this Agreement, the Notes or any other Loan
Document shall be made by the Borrowers to the Administrative Agent for the pro
rata account of the Lenders entitled to receive such payment; provided, however,
that in the case of any Revolving Lender that is a Defaulting Lender due to
failure to fund, the Administrative Agent shall be entitled to set off the
funding shortfall against such Defaulting Lender’s respective share of all
payments received from the Borrowers. All such payments required to be made to
the Administrative Agent shall be made without setoff, deduction or
counterclaim, not later than 11:00 A.M. (New York City time), on the date due,
in same day or immediately available funds, to such account as the
Administrative Agent shall specify from time to time by notice to the Borrowers.
Funds received after that time shall be deemed to have been received by the
Administrative Agent on the next succeeding Business Day and any applicable
interest shall continue to accrue thereon. The Administrative Agent shall
promptly remit (and, in any event, on the same Business Day as received by the
Administrative Agent is so received on or prior to 11:00 A.M. (New York City
time)) in same day funds to each Lender its share, if any, of such payments
received by the Administrative Agent for the account of such Lender.
(b)    All interest and fees shall be computed on the basis of the actual number
of days (including the first day but excluding the last day) occurring during
the period for which such

49



--------------------------------------------------------------------------------




interest or fee is payable over a year comprised of 360 days. If a Loan is
repaid on the same day it is made one day’s interest shall be charged. Whenever
any payment to be made shall otherwise be due on a day which is not a Business
Day, such payment shall (except as otherwise required by clause (b) of the
definition of the term “Interest Period”) be made on the next succeeding
Business Day and such extension of time shall be included in computing interest
and fees, if any, in connection with such payment.
(c)    The Administrative Agent is authorized to charge any account maintained
by either Borrower or any other Loan Party with it for any Obligations owing to
it or any of the Lender Parties.
SECTION 4.8    Sharing of Payments.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein (other than pursuant to Section 4.5(b)), then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this paragraph shall not be construed to apply to
(x) any payment made by Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to either Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under the Laws, that any Lender acquiring a participation
pursuant to the foregoing arrangements may exercise against each Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Lender were a direct creditor of each Loan Party in the amount of such
participation.
SECTION 4.9    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
the Laws, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) or other property at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender

50



--------------------------------------------------------------------------------




or any such Affiliate, to or for the credit or the account of Borrowers or any
other Loan Party against any and all of the obligations of such Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower or
such Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 4.12
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its respective Affiliates may have. Each Lender
agrees to notify Borrowers and Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
SECTION 4.10    Use of Proceeds. The Borrowers shall apply all the proceeds of
the Term Loans to (i) refinance outstanding Indebtedness due under the Existing
Credit Agreement, (ii) fund costs and expenses associated with this Agreement,
and (iii) to partially fund the acquisition of certain property pursuant to the
terms and subject to the conditions of the Saunders Transaction Agreement. The
proceeds of any Incremental Term Loans shall be used solely to finance
acquisitions of additional Real Property in accordance with clause (b)(iv) of
Section 2.1.1. The proceeds of any Revolving Loans shall be used for (w) general
working capital, (x) acquisitions of additional Real Property, provided that,
any such acquisition is permitted pursuant to the terms and provisions of this
Agreement including, without limitation, Section 7.2.8, (y) redemption of Equity
Interests permitted by clause (y)(D) of the provision of clause (ii) of Section
7.2.6 of up to $150,000 in the aggregate during any month, and (z) other general
corporate purposes.
SECTION 4.11    Payment Reliance
(a)    Unless the Administrative Agent shall have been notified from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s Percentage of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on such date in accordance with
Section 2.1.3 and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its Percentage of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to Borrowers to but excluding the date of payment to the Administrative Agent,
at (i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank

51



--------------------------------------------------------------------------------




compensation, and (ii) in the case of a payment to be made by Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its Percentage of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to this Administrative Agent. Nothing in this
Subsection or elsewhere in this Agreement or the other Loan Documents shall be
deemed to require the Administrative Agent (or any other Lender) to advance
funds on behalf of any Lender or to relieve any Lender from its obligations to
fulfill its commitments hereunder or to prejudice any rights that the
Administrative Agent or the Borrowers may have against any Lender as a result of
any default by such Lender hereunder.
(b)    Unless the Administrative Agent shall have received notice from either
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
SECTION 4.12    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by the Laws:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and Section
11.1.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 4.8 or Section 4.9 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as Borrowers may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and Borrowers, to be held in a deposit
account and released

52



--------------------------------------------------------------------------------




pro rata in order to satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement; fourth, to the payment
of any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrowers as a result of any judgment of a court
of competent jurisdiction obtained by Borrowers against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 5.1 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Commitments under the applicable Facility. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 4.12(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and Borrowers shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If Borrowers and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with the Commitments under the applicable
Commitment, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    Reduction of Revolving Loan Commitment of Defaulting Lender. Borrowers
may terminate the unused amount of the Commitment of any Revolving Lender that
is a Defaulting Lender upon not less than 15 Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 4.14(a)(ii) will apply to all amounts
thereafter paid by Borrowers for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination

53



--------------------------------------------------------------------------------




shall not be deemed to be a waiver or release of any claim Borrowers, the
Administrative Agent or any Lender may have against such Defaulting Lender.
ARTICLE V    
CONDITIONS PRECEDENT TO INITIAL FUNDING DATE
SECTION 5.1    Conditions. The obligations of each Lender to enter into this
Agreement and make Loans on the Initial Funding Date shall be subject to the
prior or concurrent fulfillment of each of the conditions precedent set forth in
this Section to the satisfaction of each Lender.
SECTION 5.1.1    Agreement. The Administrative Agent shall have received this
Agreement duly executed by each Lender, the Administrative Agent and an
Authorized Officer of each Borrower.
SECTION 5.1.2    Resolutions, Good Standing, etc.
Each Lender shall have received from each Loan Party a certificate, dated the
Initial Funding Date, of its Secretary or Assistant Secretary as to:
(i)    resolutions of its Board of Directors (or equivalent body) then in full
force and effect authorizing the execution, delivery and performance of each
Loan Document to be executed by it;
(j)    each Organizational Document of each such Loan Party; and
(k)    the incumbency and signatures of each officer (including each Authorized
Officer and Financial Officer) of each such Loan Party that is authorized to act
with respect to each Loan Document executed by it,
upon which certificate each Lender Party may conclusively rely until it shall
have received a further certificate of the Secretary or Assistant Secretary of
the relevant Loan Party canceling or amending such prior certificate. The
Administrative Agent shall have received satisfactory good standing certificates
for each jurisdiction where the Collateral is located and each other
jurisdiction where the Borrowers and each other Loan Party are organized and are
authorized (or should be authorized under the Laws) to conduct business.
SECTION 5.1.3    Delivery of Notes. Each Lender shall have received its Note in
an amount equal to such Lender’s Term Loan Commitment Amount and such Lender’s
Revolving Loan Commitment Amount, dated the Initial Funding Date, duly completed
as herein provided and duly executed and delivered by an Authorized Officer of
each Borrower.
SECTION 5.1.4    Required Consents and Approvals. All required consents and
approvals shall have been obtained and be in full force and effect with respect
to the transactions contemplated hereby from (a) all relevant Governmental
Authorities and (b) any other Person whose consent or approval any Lender deems
necessary or appropriate to effect the transactions contemplated hereby.

54



--------------------------------------------------------------------------------




SECTION 5.1.5    Opinion of Counsel. The Administrative Agent shall have
received legal opinions, dated the Initial Funding Date and addressed to the
Administrative Agent and all the Lenders, from New York, Georgia and Alabama
legal counsel to the Borrowers, substantially in the form of Exhibits J, K and
L, respectively, attached hereto.
SECTION 5.1.6    Evidence of Insurance. The Administrative Agent shall have
received evidence of the insurance coverage required to be maintained pursuant
to Section 7.1.4, which insurance shall have been reviewed by one or more of the
Administrative Agent’s risk managers and be satisfactory to the same. All such
insurance shall be subject to satisfactory endorsements in favor of the
Administrative Agent.
SECTION 5.1.7    Guaranty. The Administrative Agent shall have received an
amendment to and a reaffirmation of the Guaranty, in substantially the form of
the Amendment and Reaffirmation Agreement, executed by an Authorized Officer of
each of Wells REIT, Wells TRS, Wells TRS Subsidiary and Wells HBU.
SECTION 5.1.8    Pledged Property.
The Administrative Agent shall have received:
(a)    a reaffirmation of the Pledge Agreement, in substantially the form of the
Amendment and Reaffirmation Agreement, dated as of the date hereof, duly
executed by an Authorized Officer of Wells Partnership, Wells TRS, Wells
Timberland, Wells TRS Subsidiary and Wells HBU pursuant to which each of those
entities shall reaffirm their pledge all of the Equity Interests in each of
their respective Subsidiaries;
(b)    original certificates evidencing all of the issued and outstanding shares
of capital stock and other Equity Interests required to be pledged pursuant to
the terms of the Pledge Agreement, which certificates shall be accompanied by
undated stock and other powers duly executed in blank by each relevant pledgor.
SECTION 5.1.9    U.C.C. Search Results, etc.
The Administrative Agent shall have received:
(a)    U.C.C. search reports certified by a party acceptable to the
Administrative Agent, dated a date reasonably near (but prior to) the Initial
Funding Date, listing all effective U.C.C. financing statements, federal and
state tax Liens, and judgment Liens which name the Borrowers or any other Loan
Party as the debtor, and which are filed in each jurisdiction in which U.C.C.
filings are to be made pursuant to this Agreement or the other Loan Documents
and in such other jurisdictions as the Administrative Agent may reasonably
request, together with copies of such financing statements; and
(b)    with respect to all the Intellectual Property Collateral, search results
from the United States Patent and Trademark Office and United States Copyright
Office to the extent of any patents, trademarks or copyrights form a part of the
Collateral.

55



--------------------------------------------------------------------------------




SECTION 5.1.10    Security Agreements, Filings, etc.
(c)    The Administrative Agent shall have received a reaffirmation of the
Security Agreement, in substantially the form of the Amendment and Reaffirmation
Agreement, dated as of the date hereof, duly executed by an Authorized Officer
of each Borrower, Wells TRS Subsidiary and Wells HBU, together with:
(i)    confirmation that all necessary U.C.C. financing statements naming each
such Person as the debtor and the Administrative Agent as the secured party have
been properly filed under the U.C.C. of all jurisdictions as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the first
priority security interest of the Administrative Agent in the Collateral subject
thereto; and
(ii)    evidence satisfactory to the Administrative Agent of the filing (or
delivery for filing) of appropriate trademark, copyright and patent security
supplements with the United States Patent and Trademark Office and United States
Copyright Office to the extent relevant in order to perfect the first priority
security interest of the Administrative Agent therein; and
(iii)    evidence of completion of all other actions, reasonably requested by
the Administrative Agent, in order to perfect its first priority security
interest in the Collateral the subject thereof.
SECTION 5.1.11    Solvency Certificate. The Administrative Agent shall have
received solvency certificates in substantially the form of Exhibits E-1, E-2,
E-3, E-4, E-5 and E-6 attached hereto, duly executed by a Financial Officer of
Wells Manager as Manager of Wells Timberland, Wells REIT as General Partner of
Wells Partnership, Timber Manager as Manager of Wells TRS Subsidiary, Wells
Manager as Manager of Wells HBU, Wells REIT and Wells TRS, respectively, and
dated the Initial Funding Date.
SECTION 5.1.12    Closing Date Certificate. The Administrative Agent shall have
received a Closing Date Certificate in substantially the form of Exhibit D
attached hereto, duly executed by a Financial Officer of each Borrower and dated
the Initial Funding Date. All documents and agreements appended to such Closing
Date Certificate shall be in form and substance satisfactory to the
Administrative Agent and the Lenders.
SECTION 5.1.13    Interest Reserve. The Administrative Agent shall have received
evidence that the Interest Reserve has been funded as required by Section
7.1.12.
SECTION 5.1.14    Material Government Approvals. The Borrowers shall have
delivered to each Lender a certificate signed by a Financial Officer of each
Borrower and dated the Initial Funding Date, certifying true and copies of all
the approvals, if any, of Governmental Authorities set forth on Item 6.19(b)
(“Material Governmental Approvals”) of the Disclosure Schedule.
SECTION 5.1.15    Collateral Assignment of Material Agreements; Reaffirmation
Agreements.

56



--------------------------------------------------------------------------------




The Administrative Agent shall have received with respect to the Wells
Timberland Operating Agreement, each MW Supply Agreement and each other Material
Agreement a duly executed Collateral Assignment of Material Agreement or a duly
executed Reaffirmation of Collateral Assignment of Material Agreement, as
applicable.
SECTION 5.1.16    Mortgages, etc.
With respect to the Real Property, the Administrative Agent shall have received
all of the following:
(a)    counterparts of the Mortgage Amendments referred to in clauses (b), (d)
and (f) of the definition of “Mortgage Amendments,” each dated as of the date
hereof and duly executed by Wells Timberland and Wells HBU, as applicable;
(b)    an endorsement to each of the existing mortgagee’s title insurance
policies. Each such endorsement shall (i) be in form and substance satisfactory
to the Administrative Agent; (ii) be issued at ordinary rates; (iii) extend the
effective date of each such policy to the date of the applicable Mortgage
Amendments, (iv) confirm no change in the first priority Lien and security
interest in favor of the Administrative Agent for the benefit of the Lender
Parties, except for changes acceptable to the Administrative Agent; and (v) be
issued directly by First American Title Insurance Company. The Administrative
Agent shall have received evidence satisfactory to it that all premiums in
respect of each such endorsement, all charges for mortgage recording and similar
taxes, and all related expenses, if any, have been paid;
(c)    a mortgagee’s title insurance policy or marked up unconditional
commitment for such insurance for the land described in Exhibit A of the
Saunders Transaction Agreement and identified therein as Property (as defined in
the Saunders Transaction Agreement).  Each such policy shall (i) be in an amount
satisfactory to the Administrative Agent; (ii) be issued at ordinary rates;
(iii) insure that each Mortgage and Mortgage Amendment insured thereby creates a
valid first priority security interest in the Property (as defined in the
Saunders Transaction Agreement) free and clear of all Liens, except for such
Liens as are acceptable to the Administrative Agent; (iv) name the
Administrative Agent for the benefit of itself and the Lenders, as the insured
thereunder; (v) be in the form of ALTA Loan Policy - 1970 Form B (Amended
10/17/70 and 10/17/84) (or equivalent policies), if available; (vi) contain such
endorsements and affirmative coverages as the Administrative Agent may require,
including without limitation (to the extent applicable with respect to the
relevant Property (as defined in the Saunders Transaction Agreement) and
available in the jurisdiction in which such Property (as defined in the Saunders
Transaction Agreement) is located), the following: variable rate endorsement;
survey same as map endorsement; comprehensive endorsement; first loss, last
dollar and tie-in endorsement; access coverage; separate tax parcel coverage;
usury; doing business; subdivision; environmental protection lien; CLTA 119.2;
and such other endorsements as the Administrative Agent shall require, including
endorsements  in order to provide insurance against specific risks identified by
the Administrative Agent in connection with the Property (as defined in the
Saunders Transaction Agreement) and (vii) be issued directly by Fidelity
National Title Insurance Company (together with First American Title Insurance
Company, collectively, the “Title Insurance Company”) and with such co-insurance
and reinsurance as may be required by the Administrative Agent.  The
Administrative Agent shall have received evidence

57



--------------------------------------------------------------------------------




satisfactory to it that all premiums in respect of each such policy, all charges
for mortgage recording and similar taxes, and all related expenses, if any, have
been paid;
(d)    with respect to the LTC Lease, a copy of the LTC Lease Recognition
Agreement duly executed by the relevant landlords;
(e)    a copy of (i) all documents referred to, or listed as exceptions to title
in, the title insurance policies and title endorsements referred to in clauses
(b) and (c) above and (ii) all other material documents affecting the Real
Property, including all building, construction, environmental and other permits,
licenses, franchises, approvals, consents, authorizations and other approvals
required in connection with the construction, ownership, use, occupation or
operation of the Real Property; and
(f)    appraisal dated September 22, 2010 from American Forest Management;
(g)    confirmation that all necessary U.C.C. financing statements relating to
the Real Property naming Wells Timberland or Wells HBU as the debtor and the
Administrative Agent as the secured party have been properly filed in the same
offices where the applicable Mortgage is filed; and
(h)    Harvest Plan dated January 20, 2012, covering the calendar year 2012.
SECTION 5.1.17    Timber Manager Subordination Agreement. Each Lender shall have
received a reaffirmation of the Timber Manager Subordination Agreement, in
substantially the form of Exhibit O attached hereto, dated as of the date
hereof, duly executed by the Timber Manager, Wells Timberland, Wells TRS
Subsidiary, Wells HBU and the Administrative Agent, together with a copy of the
Wells Timberland Operating Agreement and its corresponding Reaffirmation of
Collateral Assignment of Material Agreement delivered to the Administrative
Agent pursuant to Section 5.1.15.
SECTION 5.1.18    Representations and Warranties True and Correct.
Both before and after giving effect to the making of the Loans:
(a)    all the representations and warranties set forth in Article VI shall be
true and correct in all respects with the same effect as if then made, provided
that (i) such representations and warranties that relate solely to an earlier
date shall be true and correct as of such earlier date and (ii) the inaccuracy
of any of the representations and warranties set forth in Article VI shall,
subject to the terms of Section 8.1.2, result in an Event of Default;
(b)    no Default or Event of Default has occurred and is continuing or would
result therefrom.
SECTION 5.1.19    Environmental Matters. Each Lender shall have received
satisfactory evidence that all environmental matters that were to be remediated
prior to the Initial Funding Date, if any, have been so remediated.

58



--------------------------------------------------------------------------------




SECTION 5.1.20    Financial Information, etc.
(a)    The Administrative Agent shall have received a certificate of a Financial
Officer of Wells REIT attaching true and correct copies of (i) drafts of the
annual audit reports required by clause (b) of Section 7.1.1 for the Fiscal Year
ended December 31, 2011, (ii) a projected operating expense budget for Wells
Timberland, prepared on a monthly basis, for the Fiscal Year ending December 31,
2012 and (iii) pro forma financial projections for Wells REIT and its
Subsidiaries for the 18-month period ending June 30, 2013.
(b)    The Administrative Agent shall have received satisfactory evidence that
the Expense Account has been funded in an amount equal to 30 days of operating
expenses as set forth in the operating expense budget delivered pursuant to
clause (a)(ii).
SECTION 5.1.21    Account Control Agreements, etc. The Administrative Agent
shall have received satisfactory evidence that Wells Timberland, Wells TRS
Subsidiary and Wells HBU have directed that all amounts payable to them from
their account debtors and other Persons shall be deposited either (a) (i) in the
case of Wells Timberland and Wells HBU, in the Revenue Account, (ii) in the case
of Wells TRS Subsidiary, in the Wells TRS Subsidiary Account or (b) in lock-box
accounts pursuant to arrangements satisfactory to the Administrative Agent.
SECTION 5.1.22    Borrowing Request, etc. The Administrative Agent shall have
received, as herein provided, a duly completed and executed Borrowing Request.
SECTION 5.1.23    Patriot Act. The Lenders shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act.
SECTION 5.1.24    Satisfactory Due Diligence. Each Lender Party shall have
completed, to its satisfaction, a due diligence analysis with respect to the
business, assets, operations, condition (financial and otherwise) and prospects
of the Borrowers and their Subsidiaries, including with respect to their ability
to comply with the representations and warranties and covenants contained in the
Loan Documents.
SECTION 5.1.25    Initial Compliance Certificate. The Administrative Agent shall
have received an initial Compliance Certificate, duly executed by a Financial
Officer of Wells Timber Management Organization, LLC, as advisor to Wells REIT,
and dated as of the date hereof, showing a calculation of the Loan to Value
Ratio.
SECTION 5.1.26    Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party shall be reasonably
satisfactory in form and substance to each Lender Party and its legal counsel.
In addition, the Administrative Agent shall have received all information,
approvals, opinions, documents or instruments as its counsel may reasonably
request.

59



--------------------------------------------------------------------------------




SECTION 5.1.27    Fees and Expenses. The Administrative Agent shall have
received for its own account, and for the account of each Lender, all fees,
costs and expenses due and payable pursuant to the Fee Letter and Section 11.3.
SECTION 5.1.28    Repayment of Existing Indebtedness; Release and Termination of
Existing Liens. The Administrative Agent shall have received evidence, in form
and substance reasonably satisfactory to the Administrative Agent, that (i) all
Indebtedness of the Loans Parties has been fully paid, satisfied and discharged,
other than Indebtedness permitted under Section 7.2.2, and (ii) all Liens in
respect of any such Indebtedness have been or will be immediately released and
terminated.
SECTION 5.1.29    AgSouth Equity Interests. Wells Timberland shall have
purchased Equity Interests in AgSouth as provided in Section 11.22.
SECTION 5.1.30    Land Sales Adjustment. The Administrative Agent shall have
received the Land Sales Adjustment to Cost Basis of Collateral, giving effect to
the Saunders Transaction Agreement and in form and content reasonably acceptable
to the Administrative Agent.
SECTION 5.2    Conditions to the making of all Borrowings on the Revolving
Loans. The obligation of each Revolving Lender to make any Revolving Loan shall
be subject to the fulfillment of each of the conditions precedent set forth in
this Section 5.2 to the satisfaction of the Administrative Agent:
SECTION 5.2.2    Compliance with Warranties, No Default, etc.
Both before and after giving effect to any Borrowing on the Revolving Loans:
(a)    the representations and warranties set forth in Article VI and in the
other Loan Documents shall be true and correct in all material respects with the
same effect as if then made; provided, that such representations and warranties
(i) that relate solely to an earlier date shall be true and correct as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard; and
(b)    no Default or Event of Default shall have then occurred and be continuing
or would result therefrom.
SECTION 5.2.3    Borrowing Request, etc. The Administrative Agent shall have
received, as herein provided, a duly completed and executed Borrowing Request.
Each delivery of a Borrowing Request shall constitute a representation and
warranty by the Borrowers that on the date of such Borrowing (both immediately
before and after giving effect to such Borrowing and the application of the
proceeds thereof) the statements made in Section 5.2.1 are true and correct.
SECTION 5.2.4    Satisfactory Legal Form. All documents executed or submitted
pursuant hereto by or on behalf of any Loan Party with respect to such Borrowing
shall be reasonably satisfactory in form and substance to the Administrative
Agent and its legal counsel. In addition, the Administrative Agent shall have
received all information, approvals, opinions, documents or instruments as its
counsel may reasonably request.

60



--------------------------------------------------------------------------------




SECTION 5.2.5    Determinations Under Article V. For purposes of determining
compliance with the conditions specified in Article V, each Lender shall be
deemed to have consented to and approved each document or other matter required
thereunder to be consented to or approved by each of them unless an officer of
the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received a notice from such Lender prior to the making
of any Borrowing on the Loans specifying its objection thereto and such Lender
shall not have made available to the Administrative Agent its ratable portion of
the requested Borrowing.


ARTICLE VI    
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to enter into this Agreement and make the Loans,
the Borrowers hereby represent and warrant as of the Initial Funding Date and as
of the date of each subsequent request for a Loan, and after giving effect to
the making of each Loan, to each Lender as set forth in this Article.
SECTION 6.1    Organization, etc. The Borrowers and each other Loan Party (a)
(i) is a corporation, limited partnership or limited liability company validly
organized and existing and in good standing under the Laws of the jurisdiction
of its organization and (ii) is duly qualified to do business and is in good
standing as a foreign corporation or limited liability company in each
jurisdiction where the nature of its business requires such qualification; and
(b) has full power and authority and holds all requisite permits, licenses,
authorizations, approvals, entitlements, accreditations and privileges, from
Governmental Authorities or otherwise, to (i) enter into and perform its
Obligations under this Agreement and each other Loan Document to which it is a
party and (ii) own and hold under lease its property and to conduct its business
in the ordinary course. Neither the Borrowers nor any other Loan Party are in
violation of its Organizational Documents.
SECTION 6.2    Due Authorization, Non-Contravention, etc.
SECTION 6.3    The execution, delivery and performance by the Borrowers and each
other Loan Party of this Agreement, each other Loan Document executed or to be
executed by it, are within the Borrowers’ and each such other Loan Party’s
corporate, limited partnership or limited liability company powers, have been
duly authorized by all necessary corporate, limited partnership or limited
liability company action, and do not:
(c)    contravene or result in a default under the Borrowers’ or any such other
Loan Party’s Organizational Documents;
(d)    contravene any Law binding on the Borrowers or any such other Loan Party;
(e)    violate, conflict with, result in a breach of, or constitute (along or
with notice or lapse of time or both) a default of event of default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under, any agreement, document or other instrument
to which it is a party;

61



--------------------------------------------------------------------------------




(f)    violate, conflict with, result in a breach of, or result in the
impairment, forfeiture or non-renewal of, any material permit, license,
authorization, approval, entitlement, accreditation or privilege of any
Governmental Authority; or
(g)    result in, or require the creation or imposition of, any Lien on the
Borrowers’ or any such other Loan Party’s properties.
SECTION 6.4    Required Approvals.
SECTION 6.5    Except as duly obtained and in full force and effect prior to the
Initial Funding Date and the filing of U.C.C. financing statements that have not
previously been filed and the Mortgage Amendments in the appropriate filing
offices, no authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for:
(d)    the due execution, delivery or performance by the Borrowers or any other
Loan Party of this Agreement, each other Loan Document to which it is a party;
(e)    the grant by the Borrowers or any other Loan Party of the security
interests, pledges and Liens granted by the Loan Documents; or
(f)    the perfection of or the exercise by the Administrative Agent of its
rights and remedies under this Agreement or any other Loan Document.
SECTION 6.6    Validity, etc. This Agreement constitutes, and each other Loan
Document executed by the Borrowers and each other Loan Party will, on the due
execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrowers and each other relevant Loan Party enforceable in
accordance with their respective terms, subject in each case to the effect of
any Debtor Relief Laws or other similar Laws affecting creditors’ rights
generally, and subject to the effect of general principles of equity (regardless
of whether considered in a proceeding in equity or at Law). Each of the Loan
Documents which purports to create a security interest in favor of the
Administrative Agent (on behalf of the Lender Parties) creates a valid first
priority security interest in the Collateral (subject, in the case of
non-possessory security interests only, to Liens permitted by Section 7.2.3)
securing the payment of the Obligations, and all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. Upon the filing of the Mortgage Amendments described in clauses (b),
(d) and (f) of the definition of “Mortgage Amendment” in the proper filing
offices, the Liens granted to the Administrative Agent pursuant to the Security
Agreement and the Mortgages shall constitute a valid first priority perfected
security interest in Collateral covered thereby in compliance with all the Laws.

62



--------------------------------------------------------------------------------




SECTION 6.7    No Material Liabilities. The Borrowers and each other Loan Party
do not have any Indebtedness other than the Indebtedness permitted by Section
7.2.2.


SECTION 6.8    No Material Adverse Change, etc.
(c)    Since December 31, 2011, there has been no material adverse change in its
condition (financial or otherwise), operations, assets, business, properties or
prospects, taken as a whole.
(d)    Neither of the Borrowers nor any other Loan Party has been involved in
any bankruptcy or similar proceeding, and has never entered into an agreement or
received the benefit of any settlement or compromise of Indebtedness.
SECTION 6.9    Litigation, Labor Matters, etc.
(d)    There are (i) no outstanding judgments against the Borrowers or any other
Loan Party and (ii) no pending or, to the knowledge of the Borrowers and each
other Loan Party, threatened, litigation, action, proceeding or labor
controversy affecting any Loan Party or any of its respective properties,
businesses, assets or revenues.
(e)    To the extent the Borrowers or any of the other Loan Parties have
employees, the hours worked by and payments made to employees of the Borrowers
and each other Loan Party have not been in violation of the Fair Labor Standards
Act or any other Laws dealing with such matters. Item 6.7(b) (“Labor Matters”)
of the Disclosure Schedule sets forth, as of the Initial Funding Date, all
collective bargaining agreements, management agreements, consulting agreements
and employment agreements to which either of the Borrowers or any other Loan
Party is a party. There are no strikes, slowdowns, labor disputes, work
stoppages or controversies pending, or to the knowledge of the Borrowers
threatened, between either of the Borrowers or any other Loan Party, on the one
hand, and its employees, on the other hand, other than employee grievances
arising in the ordinary course of business.
SECTION 6.10    Capitalization. As of the Initial Funding Date, the authorized
Equity Interests in the Borrowers, each other Loan Party and all other Persons
in which either of the Borrowers or any other Loan Party owns any Equity
Interests is set forth in Item 6.8 (“Initial Capitalization”) of the Disclosure
Schedule. Except as set forth in such Disclosure Schedule, as of the Initial
Funding Date there are no (a) outstanding rights to purchase, options, warrants
or similar rights pursuant to which the Borrowers, any other Loan Party or any
other Persons in which either of the Borrowers or any other Loan Party owns any
Equity Interests may be required to issue, sell, repurchase or redeem any of its
Equity Interests or (b) voting rights agreements. The Equity Interests so
specified in Item 6.8 (“Initial Capitalization”) of the Disclosure Schedule are
fully paid and non-assessable and are owned by the applicable Person, directly
or indirectly, free and clear of all Liens (other than Liens in favor of the
Administrative Agent pursuant to the Loan Documents). From and after the Initial
Funding Date neither the Borrowers nor any other Loan Party will establish or
acquire any additional Equity Interests in any Person except as permitted by
Section 7.2.5.

63



--------------------------------------------------------------------------------




SECTION 6.11    Compliance with Laws, etc. The Borrowers and each other Loan
Party are in compliance in all material respects with all Laws applicable to
each of them or their properties.
SECTION 6.12    Properties, Permits, etc.
(a)    The Borrowers and each other Loan Party have, and are in material
compliance with, all material permits, licenses, authorizations, approvals,
entitlements, accreditations and privileges of Governmental Authorities or
otherwise that are required for such Person to lawfully own, lease, manage or
operate the Real Property. Except as disclosed in Item 6.10(a) (“Property
Matters”) of the Disclosure Schedule, no condition exists or event has occurred
which, in itself or with the giving of notice or lapse of time or both, would
result in the suspension, revocation, impairment, forfeiture or non-renewal of
any such permit, license, authorization, approval, entitlement, accreditation or
privilege, and there is no claim that any of the foregoing is not in full force
and effect.
(b)    The Borrowers and each other Loan Party, as applicable, have (i) good,
valid and marketable fee title to all of the Land and (ii) good, valid, and
marketable title to the Leasehold Interests, in each case free and clear of all
Liens, easements, covenants, rights-of-way and other similar restrictions of any
nature whatsoever, except Liens permitted by Section 7.2.3.
(c)    All permits, licenses, authorizations, approvals, entitlements,
accreditations and privileges required to have been issued to either of the
Borrowers or any other Loan Party with respect to the Real Property in order to
enable such property to be lawfully occupied and used for all of the purposes
for which it is currently occupied and used or is installed intended to be
occupied and used have been lawfully issued and are in full force and effect,
other than such permits which, if not obtained, would not have a Material
Adverse Effect on the intended use or operation of the Real Property. Except as
disclosed in Item 6.10(c) (“Consents and Approvals”) of the Disclosure Schedule,
all the Real Property complies in all material respects with all Laws and no
consent or approval of any landlord or other third party in connection with any
Leasehold Interest or other leased property is necessary for either of the
Borrowers or any other Loan Party to enter into and execute the Loan Documents
or grant any Liens thereunder.
(d)    Except as disclosed in Item 6.10(d) (“Timber Operations”) of the
Disclosure Schedule, no Person other than the Borrowers, Wells TRS Subsidiary,
Wells HBU and their agents and representatives has any right to conduct
timbering operations on the Real Property or any right, title or interest in and
to any Timber located thereon, except for Liens permitted by Section 7.2.3. 
(e)    Except as disclosed in Item 6.10(e) (“Condemnation Proceedings”) of the
Disclosure Schedule, there is no pending or, to the knowledge of the Borrowers,
contemplated condemnation or eminent domain proceeding affecting any of the Real
Property. 
(f)    Except as may be disclosed in the title insurance endorsements delivered
pursuant to Section 5.1.16, there are no unresolved claims or disputes relating
to access to any portion of the Real Property that could reasonably be expected
to have a Material Adverse Effect on the intended use of such Real Property by
the Borrowers.

64



--------------------------------------------------------------------------------




(g)    The representations and warranties contained in the Security Agreement,
the Pledge Agreement, each Mortgage and each other Loan Document with respect to
the Collateral are true and correct.
SECTION 6.13    Taxes, etc.
(a)    The Borrowers and each other Loan Party have (i) timely filed all tax
returns and reports required by Law to have been filed by it, which tax returns
and reports are correct and complete in all material respects, and (ii) paid all
income Taxes and other Taxes of Governmental Authorities thereby shown to be
owing, except any such Taxes which are being diligently contested in good faith
by appropriate proceedings which stay the enforcement of any Lien resulting from
the non-payment thereof and for which adequate reserves in accordance with GAAP
shall have been set aside on its books.
(b)    Neither of the Borrowers nor any other Loan Party is a party to any tax
sharing agreement.
(c)    The Borrowers and each other Loan Party have made adequate provision to
establish reserves for liabilities for all Taxes as are or may become payable
for the period prior to or after the Initial Funding Date. Neither of the
Borrowers nor any other Loan Party has knowledge of any proposed additional
material tax assessment against it or its properties.
SECTION 6.14    ERISA. None of the Borrowers, any other Loan Party, any of their
Subsidiaries or any ERISA Affiliates thereof sponsor, maintain or contribute or
are required to sponsor, maintain or contribute to, any Pension Plan or
Multiemployer Plan.
SECTION 6.15    Environmental Warranties.
(i)    The Real Property has been and is owned, operated or leased by the
Borrowers and each other Loan Party in compliance with all Environmental Laws,
except for such violations that, either individually or in the aggregate, could
not reasonably be expected to result in a liability exceeding a Material
Environmental Amount.
(j)    There have been no past (to the knowledge of the Borrowers and the other
Loan Parties), and there are no pending or threatened claims, complaints,
written notices or requests for information received by the Borrowers or any
other Loan Party with respect to any alleged violation of any Environmental Law
that, either individually or in the aggregate, could reasonably be expected to
result in a liability exceeding a Material Environmental Amount, or alleges
criminal misconduct or injunctive relief.
(k)    There have been no Releases of Hazardous Materials at, on or under the
Real Property that, either individually or in the aggregate, has, or could
reasonably be expected to result in having, a liability exceeding a Material
Environmental Amount.
(l)    The Borrowers and each other Loan Party have been issued, and are in
compliance with, all permits, licenses, authorizations, approvals, entitlements
and accreditations relating to environmental matters that are necessary or
desirable for their businesses and required

65



--------------------------------------------------------------------------------




by Environmental Laws, except where the failure to have or do any of the
foregoing, either individually or in the aggregate, could not reasonably be
expected to result in a liability exceeding a Material Environmental Amount.
(m)    No property now or previously owned, operated or leased by either of the
Borrowers or any other Loan Party is listed or (to the best of their knowledge)
proposed for listing on the National Priorities List pursuant to CERCLA or on
any similar state list of sites requiring investigation or clean-up.
(n)    Except as set forth in Item 6.13(f) (“Environmental Matters/Storage
Tanks”) of the Disclosure Schedule, there are no above ground or underground
storage tanks, active or abandoned, including petroleum storage tanks, on or
under the Real Property.
(o)    None of the Borrowers, any other Loan Party or any other Person (to the
best of their knowledge (after due inquiry)) has transported or arranged for the
transportation of any Hazardous Material to any location which is listed or (to
the best of their knowledge) proposed for listing on the National Priorities
List pursuant to CERCLA or on any similar state list or which is the subject of
federal, state or local enforcement actions or other investigations, which may
lead to claims against the Borrowers or any other Loan Party for any remedial
work, damage to natural resources or personal injury (including claims under
CERCLA) which, either individually or in the aggregate, could reasonably be
expected to result in a liability exceeding a Material Environmental Amount.
(p)    There are no polychlorinated biphenyls, friable asbestos or other
Hazardous Materials present on the Real Property that, either individually or in
the aggregate, could reasonably be expected to result in a liability exceeding a
Material Environmental Amount.
(q)    No conditions exist at, on or under any property now or previously owned,
operated or leased by the Borrowers or any other Loan Party which, with the
passage of time, or the giving of notice or both, either individually or in the
aggregate, could reasonably be expected to result in a liability exceeding a
Material Environmental Amount.
(r)    There are no areas of the Real Property with respect to which either of
the Borrowers or any other Loan Party has a legal obligation under the
Endangered Species Act of 1973, 16 U.S.C. §§ 1531 et seq., on the Real Property,
and no portion of the Real Property has been designated as a “critical habitat,”
as defined in such Act.
SECTION 6.16    Accuracy of Information.
(a)    All information furnished from time to time (whether prior to or after
the Initial Funding Date) by or on behalf of the Borrowers, any other Loan Party
or any of their Related Parties in writing to the Administrative Agent or any
Lender in connection with this Agreement, any other Loan Document or any
transaction contemplated hereby or thereby, is and will be, as the case may be,
true and accurate in every material respect on the date as of which such
information is dated or certified, and such information is not, or shall not be,
as the case may be, incomplete by omitting to state any material fact necessary
to make such information not misleading.

66



--------------------------------------------------------------------------------




(b)    All information prepared by any consultant or professional advisor on
behalf of the Borrowers, any other Loan Party or any of their Related Parties
which was furnished to the Administrative Agent or any Lender in connection with
this Agreement or any other Loan Document has been reviewed by the Borrowers,
and nothing has come to the attention of the Borrowers in the context of such
review which would lead it to believe that such information (or the assumptions
on which such information is based) is not true and correct in all material
respects or that such information omits to state any material fact necessary to
make such information not misleading in any material respect.
(c)    Insofar as any of the information described above includes assumptions,
estimates, projections or opinions, the Borrowers have reviewed such matters and
nothing has come to the attention of the Borrowers which would lead them to
believe that such matters were not when made true and correct in all material
respects or that such assumptions, estimates, projections or opinions omitted to
state any material fact necessary to make such assumptions, estimates,
projections or opinions not reasonable or not misleading in any material
respect. All projections and estimates have been prepared in good faith on the
basis of reasonable assumptions and represent the best estimate of future
performance by the party supplying the same, it being agreed that projections
are subject to uncertainties and contingencies and that no assurance can be
given that any projection will be realized.
(d)    (i)    The balance sheets and financial statements delivered to the
Lenders pursuant to Section 5.1.20 and Section 7.1.1 have each been or will be,
as the case may be, prepared in accordance with GAAP consistently applied and do
or will, as the case may be, present fairly in all material respects the
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended; provided that
unaudited interim financial statements are subject to normal year-end
adjustments.
(ii)    Except as disclosed in the financial statements referred to above or the
notes thereto and for the items disclosed in the Disclosure Schedule, neither of
the Borrowers nor any of the other Loan Parties has, as of the Initial Funding
Date, any material contingent liabilities, unusual long-term commitments or
unrealized losses.
SECTION 6.17    Transaction Agreement, etc.
(c)    All representations and warranties by the Borrowers and each other Loan
Party under the Transaction Documents, to the extent still in effect, are true
and correct as of the Initial Funding Date; provided, however, that such
representations and warranties that relate solely to an earlier date shall be
true and correct as of such earlier date. The Borrowers agree that, by this
reference, such representations and warranties contained in the Transaction
Documents, to the extent still in effect, are incorporated herein, mutatis,
mutandis, for the benefit of the Lenders.
(d)    No default exists and no events have occurred or conditions exist that,
with notice or lapse of time or both, would constitute a default under the
Transaction Documents by any party thereto, and, except as expressly provided by
the terms of the Transaction Documents because of the lapse of time, the
Transaction Documents are in full force and effect, and the rights, benefits

67



--------------------------------------------------------------------------------




and indemnities in favor of the Borrowers thereunder are not subject to any
defenses, offsets or claims of any kind.
SECTION 6.18    Absence of Default and Restrictions.
(a)    Neither any Borrower nor any other Loan Party is (i) in default in the
payment of (or in the performance of any obligation applicable to) any
Indebtedness or (ii) in violation in any material respect of any (A) Law, (B)
contract, agreement, lease or other instrument to which it is a party or (C)
permit, license, authorization, entitlement, accreditation or privilege of any
Governmental Authority binding upon it or its property or assets. No event has
occurred and no condition exists that, upon the making of the Loans hereunder,
would constitute a Default or an Event of Default.
(b)    Neither any Borrower nor any other Loan Party (i) is a party to any
contract, agreement, lease or other instrument, or subject to any other
restriction, that restricts its ability to incur Indebtedness (other than this
Agreement) or (ii) has agreed or consented to exist on any of the Real Property
or other Collateral, whether now or in the future, any Lien other than those
Liens permitted by Section 7.2.3.
SECTION 6.19    Margin Regulations; Bank Secrecy Act, etc.
(c)    Neither any Borrower nor any other Loan Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock” (as defined in F.R.S. Board
Regulation U). None of the proceeds of any Loan will be used for the purpose of,
or be made available by either Borrower or any other Loan Party in any manner to
any other Person to enable or assist such Person in, directly or indirectly
purchasing or carrying “margin stock” (as so defined) or otherwise in violation
of Regulations T, U or X of the F.R.S. Board.
(d)    None of the proceeds of any Loan shall be used, directly or indirectly,
in a manner that would cause the Administrative Agent or any Lender to violate
the Foreign Corrupt Practices Act of 1977, the Bank Secrecy Act or any of the
sanctions programs administered by the Office of the Foreign Assets Control of
the United States Department of Treasury.
(e)    None of the proceeds of any Loan shall be used, directly or indirectly,
in a manner inconsistent with Section 4.10.
SECTION 6.20    Investment Company Status. None of the Borrower or the other
Loan Parties are an “investment company” or a “company controlled by an
investment company” within the meaning of the Investment Company Act of 1940, as
amended.
SECTION 6.21    Material Agreements; Governmental Approvals.
(a)    The Borrowers, each other Loan Party and (to the best of their knowledge)
each other party to a Material Agreement are in compliance in all material
respects with all the terms contained in each Material Agreement, each Material
Agreement is in full force and effect and all consents to duly assign each
relevant Material Agreement (as required by Section 5.1.15)

68



--------------------------------------------------------------------------------




from the Borrowers and each other Loan Party to the Administrative Agent have
been obtained and are in full force and effect.
(b)    Set forth on Item 6.19(b) (“Material Governmental Approvals”) of the
Disclosure Schedule is a listing, as of the Initial Funding Date, of all
material licenses, permits and other approvals of Governmental Authorities
(collectively, the “Material Governmental Approvals”) that are required to (i)
own, operate or lease the Real Property and (ii) operate the business of the
Borrowers and each other Loan Party in the ordinary course (including with
respect to activities related to Timber harvesting, building, zoning,
sub-division, wildlife protection, mining, drilling, extraction or reclamation).
Neither of the Borrowers nor any other Loan Party has failed to obtain any
Material Governmental Approval and is not in violation of any Material
Governmental Approval. Neither the Borrowers nor any other Loan Party have
received written notice of any violation with respect to the matters the subject
of this clause.
SECTION 6.22    Solvency. The Borrowers and each other Loan Party are, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith pursuant to the Loan Documents or otherwise will
be and will continue to be, Solvent.
SECTION 6.23    Insurance. Item 6.21 (“Insurance”) of the Disclosure Schedule
sets forth a true, complete and correct description of all insurance maintained
by the Borrowers and each other Loan Party as of the Initial Funding Date. As of
such date, such insurance is in full force and effect and all premiums have been
duly paid.
SECTION 6.24    Affiliate Transactions. Except as described on Item 6.22
(“Affiliate Transactions”) of the Disclosure Schedule, as of the Initial Funding
Date no Affiliate of the Borrowers or any other Loan Party (or any of their
respective family members) is a party to any transaction with any Loan Party,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such Person
or any Person in which any officer, director, or any such employee or family
member has a substantial interest or is an officer, director, partner, member or
trustee.
SECTION 6.25    Patriot Act, etc.
(a)    Each of the Borrowers and each other Loan Party is in compliance, in all
material respects, with the (i) Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “Patriot Act”). No part of the proceeds of
the Loans will be used, directly or indirectly, for any payments to any official
or employee of any Governmental Authority, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended. No Borrower or any other Loan Party is engaged in or
has engaged in any course of conduct that could reasonably be expected

1



--------------------------------------------------------------------------------




to subject any of their respective properties to any Lien, seizure or other
forfeiture under any criminal Law, racketeer influenced and corrupt
organizations Law, civil or criminal, or other similar Laws.
(b)    Neither of the Borrowers nor any other Loan Party (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such Executive Order, or is otherwise
associated with any such Person in any manner that violates such Section 2, or
(iii) is a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
SECTION 6.26    Separateness; Special Representations and Covenants Relating to
Loan Parties
SECTION 6.26.1    Purpose.
(a)    The only business that Wells REIT conducts or will conduct will be (i)
owning and holding the Equity Interests of Wells Partnership, (ii) entering into
the Loan Documents, (iii) pledging all of the Collateral that it owns as
collateral for the Loans, (iv) owning the Equity Interests of Unrestricted
Timber Subsidiaries and (v) transacting any and all lawful business under the
laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing and appropriate or necessary to its
status as a public company.
(b)    The only business that Wells Partnership conducts or will conduct will be
(i) owning and holding the Equity Interests of Wells TRS and Wells Timberland,
(ii) entering into the Loan Documents, (iii) pledging all of the Collateral that
it owns as collateral for the Loans and (iv) transacting any and all lawful
business under the laws of the state of its organization that is incident,
necessary and appropriate to accomplish the foregoing.
(c)    The only business that Wells Timberland conducts or will conduct will be
(i) acquiring, owning and holding the Real Property, incidental personal
property related thereto and proceeds thereof, and operating and managing the
Real Property including the selling and harvesting of Timber by itself any by
others pursuant to Timber rights granted by Wells Timberland, (ii) entering into
the Loan Documents, (iii) pledging all of the Collateral that it owns as
collateral for the Loans and (iv) transacting any and all lawful business under
the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing.
(d)    The only business that Wells TRS conducts or will conduct will be (i)
owning and holding the Equity Interests of Wells TRS Subsidiary and Wells HBU,
(ii) entering into the Loan Documents, (iii) pledging all of the Collateral that
it owns as collateral for the Loans, (iv) owning the Equity Interests of
Unrestricted Timber Subsidiaries and (v) transacting any and all lawful business
under the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing.

1



--------------------------------------------------------------------------------




(e)    The only business that Wells TRS Subsidiary conducts or will conduct will
be (i) entering into the MW Supply Agreements, (ii) processing and selling Fuel
Wood Residue in accordance with the terms of this Agreement, (iii) entering into
the Loan Documents, (iv) pledging all of the Collateral that it owns as
collateral for the Loans and (v) transacting any and all lawful business under
the laws of the state of its organization that is incident, necessary and
appropriate to accomplish the foregoing.
(f)    The only business that Wells HBU conducts or will conduct will be (i)
acquiring, owning and holding certain higher and better use portions of the Real
Property, (ii) selling such portions of the Real Property in accordance with the
terms and conditions of this Agreement, (iii) pledging all of the Collateral
that it owns as collateral for the Loans and (iv) transacting any and all lawful
business under the laws of the state of its organization that is incident,
necessary and appropriate to accomplish the foregoing.
SECTION 6.26.2    Financial Statements. Each Loan Party has and will have its
own separate financial statement, provided, however, that each Loan Party’s
assets may be included in a consolidated financial statement of its parent
companies if inclusion on such a consolidated statement is required to comply
with the requirements of GAAP, provided, further, that (a) such consolidated
financial statement shall contain a footnote to the effect that each Loan
Party’s assets are owned by such Loan Party and that the assets are being
included on the financial statement of its parent solely to comply with the
requirements of GAAP and (b) such assets shall be listed on such Loan Party’s
own separate balance sheet.
SECTION 6.26.3    Tax Return. Each of Wells Timberland and Wells Partnership is
and will be treated as a disregarded entity or pass-through entity for Federal
income tax purposes, with all items of income, gain, loss and expense of each
such Person being treated as though earned or incurred by Wells REIT (except for
the 1% interest in Wells Partnership that is not owned by Wells REIT). Each of
Wells TRS Subsidiary and Wells HBU is and will be treated as a disregarded
entity or pass-through entity for Federal income tax purposes, with all items of
income, gain, loss and expense of each such Person being treated as though
earned or incurred by Wells TRS.
SECTION 6.26.4    Separateness. Each Loan Party has, and at all times will hold
itself out to the public as, a legal entity separate and distinct from any other
Person, shall correct any known misunderstanding regarding its status as a
separate entity, shall conduct and operate its business in its own name and
shall not identify itself or any of its Affiliates as a division or part of the
other.
SECTION 6.26.5    Overhead. Each Loan Party has and will allocate fairly and
reasonably any overhead expenses that are shared with any other Loan Party or
any Affiliate thereof, including paying for office space and services performed
by any employee of an affiliate.
SECTION 6.26.6    Liabilities and Expenses. Item 6.24 (“Accounts”) of the
Disclosure Schedule identifies all deposit and securities accounts in the name
of each Loan Party, including, for each such account, the name on the account,
the account number, the type of account, the name and address of the financial
institution at which the account is located, and the sources and uses of funds
contained in such account. Except as identified in Item 6.24 (“Accounts”) of the

1



--------------------------------------------------------------------------------




Disclosure Schedule, each Loan Party has and will pay its own liabilities and
expenses out of its own funds drawn on its own bank account.
SECTION 6.26.7    Adequate Capital. Each Loan Party has and will maintain
adequate capital for the normal obligations reasonably foreseeable in a business
of its size and character and in light of its contemplated business operations.
SECTION 6.26.8    Separateness of Assets. Other than as provided in Item 6.24
(“Accounts”) of the Disclosure Schedule, each Loan Party (a) has and will (i)
maintain all of its bank accounts separate from any other Person, (ii) hold all
of its assets in its own name and (iii) maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other entity; and (b) has not and will not
(i) commingle its funds or other assets with those of any other Person or (ii)
participate in a cash management system with any other Person.
SECTION 6.26.9    Guarantees. Other than as provided in the Loan Documents and
the Unrestricted Timber Transactions, no Loan Party has or will hold itself out
as being responsible for the debts or obligations of any other Person, or hold
out its credit as available to satisfy the obligations of any other Person.
SECTION 6.26.10    Corporate Formalities. Each Loan Party has and will hold
regular meetings, as appropriate, to conduct its business in the ordinary
course, and each Loan Party has done and will do all things necessary to observe
all customary organizational and operational formalities and record keeping and
to preserve its existence. Each Loan Party has and will maintain all of its
books and records separate from those of any other Person and will maintain
separate telephone numbers, stationery, invoices and checks.
SECTION 6.26.11    Bankruptcy. Neither of the Borrowers nor any other Loan Party
will file a bankruptcy or insolvency petition or otherwise institute insolvency
proceedings with respect to itself or to any other entity in which it has a
direct or indirect legal or beneficial ownership interest.
ARTICLE VII    
COVENANTS
SECTION 7.1    Affirmative Covenants. The Borrowers and the Loan Parties agree
with each Lender Party that, until all the Obligations have been paid in full in
cash and performed in full, the Borrowers and the Loan Parties will perform the
obligations set forth in this Section.
SECTION 7.1.1    Financial Information, Reports, Notices, etc..
Each Borrower and each Loan Party will furnish, or will cause to be furnished,
to the Administrative Agent copies of the following financial statements,
reports, notices and information (all of which shall be in form and scope
reasonably satisfactory to the Administrative Agent):
(c)    (i) as soon as available and in any event within 45 days after the end of
each Fiscal Quarter except for the last Fiscal Quarter of each Fiscal Year,
consolidated and consolidating

2



--------------------------------------------------------------------------------




balance sheets of Wells REIT and its Subsidiaries as of the end of such Fiscal
Quarter and consolidated and consolidating statements of earnings and cash flow
of Wells REIT and its Subsidiaries for such Fiscal Quarter and (when available)
for the period commencing at the end of the previous Fiscal Year and ending with
the end of such Fiscal Quarter (when available), together with comparable
information adjusted to reflect any changes at the close of and for the
corresponding Fiscal Quarter for the prior Fiscal Year and for the corresponding
portion of the previous Fiscal Year, certified as complete and correct by a
Financial Officer of Wells REIT as fairly presenting the financial position of
Wells REIT and its consolidated Subsidiaries as of the date thereof and for the
period then ended; and (ii) as soon as available and in any event within 45 days
after the end of each Fiscal Quarter except for the last Fiscal Quarter of each
Fiscal Year, consolidated and consolidating balance sheets of Wells Timberland
as of the end of such Fiscal Quarter and consolidated and consolidating
statements of earnings and cash flow of Wells Timberland for such Fiscal Quarter
and (when available) for the period commencing at the end of the previous Fiscal
Year and ending with the end of such Fiscal Quarter (when available), together
with comparable information adjusted to reflect any changes at the close of and
for the corresponding Fiscal Quarter for the prior Fiscal Year and for the
corresponding portion of the previous Fiscal Year, certified as complete and
correct by a Financial Officer of Wells Timberland as fairly presenting the
financial position of Wells Timberland as of the date thereof and for the period
then ended;
(d)    (i) as soon as available and in any event within 90 days after the end of
each Fiscal Year, a copy of the annual audit report for such Fiscal Year for
Wells REIT and its Subsidiaries, including therein consolidated and
consolidating balance sheets of Wells REIT and its Subsidiaries as of the end of
such Fiscal Year and consolidated and consolidating statements of earnings and
consolidated statements of cash flow of Wells REIT and its Subsidiaries for such
Fiscal Year, in each case certified without any “going concern” or other
material qualification in a manner reasonably acceptable to the Administrative
Agent by Deloitte & Touche LLP or other independent public accountants
acceptable to the Administrative Agent, together (A) with the annual letters to
such accountants in connection with their audit examination detailing contingent
liabilities and material litigation matters and (B) comparable information
adjusted to reflect any changes at the close of the prior Fiscal Year (when
available); and (ii) as soon as available and in any event within 90 days after
the end of each Fiscal Year, a copy of the annual audit report for such Fiscal
Year for Wells Timberland, including therein consolidated and consolidating
balance sheets of Wells Timberland as of the end of such Fiscal Year and
consolidated and consolidating statements of earnings and consolidated
statements of cash flow of Wells Timberland for such Fiscal Year, in each case
certified without any “going concern” or other material qualification in a
manner reasonably acceptable to the Administrative Agent by Deloitte & Touche
LLP or other independent public accountants acceptable to the Administrative
Agent, together (A) with the annual letters to such accountants in connection
with their audit examination detailing contingent liabilities and material
litigation matters and (B) comparable information adjusted to reflect any
changes at the close of the prior Fiscal Year (when available);
(e)    concurrently with the delivery of the financial statements pursuant to
clauses (a) and (b), a certificate from a Financial Officer of Wells REIT that,
to the best of his knowledge, each Loan Party during the period covered by such
financial statements has observed or performed all of its covenants and other
agreements contained in this Agreement and the other Loan Documents

1



--------------------------------------------------------------------------------




required to be observed, performed or satisfied by it, and that such Financial
Officer has obtained no knowledge of any Default or Event of Default except as
specified in such certificate;
(f)    concurrently with the delivery of the financial statements pursuant to
clause (b):
(i)    the final management letter, if any, prepared by the independent public
accountants who prepared such financial statements with respect to internal
audit and financial controls of the Borrowers and their Subsidiaries; and
(ii)    a certificate of a Financial Officer of Wells Manager (A) setting forth
the information required pursuant to the disclosure schedules of the Security
Agreement and Pledge Agreement or confirming that there has been no change in
such information since the Initial Funding Date or the date of the most recent
certificate delivered pursuant to this clause and (B) certifying that all U.C.C.
financing statements (including fixture filings, as applicable), mortgages or
other appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each Governmental Authority and other appropriate
office in each jurisdiction that is necessary to protect and perfect the
security interests under the Loan Documents;
(g)    as soon as available and in no event later than the date the financial
statements are delivered (or are required to be delivered) pursuant to clause
(a), a Compliance Certificate, executed by a Financial Officer of Wells Manager,
showing (in reasonable detail and with appropriate calculations and computations
in all respects satisfactory to the Administrative Agent) the calculation of the
Loan to Value Ratio and Fixed Charge Coverage Ratio;
(h)    as soon as possible and in any event within three Business Days after (i)
the occurrence of any material adverse development with respect to any
litigation, action, proceeding or labor controversy described in Section 6.7,
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type described in Section 6.7, (iii) the commencement of any legal
proceeding seeking injunctive relief or which may materially impair the ability
of the Borrowers or any Loan Party to perform their Obligations or (iv) any
change in the certified public accountants of the Borrowers, notice thereof by
an Authorized Officer of any Borrower and copies of all documentation relating
thereto;
(i)    as soon as possible and in any event within three Business Days after the
occurrence of each Default, Event of Default or event that could reasonably be
expected to result in a Material Adverse Effect, a statement of an Authorized
Officer of a Borrower setting forth reasonably detailed information regarding
such Default, Event of Default or event, and the action which the Borrowers have
taken and proposes to take with respect thereto;
(j)    concurrently with the sending or filing thereof, copies of all (i)
reports and documents which either of the Borrowers or any other Loan Party
sends to any of its holders of Equity Interests, (ii) press releases and other
statements made available by the Borrowers or any other Loan Party to the public
concerning material changes or developments in it business and (iii) reports,
financial statements and registration statements which the Borrowers or any
other Loan

2



--------------------------------------------------------------------------------




Party files with the Securities and Exchange Commission or any securities
exchange, except that the Borrowers shall not be required to deliver any of the
foregoing which has previously been delivered hereunder;
(k)    promptly after becoming aware of any events which would give rise to a
mandatory prepayment under clause (b) of Section 3.1.2, a statement of the
Financial Officer of Wells Manager setting forth reasonably detailed information
regarding the same;
(l)    all such notices and documents required to be delivered pursuant to the
other Loan Documents;
(m)    promptly after the receipt thereof by either of the Borrowers or any
other Loan Party, copies of any notice of non-payment or underpayment of Taxes
or other charges by the Borrowers or any other Loan Party that is received from
any relevant Governmental Authority;
(n)    promptly after either of the Borrowers or any other Loan Party obtains
knowledge that any statement contained in any representation or warranty in any
Loan Document was not when made true and correct, a statement of an Authorized
Officer of either Borrower setting forth reasonably detailed information
regarding the same;
(o)    concurrently with the receipt or delivery thereof by either of the
Borrowers or any other Loan Party, all material notices, including notices of
default or termination, received or delivered by any such Borrower or other Loan
Party pursuant to any Material Agreement;
(p)    promptly after the assertion or occurrence thereof, notice of any
proceeding, demand, investigation or claim of any Governmental Authority
regarding the noncompliance by the Borrowers or any other Loan Party with any
Environmental Law that could (i) reasonably be expected to result in a liability
exceeding a Material Environmental Amount or (ii) cause any Real Property to be
subject to any restrictions on ownership, transferability or occupancy;
(q)    as soon as available and in no event later than 10 Business Days prior to
the consummation of any Unrestricted Timber Transaction (or such shorter period
of time as may be acceptable to the Administrative Agent), Wells REIT shall (i)
certify to the Lenders that all the terms and conditions contained in the
definition of “Unrestricted Timber Transaction” have been satisfied with respect
thereto, (ii) deliver to the Lenders substantially final copies of the operative
documents evidencing such Unrestricted Timber Transaction and (iii) provide such
other evidence, as may be reasonably requested by the Administrative Agent or
any Lender, in connection therewith;
(r)    as soon as available and in no event later than 10 Business Days prior to
the beginning of each calendar year, (i) a projected operating expense budget
for Wells REIT and its Subsidiaries, prepared on a monthly basis for such
calendar year and (ii) pro forma financial projections for the next following
18-month period for Wells REIT and its Subsidiaries; and
(s)    such other information respecting the condition or operations, financial
or otherwise, of any Loan Party as any Lender through the Administrative Agent
may from time to time reasonably request.

3



--------------------------------------------------------------------------------




SECTION 7.1.2    Compliance with Laws; Payment of Obligations.
(h)    Each Borrower and each other Loan Party will comply in all material
respects with all material permits, licenses, authorizations, approvals,
entitlements, accreditations and privileges of each Governmental Authority and
all applicable Laws.
(i)    Each Borrower and each other Loan Party will pay before the same become
delinquent, all (i) its Indebtedness and other obligations, including all income
and other Taxes, assessments and charges imposed by Governmental Authorities
upon it or upon its property, and (ii) lawful claims for labor, materials and
supplies or otherwise, except for the non-payment of such other obligations,
Taxes and claims that (A) are being diligently contested in good faith by
appropriate proceedings which (i) suspend collection of the contested other
obligation or Tax or charge and any Lien arising therefrom and (ii) for which
adequate reserves in accordance with GAAP shall have been set aside on its books
and (B) could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. If such contest is terminated, adversely
resolved or the conditions set forth in this Section are no longer met, each of
the Borrowers and each other Loan Party shall promptly pay or discharge the
contested other obligations, Taxes and claims.
SECTION 7.1.3    Maintenance of Properties and Franchises.
(i)    Each Borrower and each other Loan Party will, in the exercise of its
reasonable business judgment, maintain, preserve, protect and keep its
properties in good repair, working order and condition (reasonable wear and tear
excepted), and make necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times.
(j)    Each Borrower and each other Loan Party will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect (i) its
legal existence and qualification as a foreign corporation, limited liability
company or partnership in each jurisdiction where it has assets or conducts
business and (ii) the permits, licenses, authorizations, approvals,
entitlements, accreditations, privileges and franchises of all Governmental
Authorities or otherwise necessary for the proper conduct of its business
(including the ownership and the leasing of the Real Property).
SECTION 7.1.4    Insurance.
(g)    Each Borrower, Wells TRS Subsidiary, Wells HBU and each other Loan Party
(to the extent relating to the Collateral) will maintain, insurance policies and
coverage with respect to its property and assets at least as expansive as set
forth on Item 6.21 (“Insurance”) of the Disclosure Schedule and, in any event,
to such extent and covering such risks as is customary for companies in sound
financial condition in the same or similar businesses and operations and in the
same or similar locations. In addition, each Borrower, Wells TRS Subsidiary,
Wells HBU and each other Loan party (to the extent relating to the Collateral)
will maintain such other additional insurance coverage in such amounts and with
respect to such risks as the Administrative Agent or the Required Lenders may
reasonably request from time to time. All such insurance will be provided (i) by
insurers

4



--------------------------------------------------------------------------------




authorized by Lloyds of London to underwrite such risks, (ii) by insurers having
an A.M. Best policyholders rating of not less than “A” or (iii) by such other
insurers as the Administrative Agent may approve.
(h)    All premiums on insurance policies required under this Section will be
paid by the Borrowers. All insurance policies relating to any loss or damage
sustained in respect of any item constituting a part of the Collateral will
contain a loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, in favor of the Administrative Agent.
All insurance policies relating to general liability, umbrella and excess
insurance coverage will contain an additional insured endorsement, in form and
substance satisfactory to the Administrative Agent, in favor of the
Administrative Agent. All such insurance policies will provide that:
(i)    none of the Borrowers, any other Loan Party, or any Lender will be a
coinsurer thereunder; and
(ii)    such insurance will not be affected by any unintentional act or
negligence or representation or warranty on the part of the Borrowers, any other
Loan Party or other owner of the policy or the property described in such
policy.
All such insurance policies will provide that the insurer will, simultaneously
with the delivery to either Borrower or any other Loan Party of any notice of a
material event under such policy, deliver to the Administrative Agent a copy of
such notice. All such insurance policies and loss payable clauses will provide
that they may not be canceled, amended or terminated unless the Administrative
Agent is given at least the same number of days’ notice that the insurance
company which issued such policies is required to give the Borrowers or any
other Loan Party, but in no event less than 30 days’ prior written notice.
(i)    The Borrowers will provide to the Administrative Agent and to its
insurance consultant (or any agent, officer or employee of the Administrative
Agent) such other information relating to its insurance coverage as may be
reasonably requested by the Administrative Agent. The insurance consultant
(through its officers or employees) shall have the right to visit the Borrowers’
and the other Loan Parties’ offices, upon reasonable prior notice during usual
business hours, to inspect the insurance policies provided for herein. The
reasonable fees, costs and expenses of the insurance consultant shall be paid
for by the Borrowers.
(j)    If any Borrower or other Loan Party fails to maintain any of the policies
of insurance required by this Section the Administrative Agent may (but shall
not be required), at the sole cost and expense of the Borrowers, obtain and
maintain such policies of insurance, pay the related premiums and take such
other action as it deems reasonably advisable. All costs related to the
foregoing shall be charged to the Borrowers’ loan account. Notwithstanding the
foregoing, the Administrative Agent shall have no liability with respect to the
cost, scope, amount or other terms with respect to the insurance purchased by it
pursuant to this provision.
(k)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the sole right, in the name of the Lenders
and each other Loan Party, to file claims under any insurance policies with
respect to which the Administrative Agent

5



--------------------------------------------------------------------------------




is the loss payee, to receive receipt and give acquittance for any payments that
may be payable thereunder, and to execute any and all endorsements, receipts,
releases, assignments, reassignments or other documents that may be necessary to
effect the collection, compromise or settlement of any claims under any such
insurance policies.
(l)    The Borrowers will furnish to the Administrative Agent at least annually
and at such other times as the Administrative Agent shall request, a certificate
of insurance and other evidence as to the insurance required to be maintained
pursuant to this Section.
SECTION 7.1.5    Books and Records; Inspections; Annual Meeting.
(b)    Each Borrower and each other Loan Party will keep books and records which
accurately reflect in all material respects all of its business affairs and
transactions. Each Borrower and each other Loan Party will maintain at all times
books and records pertaining to the Collateral in such detail, form, and scope
as the Administrative Agent shall reasonably require.
(c)    Each Borrower, Wells TRS Subsidiary, Wells HBU and each other Loan Party
(to the extent relating to the transactions contemplated by the Loan Documents)
will permit the Administrative Agent and each Lender or any of their respective
representatives (including outside auditors), at reasonable times and intervals
and with reasonable prior notice unless a Default or Event of Default has
occurred and is continuing, to visit all of its offices, to discuss its
financial matters with its officers and independent public accountant (and the
Borrowers and the other Loan Parties hereby authorize such independent public
accountant to discuss the Borrowers’ and the other Loan Parties’ financial
matters with each Lender or its representatives whether or not any
representative of the Borrowers are present) and to examine (and, at the expense
of the Borrowers, copy extracts from) and conduct audits of any of its account
receivables, other assets and books or other corporate records (including
computer records).
(d)    If any Default or Event of Default has occurred and is continuing, as may
be requested by the Administrative Agent or the Required Lenders, the Borrowers
shall host a meeting of the Lenders to discuss their financial condition and
results of operations (including its financial reports and related material
delivered with respect to such Fiscal Year). Such meeting shall be held at a
mutually convenient location as agreed to by the Administrative Agent and the
Lenders.
(e)    The Borrowers will pay all the reasonable fees and expenses of the
Administrative Agent and each Lender in the exercise of their rights pursuant to
this Section, including the reasonable fees and expenses of independent public
accountants and other professionals retained by the Administrative Agent and the
Lenders; provided that, notwithstanding the foregoing, (i) if no Default or
Event of Default has occurred and is continuing, the Borrower shall not be
required to reimburse the Administrative Agent for such fees and expenses in
connection with more than one audit and one visit per calendar year, and (ii)
unless a Default or an Event of Default has occurred and is continuing, the
Borrower shall not be required to reimburse the Lenders for any such fees and
expenses.

6



--------------------------------------------------------------------------------




SECTION 7.1.6    Environmental Covenants.
(c)    Each Borrower and each other Loan Party will, and will cause all lessees
and other Persons occupying any of the Real Property or their other properties
to:
(iii)    use and operate all of its facilities and properties in compliance with
all Environmental Laws, keep all permits, approvals, certificates, licenses and
other authorizations relating to environmental matters in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except where the failure to do any of the
foregoing, either individually or in the aggregate, could not reasonably be
expected to result in a liability exceeding a Material Environmental Amount;
(iv)    take all such actions as are necessary and appropriate so that no
liability with respect to the Environmental Laws may arise which, either
individually or in the aggregate, could reasonably be expected to result in a
liability exceeding a Material Environmental Amount;
(v)    promptly notify the Administrative Agent and provide copies upon receipt
of all material written claims, complaints, notices or inquiries relating to the
condition of the Real Property or compliance with Environmental Laws, and shall
cure and have dismissed with prejudice to the reasonable satisfaction of the
Administrative Agent any actions and proceedings relating to compliance with or
liability pursuant to Environmental Laws which, either individually or in the
aggregate, could reasonably be expected to result in a liability exceeding a
Material Environmental Amount; and
(vi)    provide such information and certifications which the Administrative
Agent may reasonably request from time to time to evidence compliance with this
Section.
(d)    Prior to acquiring any ownership or leasehold interest in any additional
real property after the Initial Funding Date that could give rise to the
Borrowers, Wells TRS Subsidiary or Wells HBU being found subject to potential
liability under any Environmental Law, the Borrowers will (i) obtain a written
report by a reputable independent environmental consultant reasonably acceptable
to the Administrative Agent (an “Environmental Consultant”) as to its assessment
of the presence or potential presence of significant levels of any Hazardous
Material on, in, under or about such property, or of other conditions that could
give rise to a potentially significant liability to the Borrowers, Wells TRS
Subsidiary or Wells HBU under violations of any Environmental Law relating to
such transaction, and notify the Administrative Agent of such potential
transaction, and (ii) afford the Administrative Agent a reasonable opportunity
to review, to discuss such report with the Environmental Consultant who prepared
it and a knowledgeable representative of the Borrowers. The Administrative Agent
shall have the right, but shall not have any duty, to obtain, review, or discuss
any such report.
(e)    If any Default or Event of Default has occurred and is continuing or if
the Administrative Agent or any Lender has formed a reasonable belief that
material violations of Environmental Laws may exist or Hazardous Materials may
be present on the Real Property in amounts or under circumstances which could
reasonably be expected to result in a liability exceeding

7



--------------------------------------------------------------------------------




a Material Environmental Amount, then, at the Administrative Agent’s request,
the Borrowers and the other Loan Parties shall perform, or use commercially
reasonable efforts to cause to be performed by any other responsible party,
tests, including subsurface testing, soil and groundwater testing, and other
tests which may physically invade the Real Property pursuant to a scope of work
proposed by the Borrowers and approved by the Administrative Agent (the
“Environmental Tests”), as the Administrative Agent, in its reasonable
discretion, determines is necessary to (i) investigate the condition of the Real
Property, (ii) protect the security interest created under the Mortgages and the
other Loan Documents and (iii) determine compliance in all material respects
with all Environmental Laws, the provisions of the Loan Documents and other
matters relating thereto. The Borrowers and the other Loan Parties shall provide
true and accurate copies of the results of the Environmental Tests to the
Administrative Agent and the Lenders upon receipt of the results. In the event
that (i) the Borrowers or the other Loan Parties fail to promptly initiate the
Environmental Tests requested by the Administrative Agent, (ii) the Borrowers or
the other Loan Parties fail to provide to the Administrative Agent and the
Lenders with the results of such Environmental Tests within 60 days of the
request therefor or such additional time as the Administrative Agent shall agree
in its sole discretion or (iii) the Administrative Agent or the Required Lenders
are not reasonably satisfied with the results of such Environmental Tests, then
the Administrative Agent may undertake to perform or cause to be performed, at
the Borrower’s expense, such Environmental Tests for the account of the
Borrowers and the other Loan Parties.
(f)    The Borrowers, Wells TRS Subsidiary and Wells HBU shall, in accordance
with prudent industry practice, from time to time perform any remediation,
reclamation or similar action required under any applicable Environmental Law,
any such actions with respect to the Real Property to include, but not be
limited to, the investigation of the condition of the Real Property, the
preparation of any feasibility studies, reports or remedial plans, and the
performance of any cleanup, remediation, containment, operation, maintenance,
monitoring or restoration work, whether on or off of the Real Property. Each
plan of remediation shall be subject to the prior review of the Administrative
Agent. All such work shall be performed by one or more Environmental
Consultants. The Borrowers, Wells TRS Subsidiary and Wells HBU shall proceed
continuously and diligently with such investigatory and remedial actions,
provided that in all cases such actions shall (i) be in accordance with the
remediation plan approved by an appropriate Governmental Authority and all
applicable Environmental Laws and (ii) be performed in a good, safe and
workmanlike manner so as to minimize, to the extent practicable, any impact on
the business conducted at or the value of the Real Property. The Borrowers shall
pay all costs actually incurred in connection with such investigatory and
remedial activities, including all power and utility costs, and any and all
Taxes or fees that may be applicable to such activities. The Borrowers, Wells
TRS Subsidiary and Wells HBU shall promptly provide to the Administrative Agent
and the Lenders copies of testing reports and results generated in connection
with such activities. Promptly upon completion of such investigation and
remediation, the Borrowers, Wells TRS Subsidiary and Wells HBU shall permanently
close all monitoring wells and test holes in compliance with applicable Laws,
remove all associated equipment and restore the Real Property to the maximum
extent practicable, which shall include, without limitation, the repair of any
surface damage. Within 30 days of demand therefor, the Borrowers shall provide
the Administrative Agent with a bond, letter of credit or similar financial
assurance reasonably satisfactory to the Administrative Agent evidencing that
the necessary funds are available to perform the obligations established by this

8



--------------------------------------------------------------------------------




clause, unless a bond or similar financial assurance at least in the amount
required by the Administrative Agent is in full force and effect and is
available and is in fact used by the relevant Governmental Authority to pay such
obligations.
(g)    The Administrative Agent, whether or not the Administrative Agent has
acquired possession or title to the Real Property, shall have the right to
undertake any and all actions to remediate the Real Property which the Borrowers
or any of the other Loan Parties shall fail to perform or cause to be performed
in accordance with the requirements of this clause.
SECTION 7.1.7    As to Intellectual Property Collateral.
(e)    Each of the Borrowers, Wells TRS Subsidiary and Wells HBU shall take all
actions necessary to ensure that no Intellectual Property Collateral lapses,
becomes abandoned, dedicated to the public, invalid, unenforceable or subject to
any adverse determination or development (including the institution of, or any
adverse determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any foreign
counterpart thereof or any court), unless the Borrowers shall either (i)
reasonably and in good faith determine (and notice of such determination shall
have been delivered to the Administrative Agent) that any of such Intellectual
Property Collateral is of negligible economic value to the Borrowers, Wells TRS
Subsidiary or Wells HBU or (ii) have a valid business purpose (exercised in the
ordinary course of business that is consistent with past practice).
(f)    In no event shall either of the Borrowers, Wells TRS Subsidiary, Wells
HBU or any of their agents, employees, designees or licensees file an
application for the registration of any Intellectual Property Collateral with
the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, unless it promptly informs the Administrative Agent, and
upon request of the Administrative Agent, executes and delivers any and all
agreements, instruments, documents and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s first priority
security interest in such Intellectual Property Collateral and the goodwill and
general intangibles of the each of the Borrowers and each of the other Loan
Parties relating thereto or represented thereby.
(g)    Each Borrower, Wells TRS Subsidiary and Wells HBU will take all necessary
steps, including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
any application (and to obtain the relevant registration) filed with respect to,
and to maintain any registration of, the Intellectual Property Collateral,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and opposition, interference and cancellation proceedings
and the payment of fees and taxes (except to the extent that dedication,
abandonment or invalidation is permitted under clause (a)).
SECTION 7.1.8    Payment of Taxes and Claims; Deposits for Taxes and Insurance
Premiums.
(f)    Each Borrower and each other Loan Party will comply in all material
respects with all material permits, licenses, authorizations, approvals,
entitlements, accreditations and

9



--------------------------------------------------------------------------------




privileges of each Governmental Authority and all applicable Laws that are, in
each case, binding on any of them, the Real Property or their other property or
assets.
(g)    Each Borrower and each other Loan Party will pay before the same become
delinquent, all (i) its Indebtedness and other obligations and (ii) lawful
claims for labor, materials and supplies or otherwise, except for the
non-payment of such claims that (A) are being diligently contested in good faith
by appropriate proceedings which (i) suspend collection of the contested
Indebtedness or claim and any Lien arising therefrom and (ii) for which adequate
reserves in accordance with GAAP shall have been set aside on its books and (B)
could not reasonably be expected to result in, either individually or in the
aggregate, a material liability to any of them. If such contest is terminated,
adversely resolved or the conditions set forth in this Section are no longer
met, each Borrower and each other Loan Party shall promptly pay or discharge the
contested Indebtedness and claims.
(h)    Each Borrower and each other Loan Party will file all Federal and other
material tax returns required to be filed in any jurisdiction and pay all Taxes
imposed or levied upon the Collateral or on the interests created by any
Mortgage or with respect to the filing of any Mortgage, or on the Lien and other
interests created by any Mortgage, to the extent such Taxes have become due and
payable and before they have become delinquent. The Borrowers and the other Loan
Parties may, at the their own expense, in good faith and by appropriate
proceedings diligently contest any such Taxes and, in the event of any such
contest, may permit the Taxes so contested to remain unpaid during the period of
such contest and any appeal therefrom, provided that during such period the
Borrowers shall be in compliance with this Agreement and that adequate reserves
for such Taxes shall have been set aside on their books in accordance with GAAP.
(i)    [reserved.]
(j)    In the event of the passage, after the Initial Funding Date, of any Law
that deducts from the value of the Collateral any Tax or changes the taxation of
mortgages, deeds of trust and/or security agreements, or the manner of the
collection of any such Taxes, in each case which has the effect of imposing any
additional payment or expense against any of the Collateral or upon the
Administrative Agent or any Lender, the Borrowers shall pay such Tax or promptly
reimburse the Administrative Agent or such Lender for its or their payment.
SECTION 7.1.9    Further Assurances; Additional Collateral.
(d)    Each Borrower and each other Loan Party will execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds to secure debt and other documents), which may
be required under any Law, or which the Administrative Agent or the Required
Lenders may reasonably request, to comply with the terms of this Agreement and
the other Loan Documents, including causing the Collateral to be subject to a
first priority security interest in favor of the Administrative Agent, for the
benefit of the Lender Parties (subject, in the case of non-possessory security
interests, to the Liens permitted by Section 7.2.3), securing all the
Obligations, all at the expense of the Borrowers. The Borrowers also agree to
provide to the Administrative Agent, from time to time upon request, evidence
reasonably

10



--------------------------------------------------------------------------------




satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Loan Documents.
(e)    If any property or asset is acquired or leased by any Borrower, Wells TRS
Subsidiary or Wells HBU after the Initial Funding Date, the Borrowers will
notify the Administrative Agent promptly thereof (except such notice shall not
be required if the Administrative Agent has a valid first priority perfected
security interest in such property or asset by virtue of any actions previously
taken by or on behalf of the Administrative Agent), and will cause such property
or asset to be subjected to a first priority security interest in favor of the
Administrative Agent (subject, in the case of non-possessory security interests,
to the Liens permitted by Section 7.2.3), and will take, and cause Wells TRS
Subsidiary and Wells HBU to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such Liens
(including the actions described in clause (a) and obtaining Landlord Estoppel
Certificates with respect to assets located on leased Real Property).
SECTION 7.1.10    Exercise of Rights under Transaction Documents. Each Borrower
and each other Loan Party will enforce in their reasonable business judgment all
of their material rights under each Transaction Document, including, without
limitation, all material indemnification rights thereunder, and pursue all
material remedies that are available to the Loan Parties with diligence and in
good faith in connection with the enforcement of any such rights.
SECTION 7.1.11    Timber Affirmative Covenants.
(h)    Management. The Timberland shall be operated in accordance with (i)
industry standards for their highest and best use as timberlands, having due
regard to soil conditions, stand arrangements and other factors relevant to the
conduct of sound silvicultural and harvesting practices and (ii) Best Management
Practices.
(i)    Wells Timberland Operating Agreement. The Wells Timberland Operating
Agreement shall remain in full force and effect and there shall be no default,
breach or violation existing thereunder by any party thereto and no event shall
occur (other than payments due but not yet delinquent) that would entitle either
party thereto to terminate such Agreement. The Wells Timberland Operating
Agreement shall not be modified in any respect except as provided in clause (b)
of Section 7.2.10. The Loan Parties shall not enter into any agreement relating
to the management or operation of the Timberland without the express consent of
the Administrative Agent except for (i) agreements with Wells Manager and (ii)
subject to the terms and conditions of clause (e) of Section 7.2.9, that certain
Carbon Storage Agreement, dated as of February __, 2009, as amended by that
certain First Amendment to Carbon Storage Agreement, dated as of July 8, 2009
and as further amended in accordance with the terms of this Agreement (the
“Carbon Storage Agreement”), between Wells Timberland and Carbon Treebank, LLC
(“CTB”). If at any time the Administrative Agent consents to the appointment of
a new manager, such new manager and the Loan Parties shall, as a condition of
the Administrative Agent’s consent, execute an agreement in substantially the
form of the Timber Manager Subordination Agreement.
(j)    Annual Operating Plan. As soon as available and in no event later than 10
Business Days prior to the beginning of each calendar year, Wells Timberland
will submit to the

11



--------------------------------------------------------------------------------




Lenders an annual plan of operations for forest management, silviculture,
planting, thinning and Timber harvesting (the “Harvest Plan”) for the Timberland
(which shall be prepared on a per Division basis), for the following year, which
shall be prepared or reviewed by the Timber Manager, the Administrative Agent
and the Administrative Agent’s consultant (if any). The Harvest Plan shall
identify by a GIS based system of identification that corresponds to the legal
descriptions of the Timberland attached to the Mortgages, the land area of each
Division to be harvested, so that the Administrative Agent can verify that the
Timberland is being harvested in an orderly and efficient manner. Also, each
Harvest Plan shall be accompanied by a certification by a Financial Officer of
Wells Timberland that Wells Timberland can meet the performance requirements of
the MW Supply Agreements on a current and prospective basis during the period
covered by such Harvest Plan. Wells Timberland shall promptly notify the
Administrative Agent of any material changes in the Harvest Plan, which changes
shall be subject to approval by the Administrative Agent.
(k)    Timber Harvesting and Forest Management Operations. If no Default or
Event of Default has occurred and is continuing, Wells Timberland may cut and
remove Timber from the Timberland subject to satisfaction of the following
conditions:
(i)    All cutting, logging and removal of Timber shall be in accordance with
Best Management Practices.
(ii)    All cutting operations of Timber shall be conducted in such a manner as
to realize in accordance with industry standards the greatest return from the
Timber, to effect suitable utilization of the Timberland, to assure the early
and complete regeneration of stands of desirable Timber and to maximize
development of Timber, both as to growth and quality. All standing Timber shall
be cut as close to the ground as practicable in order to leave the lowest stump,
with jump-butting to be used when necessary. All desirable Timber that is not at
the time being harvested, including young trees, shall be protected against
unnecessary injury from felling, skidding and hauling. All measures reasonably
practicable shall be used in cutting operations to prevent soil erosion
including the proper location of skidways and roads.
(iii)    Any intermediate harvesting of Timber shall be carried out in
accordance with industry standards to produce the maximum growth on the maximum
number of stems, consistent with the production in accordance with industry
standards in order to maximize the greatest quantity and quality of merchantable
Timber, and all harvesting shall be carried on in a manner calculated to realize
in accordance with industry standards the maximum investment value in the
Timberland.
(iv)    Wells Timberland shall keep and maintain at its offices adequate and
accurate books and records of all Timber cut and removed from the Timberland and
the payments received therefrom. Wells Timberland shall furnish a record of
cuttings and payments to the Administrative Agent in a form and at such times as
the Administrative Agent may specify from time to time, but not less frequently
than 45 days after each calendar quarter (with a comprehensive year-end summary
with the fourth calendar quarter report). All such reports shall include (A)
independent information for each Division; (B) the total net volume of logs
scaled by species for each product type; (C) the number of acres of the
Timberland and in each Division on which cutting in the form of clear cutting,
seed tree, shelterwood, cover story removal and commercial thinning

12



--------------------------------------------------------------------------------




was conducted (with the number of acres for each such form of cutting being
separately stated and the location of the acreage for each such form of cutting
being identified according to the descriptions of Divisions used in the Harvest
Plan); (D) the number of acres of the Timberland in which Timber was lost or
destroyed (with the number of acres lost or destroyed by each cause being
separately stated and the location of the acreage lost or destroyed by each
cause being identified); (E) a description of all improvements made on the
Timberland (including, but not limited to, all buildings and capitalized forest
roads and all pre-commercial thinning) and the acres affected by each such
improvement (with the location of such improvements and acres being identified
according to said descriptions); (F) a description of silviculture operations,
site preparation and replanting (with the number of acres affected, the location
and the type of product replanted); and (G) such other information as the
Administrative Agent may reasonably specify from time to time with respect to
the management of and activities on the Timberland. No later than 45 days after
the end of each calendar year (or such later date as the Administrative Agent
may approve in its sole discretion), Wells Timberland shall provide a summary
report of cuttings and payments for the preceding calendar year, including all
information on each quarterly report that was delivered for the preceding
calendar year and a comparison of the respective period’s cutting compared with
the Harvest Plan for such period and the requirements of the MW Supply
Agreements. Wells Timberland shall also furnish with each such periodic report,
unless previously provided, maps satisfactory to the Administrative Agent,
showing the location of the Divisions on which the cutting, loss or destruction,
site preparing and replanting and improvements reported on by Wells Timberland
occurred or were made. Each such quarterly report shall be certified true and
correct by a Financial Officer of Wells Timberland and the Timber Manager,
including a certification that Wells Timberland and the Timberland are in
compliance with the Harvest Plan and the requirements of this Section.
(v)    The Administrative Agent will have the right to inspect the Timberland,
scaling practices, scaling slips and summaries, at any reasonable time and upon
prior notice. Additionally, the Administrative Agent may, at its option, appoint
a third party consulting forester of its choice to perform loan monitoring
services, including conducting property inspections, monitoring of Timber
harvesting, audit of Wells Timberland’s current cruise and inventory data,
Timber volumes, Timber management plans and other services deemed reasonably
necessary by the Administrative Agent so as to monitor compliance by the Loan
Parties with the requirements of this Agreement or any of the other Loan
Documents. Each Borrower agrees to pay all reasonable fees and expenses charged
by such consulting foresters for such inspections and services.
(vi)    Wells Timberland shall comply in all material respects with all Laws
concerning the harvesting of Timber and operation of a tree farm with respect to
the Timberland.
(vii)    The remainder of any Timber cut for pine sawtimber or hardwood
sawtimber not utilized through generally accepted sawmilling processes and
normally referred to as topwood may be utilized as pulpwood at Wells
Timberland’s discretion.
(viii)    The cutting restrictions contained in this Section shall not apply to
Timber cut for the purpose of salvaging Timber from loss due to oil, gas or
mineral operations, insect infestation, fire or, with the prior approval of the
Administrative Agent, for the purpose of carrying out sound forestry practices.

13



--------------------------------------------------------------------------------




(ix)    The words “year(s)” and “cutting period(s)” as used in this Agreement
shall mean the period from January 1 to December 31.
(x)    If during any cutting period there is damage to the Timber on the
Timberland by trespass, unauthorized cutting, mining, drilling, right-of-way
clearing, condemnation, fire, disease, insects, storm or other hazards, Wells
Timberland shall promptly cut Timber or take such other reasonable and prompt
measures as may be necessary to protect Timber from further damage in accordance
with good forestry practices.
(xi)    Wells Timberland will promptly notify the Administrative Agent of any
damage to the Timberland affecting more than 500 acres.
(xii)    All reasonable measures shall be taken by Wells Timberland to insure
proper regeneration of the Timber on the Timberland in order to maximize the
development of the Timber, both as to growth and quality. Any clear-cut area and
each area without adequate seed source shall be site-prepared and replanted
within 12 months of such cutting (or such later date as the Administrative Agent
may approve in its sole discretion) with desirable species using the most
superior-type seedlings available and in any event, using then-current sound
forestry practices. In other areas when regeneration is not accomplished by
natural means within a reasonable time, Wells Timberland shall institute and
maintain a planting program designed adequately to reforest such land.
Notwithstanding the foregoing, Wells Timberland shall not be required to take
any actions pursuant to this subclause which is not required by the terms of any
Timber Lease in which it is the lessee.
(xiii)    Prior to the commencement by Wells Timberland of any harvesting,
mining or similar activities near any boundary line of the Timberland, Wells
Timberland shall have said boundaries marked in order to prevent unauthorized
harvesting from occurring. In the event adjoining landowners are conducting
timber harvesting, mining or similar activities on their property near any
boundary line of the Timberland, Wells Timberland will cause the boundary lines
to be clearly marked to prevent unauthorized cutting. Wells Timberland shall
cause the Timberland to be inspected periodically for the purpose of preventing
the unauthorized cutting of Timber.
(xiv)    Wells Timberland shall maintain at all times in accordance with sound
silvicultural practices all reasonable and effective measures to prevent the
development of and to control the spread of disease and insect infestation on
the Timberland, including, the shifting of logging operations, to the extent
economically feasible, to remove diseased or insect-infested Timber and other
Timber threatened with disease or insect infestation and all such other accepted
forest sanitation and control measures as are necessary to prevent the
development and spread of disease and insect infestation.
(l)    Salvage. To the extent economically feasible, all Timber that is dead,
diseased, fallen or otherwise damaged by casualty or as a result of insect
infestation, shall be salvaged and harvested in accordance with sound
silvicultural practices.
(m)    Fire Protection. All measures shall be taken which are reasonably
necessary to protect the Timberland from loss by fire, which measures shall be
at least equal to fire-control

14



--------------------------------------------------------------------------------




practices generally followed on timber producing property in the same general
area, including the adoption of suitable prevention and control measures, the
maintenance of adequate firefighting equipment, the maintenance of fire lanes
where needed, the use of fire patrols, proper disposal of slash and full
cooperation with Governmental Authorities on matters of fire prevention and
control. Wells Timberland shall maintain membership in forest protective
associations where any of the Timberland fall within a forest protective
district under the jurisdiction of any such association, and shall pay as due
any forest patrol assessments of any state forester or of such forest protective
association.
(n)    Maintenance of Roads. The existing system of roads and roadways shall be
maintained in such manner as to permit access of mobile firefighting equipment
to substantially all parts of the Timberland.
(o)    Appraisals. On or before December 31, 2012 and thereafter within 60 days
of a request by the Administrative Agent in the exercise of its reasonable
commercial judgment (which request, unless an Event of Default has occurred and
is continuing, shall not be made more than once in any period of 12 consecutive
months), Wells Timberland, at its sole cost and expense, shall deliver to the
Lenders an appraisal of the entire Timberland, which appraisal shall assign
independent values to each Division and any Timber Lease. Each such appraisal
shall be done by American Forest Management or other nationally recognized
forestry appraisal firm that is acceptable to the Administrative Agent, and the
appraisal, as well as the scope thereof and the methods and assumptions included
therein (including any “extraordinary assumptions” or “hypothetical conditions”
(each as defined by the Uniform Standards of Professional Appraisal Practice),
must be acceptable in form and substance to the Administrative Agent.
(p)    Inventory Updates. In connection with any appraisals conducted pursuant
to clause (h), Wells Timberland shall, if requested by the Administrative Agent,
deliver to the Lenders an updated Timberland inventory report that is reasonably
acceptable to the Administrative Agent. Such updated Timberland inventory report
shall, among other things, reflect volumes removed, destroyed or miscalculated
pursuant to the records and/or knowledge of Wells Timberland and/or the Timber
Manager, plus the then applicable added growth of the Timber volumes since the
latest of either (i) the date of the last inventory report or (ii) Wells
Timberland’s last proprietary internal inventory system volume estimate.
(q)    Cruise or Appraisal with Event of Default. If any Default or Event of
Default has occurred and is continuing, the Administrative Agent may require
that Wells Timberland furnish to the Administrative Agent, at the expense of the
Borrowers, a Timber cruise and/or appraisal of all or any portion of the
Timberland. Any such cruise or appraisal shall be in form and substance,
prepared by a third party professional, and with methods and assumptions,
acceptable to the Administrative Agent.
(r)    Notice of Appraisal or Cruise. Wells Timberland shall promptly provide to
the Lenders a copy of any appraisal or cruise related to the Timberland.
(s)    MW Supply Contracts. Wells Timberland shall not consent to any amendment,
supplement, waiver or other modification, termination or assignment of the MW
Supply

15



--------------------------------------------------------------------------------




Agreements without the prior consent of the Administrative Agent, and shall
furnish the Administrative Agent all information available to Wells Timberland,
as well as any additional information reasonably requested by the Administrative
Agent, with respect thereto.
(t)    Timber Sale and Release. If no Event of Default has occurred and is
continuing or would result from the taking of any actions pursuant to this
clause, permission is hereby granted by the Lenders to Wells Timberland to cut,
or allow others to cut, Timber from the Timberland in accordance with the
current Harvest Plan previously approved by the Administrative Agent and on the
terms and conditions set forth in this Agreement, including, without limitation,
clause (d), and so as not to result in a violation of Section 7.2.4. If no Event
of Default has occurred and is continuing, the Lien of the Mortgages (and the
related security interests under the U.C.C.) against any cut or severed Timber
(but not the proceeds thereof, it being the intent hereof that the
Administrative Agent’s Lien, on behalf of the Lenders, and security interest
continue in the proceeds) shall be released, without any action by any of Wells
Timberland, the Administrative Agent or the Lenders, upon the sooner of: (i)
receipt by Wells Timberland of full payment therefor and deposit of such amounts
in the Revenue Account, or (ii) its removal from the Timberland and after weight
or volume is established and payment therefore assured in a manner reasonably
acceptable to the Administrative Agent. The Borrowers shall pay to the
Administrative Agent all reasonable fees, costs and expenses incurred by the
Administrative Agent in connection with any such partial releases including,
without limitation, legal, appraisal and accounting fees incurred by the
Administrative Agent and all other expense, and recording and title insurance
and title expenses.
(u)    Partial Release Provisions. If no Default or Event of Default has
occurred and is continuing or would result from the taking of any actions
pursuant to this clause, the Administrative Agent agrees to provide Wells
Timberland and Wells HBU with partial releases of the Mortgages with respect to
the Timberland sold or otherwise disposed of (the portions of the Timberland
subject to such partial release being, the “Release Parcel”), subject to the
following terms and conditions:
(i)    All proceeds of the Release Parcel have been applied as provided in
clause (b) of Section 3.1.2 and clause (a) of Section 9.3.
(ii)    The proposed release of the Release Parcel does not adversely affect the
Administrative Agent’s security interest on any of the other Collateral.
(iii)    The proposed release of the Release Parcel does not, in the
Administrative Agent’s judgment, impair in any material respect (in the
determination of the Administrative Agent) the access to, or value, income
producing ability, marketability or operational efficiency of, the remaining
Timberland.
(iv)    At the Administrative Agent’s request, the Borrowers shall cause the
applicable Title Insurance Company which issued the Administrative Agent’s title
insurance policy in connection with the Mortgage relating to the Release Parcel
to issue an endorsement to such title insurance policy which is in form and
substance satisfactory to the Administrative Agent with respect to the Release
Parcel.

16



--------------------------------------------------------------------------------




(v)    All reasonable out of pocket fees, costs and expenses actually incurred
by the Administrative Agent in connection with the consideration of any request
for a partial release of the Release Parcel (including, without limitation,
legal, appraisal and accounting fees and expenses, and all recording, title
insurance premiums and title expenses) shall be borne solely by the Borrowers.
In addition, in connection with each request for a partial release of a Release
Parcel under this clause, the Administrative Agent shall be entitled to receive
payment of a reasonable administration fee for each Release Parcel so released.
(v)    Leases. With respect to all Timberland that Wells Timberland is the
lessor (including the Mineral Leases), Wells Timberland shall (i) enforce such
leases in a diligent, commercially reasonable and professional manner and (ii)
furnish to the Administrative Agent annually (together with the year-end summary
report delivered pursuant to clause (d)(iv)), and upon request of the
Administrative Agent any other time, a rent roll certified by a Financial
Officer of Wells Timberland, which lists the expiration date, the rental and
when paid through, whether any default exists thereto and any other information
reasonably requested by the Administrative Agent. Wells Timberland shall not
enter into any lease, as lessor, affecting any portion of the Timberlands
without the prior consent of the Administrative Agent, provided that the
Administrative Agent and Wells Timberland shall work together to establish forms
and parameters for routine leases so as to avoid the necessity of review of
individual routine leases by the Administrative Agent (it being agreed that
lease transactions documented utilizing such forms that are approved by the
Administrative Agent shall not require the consent of the Administrative Agent
to enter into the same).
(w)    Estoppel Certificates as to Loans. Each Borrower, within five Business
Days after request by the Administrative Agent, shall furnish the Lenders from
time to time with a statement, duly acknowledged and certified, setting forth
(i) the amount of the original principal amount of the Loans, (ii) the unpaid
principal amount of the Loans, (iii) the rate of interest on the Loans, (iv) the
date through which all installments of interest, commitment fees and/or
principal have been paid, (v) any offsets or defenses to the payment of the
Obligations, if any and (vi) such other information as shall be reasonably
requested by the Administrative Agent.
(x)    Estoppel Certificates as to Third-Parties. Wells Timberland, upon request
by the Administrative Agent, will use commercially reasonable efforts to obtain
and furnish (within 30 days after request therefor and, if no Default or Event
of Default has occurred and is continuing, not more frequently than once in any
period of 12 consecutive months with respect to each relevant Person) statements
from purchasers of Timber or lessees under coal leases and oil and gas leases,
as to the amount of timber purchased or coal, oil or gas extracted, as the case
may be, and the amounts paid therefrom to Wells Timberland during the preceding
12 months.
(y)    Timber Leases, Generally. In addition to making payment of all rent, Tax
and other payments and charges required to be made by Wells Timberland as tenant
under and pursuant to the provisions of each Timber Lease, Wells Timberland
covenants that it will:
(i)    diligently and timely perform and observe all of the terms, conditions
and covenants of each such Timber Lease that are required to be performed and
observed by Wells Timberland, to the end that all things shall be done which are
necessary to keep unimpaired Wells

17



--------------------------------------------------------------------------------




Timberland rights under each such Timber Lease, and Wells Timberland agrees that
no release or forbearance of any of its obligations under any Timber Lease shall
release Wells Timberland from any of its obligations under this Agreement or any
other Loan Agreement with regard to the same;
(ii)    promptly notify the Administrative Agent of any default by any Person in
the performance and observance of any of the terms, conditions or covenants to
be performed or observed under each such Timber Lease;
(iii)    promptly notify the Administrative Agent of the giving of any notice
under each such Timber Lease of any default of Wells Timberland in the
observance of any terms, covenants or conditions of each such Timber Lease, and
promptly deliver to the Administrative Agent a true copy of each such notice;
and
(iv)    except as permitted pursuant to clause (x) of this Section 7.1.11, not
surrender the leasehold estate that is the subject of each such Timber Lease nor
cause or permit the termination or cancellation of any such Timber Lease except
at the stated end of the lease term or enter into any agreement (whether oral or
written) modifying, supplementing or amending any such Timber Lease, in each
case without the prior consent of the Administrative Agent.
(z)    Timber Leases, Corrective Action. The Administrative Agent shall have the
right (but shall not be obligated) to take any action that the Administrative
Agent deems necessary or desirable to prevent or to cure any default by Wells
Timberland in the performance of or compliance with any of Wells Timberland’s
obligations under any Timber Lease. Upon receipt by the Administrative Agent of
any notice of a default by Wells Timberland under a Timber Lease, the
Administrative Agent may take any action it deems reasonably appropriate in
order to cure such default even though the existence of such default or the
nature thereof may be questioned or denied by Wells Timberland. Wells Timberland
hereby expressly grants to the Administrative Agent, and agrees that the
Administrative Agent shall have, the absolute and immediate right to enter in
and upon the Timberland or any part thereof to such extent and as often as the
Administrative Agent, in its sole discretion, deems necessary or desirable in
order to prevent or to cure any such default by Wells Timberland under any
Timber Lease. The Administrative Agent may pay and expend such sums of money as
the Administrative Agent deems reasonably necessary for any such purpose, and
each Borrower hereby agrees to pay to the Administrative Agent, promptly upon
demand, all such sums so paid and expended by the Administrative Agent.
(aa)    Timber Leases, Further Security. As further security for the repayment
of the Indebtedness secured hereby and for the performance of the covenants
contained herein and in each Timber Lease, Wells Timberland hereby assigns to
the Administrative Agent, for the benefit of the Lender Parties, all of its
rights, privileges and prerogatives as lessee under each Timber Lease to
terminate, cancel, modify, change, supplement, alter or amend each such Timber
Lease, and any such termination, cancellation, modification, change, supplement,
alteration or amendment of any Timber Lease without the prior consent by the
Administrative Agent shall be void and of no force and effect; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Administrative Agent shall have no right to terminate, cancel, modify, change,
supplement, alter or amend any such Timber Lease. Wells Timberland represents
and warrants that it has delivered

18



--------------------------------------------------------------------------------




to the Administrative Agent a true and accurate copy of each Timber Lease,
together with all amendments thereto if any.
(bb)    Timber Lease, No Merger. Unless the Administrative Agent shall otherwise
expressly consent, the fee title to the land leased under any Timber Lease and
the leasehold estate therein held by Wells Timberland shall not merge but shall
always remain separate and distinct, notwithstanding the union of said estates
either in the lessor or in the lessee under the Timber Lease, or in a third
party by purchase or otherwise.
(cc)    Timber Lease, Certificates of Estoppel. Wells Timberland shall, from
time to time, use its best efforts to obtain from the lessor under any Timber
Leases such certificates of estoppel with respect to compliance by Wells
Timberland with the terms of the Timber Lease as may be requested by the
Administrative Agent.
(dd)    Updated Value of the Timberlands.    Upon the sale of any Real Property
for an amount greater than $1,000,000 in connection with a single sale or
$5,000,000 in the aggregate since the most recent appraisal delivered pursuant
to clause (h) of this Section 7.1.11, Wells Timberland shall deliver to the
Lenders a report updating the Value of the Timberlands. The Value of the
Timberlands set forth in such reports shall be calculated by reducing the Value
of the Timberlands reported in the most recent appraisal delivered pursuant to
clause (h) of this Section 7.1.11 by the Cost Basis of the Real Property sold.
Upon the acquisition of any Real Property for an amount greater than $1,000,000
in connection with a single purchase or $5,000,000 in the aggregate since the
most recent appraisal delivered pursuant to clause (h) of this Section 7.1.11,
Wells Timberland may deliver to the Lenders a report updating the Value of the
Timberlands; provided that, (1) for any acquisition of any Real Property by
Wells Timberland for an amount greater than $5,000,000 in connection with a
single purchase, the Administrative Agent and each Lender shall have received
and approved an appraisal from American Forest Management or another nationally
recognized forestry appraisal firm that is reasonably satisfactory to the
Administrative Agent, (2) such acquisition is permitted pursuant to the terms of
this Agreement, (3) such Real Property is subject to a first priority security
interest in favor of the Administrative Agent, and (4) the Loan Parties have
complied with the terms of and all requests of the Administrative Agent made
pursuant to the Loan Documents, including, without limitation, Section 7.1.9(b)
of this Agreement.
(ee)    Termination of Timber Leases. If no Event of Default has occurred and is
continuing or would result from the taking of any actions pursuant to this
clause, permission is hereby granted by the Lenders to Wells Timberland to
terminate PLM Leases or portions of the LTC Lease or other Timber Lease on the
terms and conditions set forth in this Agreement, including, without limitation,
clause (d); provided, that (i) any such termination shall not result in a
violation of Section 7.2.4, (ii) Wells Timberland shall notify the
Administrative Agent in writing of each such termination, which written
notification will include (A) the allocated Cost Basis of each terminated PLM
Lease or each portion of the LTC Lease or other Timber Lease and (B) the net
amount of proceeds received in connection with such termination, (iii) all
related Timber Lease Termination Proceeds shall be applied as provided in clause
(b) of Section 3.1.2 and clause (a) of Section 9.3, and (iv) to the extent
Timber Lease Termination Proceeds exceed $1,000,000 in connection with the
termination of a single Timber Lease or a single portion of the LTC Lease, or
$5,000,000 in the

19



--------------------------------------------------------------------------------




aggregate since the most recent appraisal delivered pursuant to clause (h) of
this Section 7.1.11, Wells Timberland shall deliver to the Lenders a report
updating the Value of the Timberlands.
SECTION 7.1.12    Interest Reserve Account.
(d)    On the Initial Funding Date the Borrowers shall continue to deposit in
one or more accounts at a Domestic Account Bank (collectively, the “Interest
Reserve Account”) in the name of Wells Timberland and for the benefit of the
Administrative Agent, as first priority secured party for the benefit of the
Lender Parties, the sum representing approximately six-months interest on the
Loans, calculated on a quarterly basis using a forward looking estimation of
interest on the Loans, including the effect of any Rate Protection Agreements,
as determined by the Borrowers and approved by the Administrative Agent (said
funds, together with any interest thereon, the “Interest Reserve”). An Event of
Default shall occur automatically under Section 8.1.3 of this Agreement if at
any time, without the prior written consent of the Administrative Agent in its
sole discretion, Wells Timberland, any other Loan Party or any Person acting as
agent for or otherwise on behalf of Wells Timberland or any other Loan Party
withdraws or attempts to withdraw any funds from, directs or attempts to direct
the Domestic Account Bank to make a payment using funds deposited in, or
otherwise uses or offers as collateral (or attempts to do so) any funds or
rights associated with, the Interest Reserve Account. Wells Timberland and each
other Loan Party acknowledge that the Domestic Account Bank may comply with
instructions originated by the Administrative Agent without further consent by
any of Wells Timberland or the other Loan Parties. Notwithstanding the
foregoing, funds, investment property, security entitlements and other financial
assets of Wells Timberland that are deposited in or credited to the Interest
Reserve Account may at the direction of Wells Timberland, if no Default or Event
of Default has occurred and is continuing, be invested in one or more Cash
Equivalent Investments; provided, that under no circumstances shall the Lender
Parties be liable for any losses that may be incurred by the Borrowers in the
making of any such Cash Equivalent Investments. Except as provided below for
periods in which the Loan to Value Ratio is equal to or less than 35%, the
Borrowers shall be required to maintain an Interest Reserve representing
approximately six-months interest on the Loans (as determined by the Borrowers
and approved by the Administrative Agent), which shall be funded from the
Receipt Waterfall, if necessary. During periods in which the Loan to Value Ratio
is equal to or less than 35%, the Borrowers shall be required to maintain an
Interest Reserve representing approximately three-months interest on the Loans
(as determined by the Borrowers and approved by the Administrative Agent), which
shall be funded from the Receipt Waterfall, if necessary. If and when the
Interest Reserve Account is reduced to a level of approximately three-months
interest on the Loans, as provided in the immediately preceding sentence, any
excess funds in the Interest Reserve Account at such time shall be deposited
directly into the Receipt Account for application in accordance with the Receipt
Waterfall. An Event of Default shall not result hereunder if the applicable
Interest Reserve is not maintained as a result of insufficient funds being
available from the Receipt Waterfall (it being understood that, notwithstanding
the foregoing, compliance with the second sentence of this clause (a) of Section
7.1.12 and compliance with the Fixed Charge Coverage Ratio are separate and
independent requirements that the Borrowers are required to comply with as
herein provided). If at any time the Borrowers fail to pay accrued interest on
the Loans when due, the Administrative Agent may in its sole discretion, without
notice to or any consent by the Borrowers, apply amounts on deposit in the
Interest Reserve Account to pay such interest, and the

20



--------------------------------------------------------------------------------




Borrowers, subject to the terms of the Receipt Waterfall, shall be required to
deposit into the Interest Reserve Account an amount so that, in the
determination of the Borrowers (subject to the approval of the Administrative
Agent), approximately six-months of accrued interest (or three-months of accrued
interest if the then applicable Loan to Value Ratio is equal to or less than
35%) on the Loans is on deposit therein. All interest which accrues on the
Interest Reserve shall be taxable to the Borrowers, and shall be retained in the
Interest Reserve Account until the Interest Reserve is fully funded, at which
time amounts in the Interest Reserve exceeding six-months of interest or
three-months of interest (as applicable) on the Loans (as determined by the
Borrowers and approved by the Administrative Agent) shall be transferred to the
Receipt Account and applied as provided in Section 9.3. The Interest Reserve
will be calculated based on the assumptions that Borrowings will be made on the
Revolving Loans during such six or three month period equal to the average daily
balance for the immediately preceding six-month period.
(e)    To secure the full and punctual payment and performance of all the
Obligations, Wells Timberland and each of the other Loan Parties hereby grant to
the Administrative Agent, for the benefit of the Lender Parties, a first
priority continuing security interest in and to all of Wells Timberland’s right,
title and interest in, to and under the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
of the same, collectively, the “Interest Reserve Collateral”):
(i)    the Interest Reserve Account and all cash, checks, drafts, certificates,
securities, instruments, investment property, security entitlements, and other
financial assets credited, deposited or held in the Interest Reserve Account,
including, without limitation, all deposits or wire transfers made to the
Interest Reserve Account, and any and all Interest Reserve Collateral;
(ii)    any and all amounts on deposit in or credited to the Interest Reserve
Account that are invested in Cash Equivalent Investments;
(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
(iv)    to the extent not covered by clauses (i), (ii) or (iii), all “proceeds”
(as defined under the U.C.C.) of any or all of the foregoing.
The Administrative Agent and the Domestic Account Bank, as agent for the
Administrative Agent on behalf of the Lender Parties, shall have with respect to
the foregoing collateral, in addition to the rights and remedies herein set
forth, all of the rights and remedies available to a secured party under the
U.C.C., as if such rights and remedies were fully set forth herein.
(f)    In addition to the rights and remedies provided in Article VIII and
elsewhere herein, if any Event of Default has occurred and is continuing, the
Administrative Agent shall have all rights and remedies pertaining to the
Interest Reserve Collateral as are provided for in any of the Loan Documents,
the U.C.C. and other Laws. Without limiting the foregoing, upon and at all times
after the occurrence and during the continuance of any Event of Default, the
Administrative Agent in its sole and absolute discretion, may use the Interest
Reserve Collateral (or any portion

21



--------------------------------------------------------------------------------




thereof) for any purpose, including but not limited to any combination of the
following: (i) payment of any of the Obligations, in the order set forth in
Section 8.7; provided, that such application of funds shall not cure or be
deemed to cure any Default or Event of Default but shall reduce the Obligations
to the extent of any such repayment; and (ii) reimbursement of the
Administrative Agent or any Lender for any losses or expenses (including,
without limitation, reasonable legal fees) suffered or incurred as a result of
such Event of Default.
(g)    Wells Timberland and each other Loan Party hereby irrevocably constitute
and appoint the Administrative Agent (and its agents and designees) as such
Person’s true and lawful attorney-in-fact, coupled with an interest and with
full power of substitution, to execute, acknowledge and deliver at any time any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Wells Timberland with respect to the Interest Reserve Collateral,
and do in the name, place and stead of Wells Timberland, all such acts, things
and deeds for and on behalf of and in the name of Wells Timberland, which Wells
Timberland is required to do hereunder or under the other Loan Documents, or
which the Domestic Account Bank or the Administrative Agent (or its agents or
designees) may deem necessary or desirable, to more fully vest the in the
Administrative Agent (or its agents or designees) the rights and remedies
provided for in this Section. The foregoing powers of attorney are irrevocable
and coupled with an interest. Such authority in favor of the Administrative
Agent (and its agents and designees) pursuant to this Section shall include the
right to (i) take control in any manner of any item of payment in respect of the
Interest Reserve Collateral or otherwise received in or for deposit in the
Interest Reserve Account, (ii) endorse Wells Timberland’s name upon any item of
payment constituting Interest Reserve Collateral or otherwise received by the
Administrative Agent (or its agents or designees) or any Lender and deposit the
same in Interest Reserve Account, and (iii) sign Wells Timberland’s name on any
verification of account receivables and notices thereof to account debtors or
any secondary obligors or other obligors in respect thereof. Wells Timberland
hereby releases the Administrative Agent (or its agents or designees) and the
Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
any such Person’s or any Lender’s own gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.
SECTION 7.1.13    Wells TRS Subsidiary Account.
(a)    Each of the Borrowers, Wells TRS Subsidiary and each other Loan Party
acknowledges and confirms that, on or before the date hereof and pursuant to the
terms of this Agreement, Wells TRS Subsidiary has established and will maintain
one or more accounts at a Domestic Account Bank for the benefit of the
Administrative Agent, as first priority secured party for the benefit of the
Lender Parties, to serve as the “Wells TRS Subsidiary Account” (said account or
accounts, and any account or accounts replacing the same in accordance with this
Agreement, collectively, the “Wells TRS Subsidiary Account”), and into which
Wells TRS shall deposit all amounts that are payable to it from any source
whatsoever. Wells TRS Subsidiary and the other Loan Parties acknowledge that the
Domestic Account Bank may comply with instructions originated by the
Administrative Agent without further consent by Wells TRS Subsidiary or any of
the other Loan Parties. All funds, investment properties, security entitlements
and other financial assets of

22



--------------------------------------------------------------------------------




Wells TRS Subsidiary which are deposited in or credited to the Wells TRS
Subsidiary Account may at the direction of Wells TRS Subsidiary, if no Default
or Event of Default has occurred and is continuing, be invested in one or more
Cash Equivalent Investments; provided, that under no circumstances shall the
Lender Parties be liable for any losses that may be incurred by Wells TRS
Subsidiary in the making of any such Cash Equivalent Investments.
(b)    To secure the full and punctual payment and performance of all the
Obligations, Wells TRS Subsidiary hereby grants to the Administrative Agent, for
the benefit of the Lender Parties, a first priority continuing security interest
in and to all of Wells TRS Subsidiary’s right, title and interest in, to and
under the following property, whether now owned or existing or hereafter
acquired or arising and regardless of where located (all of the same,
collectively, the “Wells TRS Subsidiary Account Collateral”):
(i)    The Wells TRS Subsidiary Account and all cash, checks, drafts,
certificates, securities, instruments, investment property, security
entitlements, and other financial assets credited, deposited or held in the
Wells TRS Subsidiary Account, including, without limitation, all deposits or
wire transfers made to the Wells TRS Subsidiary Account;
(ii)    any and all amounts on deposit in or credited to the Wells TRS
Subsidiary Account that are invested in Cash Equivalent Investments;
(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
(iv)    to the extent not covered by clauses (i), (ii) or (iii), all “proceeds”
(as defined under the U.C.C.) of any or all of the foregoing.
The Administrative Agent and the Domestic Account Bank, as agent for the
Administrative Agent on behalf of the Lender Parties, shall have with respect to
the foregoing collateral, in addition to the rights and remedies herein set
forth, all of the rights and remedies available to a secured party under the
U.C.C., as if such rights and remedies were fully set forth herein.
(c)    In addition to the rights and remedies provided in Article VIII and
elsewhere herein, if any Event of Default has occurred and is continuing, the
Administrative Agent shall have all rights and remedies pertaining to the Wells
TRS Subsidiary Account Collateral as are provided for in any of the Loan
Documents, the U.C.C. and other Laws. Without limiting the foregoing, upon and
at all times after the occurrence and during the continuance of any Event of
Default, the Administrative Agent in its sole and absolute discretion, may use
the Wells TRS Subsidiary Account Collateral (or any portion thereof) for any
purpose, including but not limited to any combination of the following: (i)
payment of any of the Obligations, in the order set forth in Section 8.7;
provided, that such application of funds shall not cure or be deemed to cure any
Default or Event of Default but shall reduce the Obligations to the extent of
any such repayment; and (ii) reimbursement of the Administrative Agent or any
Lender for any losses or expenses (including, without limitation, reasonable
legal fees) suffered or incurred as a result of such Event of Default.

23



--------------------------------------------------------------------------------




(d)    Wells TRS Subsidiary and each other Loan Party hereby irrevocably
constitute and appoint the Administrative Agent (and its agents and designees)
as such Person’s true and lawful attorney-in-fact, coupled with an interest and
with full power of substitution, to execute, acknowledge and deliver at any time
any instruments and to exercise and enforce every right, power, remedy, option
and privilege of Wells TRS Subsidiary with respect to the Wells TRS Subsidiary
Account Collateral, and do in the name, place and stead of Wells TRS Subsidiary,
all such acts, things and deeds for and on behalf of and in the name of Wells
TRS Subsidiary, which Wells TRS Subsidiary is required to do hereunder or under
the other Loan Documents, or which the Domestic Account Bank or the
Administrative Agent (or its agents or designees) may deem necessary or
desirable, to more fully vest the in the Administrative Agent (or its agents or
designees) the rights and remedies provided for in this Section. The foregoing
powers of attorney are irrevocable and coupled with an interest. Such authority
in favor of the Administrative Agent (and its agents and designees) pursuant to
this Section shall include the right to (i) take control in any manner of any
item of payment in respect of the Wells TRS Subsidiary Account Collateral or
otherwise received in or for deposit in the Wells TRS Subsidiary Account, (ii)
have access to any lockbox or postal box into which remittances from account
debtors or other obligors in respect of account receivables or other proceeds of
Wells TRS Subsidiary Account Collateral are sent or received, (iii) endorse
Wells TRS Subsidiary’s name upon any items of payment in respect of account
receivables or constituting Wells TRS Subsidiary Account Collateral or otherwise
received by the Administrative Agent (or its agents or designees) or any Lender
and deposit the same in Wells TRS Subsidiary Account, (iv) endorse Wells TRS
Subsidiary’s name upon any chattel paper, document, instrument, invoice or
similar document or agreement relating to any account receivable or any goods
pertaining thereto or any other Wells TRS Subsidiary Account Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, and (v) sign Wells TRS Subsidiary’s name
on any verification of account receivables and notices thereof to account
debtors or any secondary obligors or other obligors in respect thereof. Wells
TRS Subsidiary hereby releases the Administrative Agent (or its agents or
designees) and the Lenders and their respective officers, employees and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof, whether of omission or commission, except
as a result of any such Person’s or any Lender’s own gross negligence or willful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.
SECTION 7.1.14    Revenue Account.
(s)    Each of the Borrowers and each other Loan Party acknowledges and confirms
that, on or before the date hereof and pursuant to the terms of this Agreement,
Wells Timberland has established and will maintain one or more accounts at a
Domestic Account Bank for the benefit of the Administrative Agent, as first
priority secured party for the benefit of the Lender Parties, to serve as the
“Revenue Account” (said account or accounts, and any account or accounts
replacing the same in accordance with this Agreement, collectively, the “Revenue
Account”). Wells Timberland shall cause and direct all amounts that are payable
to it, including under the Master Stumpage Agreement from the harvesting of
Timber, lease revenues, Net Collateral Disposition Proceeds in excess of Cost
Basis Collateral Disposition Proceeds, the Cost Basis Collateral Disposition
Proceeds (to the extent such Cost Basis Collateral Disposition Proceeds are not
required to be applied to prepay the outstanding principal amount of the Loans
pursuant to clause (b) of

24



--------------------------------------------------------------------------------




Section 3.1.2), payments under the LTC Lease Support Agreement (other than LTC
Lease Disposition Proceeds), Timber Lease Termination Proceeds (to the extent
such Timber Lease Termination Proceeds are not required to be applied to prepay
the outstanding principal amount of the Loans pursuant to clause (b) of Section
3.1.2) and all other revenues from the ownership and operation of the Collateral
to be deposited directly in the form received into the Revenue Account. Wells
HBU shall cause and direct all amounts that are payable to it, including lease
revenues, Net Collateral Disposition Proceeds in excess of Cost Basis Collateral
Disposition Proceeds, the Cost Basis Collateral Disposition Proceeds (to the
extent such Cost Basis Collateral Disposition Proceeds are not required to be
applied to prepay the outstanding principal amount of the Loans pursuant to
clause (b) of Section 3.1.2) and all other revenues from the ownership and
operation of the Collateral to be deposited directly in the form received into
the Revenue Account. Wells TRS Subsidiary shall pay directly into the Revenue
Account, as and when due, all amounts owing by it to Wells Timberland pursuant
to the Master Stumpage Agreement or otherwise. Wells Timberland, Wells HBU and
each other Loan Party represents, warrants and covenants that except for the
Revenue Account, the Interest Reserve Account, the Wells TRS Subsidiary Account,
the Receipt Account, the Expense Account and the Working Capital Account, there
are no other accounts into which revenues from the ownership and operation of
the Collateral are deposited or held. So long as any Obligations shall be
outstanding, none of Wells Timberland, Wells HBU or any other Loan Party shall
open any accounts for the deposit of revenues from the ownership and operation
of the Collateral other than the accounts listed in the immediately preceding
sentence. Wells Timberland and the other Loan Parties acknowledge that the
Domestic Account Bank may comply with instructions originated by the
Administrative Agent without further consent by any of Wells Timberland or the
other Loan Parties. All funds, investment property, security entitlements and
other financial assets of Wells Timberland and Wells HBU which are deposited in
or credited to the Revenue Account may at the direction of Wells Timberland, if
no Default or Event of Default has occurred and is continuing, be invested in
one or more Cash Equivalent Investments; provided, that under no circumstances
shall the Lender Parties be liable for any losses that may be incurred by Wells
Timberland or Wells HBU in the making of any such Cash Equivalent Investments.
(t)    To secure the full and punctual payment and performance of all the
Obligations, Wells Timberland and each of the other Loan Parties hereby grant to
the Administrative Agent, for the benefit of the Lender Parties, a first
priority continuing security interest in and to all of Wells Timberland’s right,
title and interest in, to and under the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
of the same, collectively, the “Revenue Account Collateral”):
(i)    The Revenue Account and all cash, checks, drafts, certificates,
securities, instruments, investment property, security entitlements, and other
financial assets credited, deposited or held in the Revenue Account, including,
without limitation, all deposits or wire transfers made to the Revenue Account;
(ii)    any and all amounts on deposit in or credited to the Revenue Account
that are invested in Cash Equivalent Investments;

25



--------------------------------------------------------------------------------




(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
(iv)    to the extent not covered by clauses (i), (ii) or (iii), all “proceeds”
(as defined under the U.C.C.) of any or all of the foregoing.
The Administrative Agent and the Domestic Account Bank, as agent for the
Administrative Agent on behalf of the Lender Parties, shall have with respect to
the foregoing collateral, in addition to the rights and remedies herein set
forth, all of the rights and remedies available to a secured party under the
U.C.C., as if such rights and remedies were fully set forth herein.
(u)    In addition to the rights and remedies provided in Article VIII and
elsewhere herein, if any Event of Default has occurred and is continuing, the
Administrative Agent shall have all rights and remedies pertaining to the
Revenue Account Collateral as are provided for in any of the Loan Documents, the
U.C.C. and other Laws. Without limiting the foregoing, upon and at all times
after the occurrence and during the continuance of any Event of Default, the
Administrative Agent in its sole and absolute discretion, may use the Revenue
Account Collateral (or any portion thereof) for any purpose, including but not
limited to any combination of the following: (i) payment of any of the
Obligations, in the order set forth in Section 8.7; provided, that such
application of funds shall not cure or be deemed to cure any Default or Event of
Default but shall reduce the Obligations to the extent of any such repayment;
and (ii) reimbursement of the Administrative Agent or any Lender for any losses
or expenses (including, without limitation, reasonable legal fees) suffered or
incurred as a result of such Event of Default.
(v)    Wells Timberland and each other Loan Party hereby irrevocably constitute
and appoint the Administrative Agent (and its agents and designees) as such
Person’s true and lawful attorney-in-fact, coupled with an interest and with
full power of substitution, to execute, acknowledge and deliver at any time any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Wells Timberland or any other Loan Party with respect to the
Revenue Account Collateral, and do in the name, place and stead of Wells
Timberland or any other Loan Party, all such acts, things and deeds for and on
behalf of and in the name of Wells Timberland or any other Loan Party, which
Wells Timberland or any other Loan Party is required to do hereunder or under
the other Loan Documents, or which the Domestic Account Bank or the
Administrative Agent (or its agents or designees) may deem necessary or
desirable, to more fully vest the in the Administrative Agent (or its agents or
designees) the rights and remedies provided for in this Section. The foregoing
powers of attorney are irrevocable and coupled with an interest. Such authority
in favor of the Administrative Agent (and its agents and designees) pursuant to
this Section shall include the right to (i) take control in any manner of any
item of payment in respect of the Revenue Account Collateral or otherwise
received in or for deposit in the Revenue Account, (ii) have access to any
lockbox or postal box into which remittances from account debtors or other
obligors in respect of account receivables or other proceeds of Revenue Account
Collateral are sent or received, (iii) endorse Wells Timberland’s name upon any
items of payment in respect of account receivables or constituting Revenue
Account Collateral or otherwise received by the Administrative Agent (or its
agents or designees) or any Lender and deposit the same in Revenue Account, (iv)
endorse Wells

26



--------------------------------------------------------------------------------




Timberland’s name upon any chattel paper, document, instrument, invoice or
similar document or agreement relating to any account receivable or any goods
pertaining thereto or any other Revenue Account Collateral, including any
warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, and (v) sign Wells Timberland’s name on any
verification of account receivables and notices thereof to account debtors or
any secondary obligors or other obligors in respect thereof. Wells Timberland
hereby releases the Administrative Agent (or its agents or designees) and the
Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
any such Person’s or any Lender’s own gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.
SECTION 7.1.15    Reserved.
SECTION 7.1.16    Working Capital Account.
(e)    Each of the Borrowers and each other Loan Party acknowledges and confirms
that, on or before the date hereof and pursuant to the terms of this Agreement,
Wells Timberland has established and will maintain one or more accounts with a
Domestic Account Bank for the benefit of the Administrative Agent, as first
priority secured party for the benefit of the Lender Parties, to serve as the
“Working Capital Account” (said account or accounts, and any account or accounts
replacing the same in accordance with this Agreement, collectively, the “Working
Capital Account”). Wells Timberland agrees to apply all amounts in the Working
Capital Account exclusively to the payment (directly or through a transfer to
the Expense Account) of the Permitted Affiliate Fees and other ordinary course
operating expenses set forth in the most recently approved operating expense
budget and not otherwise expressly prohibited by the terms of this Agreement.
Wells Timberland and the other Loan Parties acknowledge that the Domestic
Account Bank may comply with instructions originated by the Administrative Agent
without further consent by Wells Timberland or any of the other Loan Parties.
All funds, investment property, security entitlements and other financial assets
which are credited to the Working Capital Account may at the direction of Wells
Timberland, if no Default or Event of Default has occurred and is continuing, be
invested in one or more Cash Equivalent Investments; provided, that under no
circumstances shall the Lender Parties be liable for any losses that may be
incurred by Wells Timberland in the making of any such Cash Equivalent
Investments.
(f)    To secure the full and punctual payment and performance of all the
Obligations, Wells Timberland and each of the other Loan Parties hereby grant to
the Administrative Agent, for the benefit of the Lender Parties, a first
priority continuing security interest in and to all of Wells Timberland’s right,
title and interest in, to and under the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
of the same, collectively, the “Working Capital Account Collateral”):
(xv)    The Working Capital Account and all cash, checks, drafts, certificates,
securities, instruments, investment property, security entitlements, and other
financial assets credited, deposited or held in the Working Capital Account at
any time and from time to time;

27



--------------------------------------------------------------------------------




(xvi)    any and all amounts deposited in or credited to the Working Capital
Account that are invested in Cash Equivalent Investments;
(xvii)    all interest, dividends, cash, instruments and other property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing; and
(xviii)    to the extent not covered by clauses (i), (ii) or (iii), all
“proceeds” (as defined under the U.C.C.) of any or all of the foregoing.
The Administrative Agent and the Domestic Account Bank, as agent for the
Administrative Agent on behalf of the Lender Parties, shall have with respect to
the foregoing collateral, in addition to the rights and remedies herein set
forth, all of the rights and remedies available to a secured party under the
U.C.C., as if such rights and remedies were fully set forth herein.
(g)    In addition to the rights and remedies provided in Article VIII and
elsewhere herein, if any Event of Default has occurred and is continuing, the
Administrative Agent shall have all rights and remedies pertaining to the
Working Capital Account Collateral as are provided for in any of the Loan
Documents, the U.C.C. and other Laws. Without limiting the foregoing, upon and
at all times after the occurrence and during the continuance of any Event of
Default, the Administrative Agent in its sole and absolute discretion, may use
the Working Capital Account Collateral (or any portion thereof) for any purpose,
including but not limited to any combination of the following: (i) payment of
any of the Obligations, in the order set forth in Section 8.7; provided, that
such application of funds shall not cure or be deemed to cure any Default or
Event of Default but shall reduce the Obligations to the extent of any such
repayment; and (ii) reimbursement of the Administrative Agent or any Lender for
any losses or expenses (including, without limitation, reasonable legal fees)
suffered or incurred as a result of such Event of Default.
(h)    Wells Timberland and each other Loan Party hereby irrevocably constitute
and appoint the Administrative Agent (and its agents and designees) as such
Person’s true and lawful attorney-in-fact, coupled with an interest and with
full power of substitution, to execute, acknowledge and deliver at any time any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Wells Timberland with respect to the Working Capital Account
Collateral, and do in the name, place and stead of Wells Timberland, all such
acts, things and deeds for and on behalf of and in the name of Wells Timberland,
which Wells Timberland is required to do hereunder or under the other Loan
Documents, or which the Domestic Account Bank or the Administrative Agent (or
its agents or designees) may deem necessary or desirable, to more fully vest the
in the Administrative Agent (or its agents or designees) the rights and remedies
provided for in this Section. The foregoing powers of attorney are irrevocable
and coupled with an interest. Such authority in favor of the Administrative
Agent (and its agents and designees) pursuant to this Section shall include the
right to (i) take control in any manner of any item of payment in respect of the
Working Capital Account Collateral or otherwise received in or credited to the
Working Capital Account, (ii) have access to any lockbox or postal box into
which remittances from account debtors or other obligors in respect of account
receivables or other proceeds of Working Capital Account Collateral are sent or
received, (iii) endorse Wells Timberland’s name upon any items of payment in
respect of account receivables or constituting Working Capital Account
Collateral or

28



--------------------------------------------------------------------------------




otherwise received by the Administrative Agent (or its agents or designees) or
any Lender and cause the same to be credited to the Working Capital Account,
(iv) endorse Wells Timberland’s name upon any chattel paper, document,
instrument, invoice or similar document or agreement relating to any account
receivable or any goods pertaining thereto or any other Working Capital Account
Collateral, including any warehouse or other receipts, or bills of lading and
other negotiable or non-negotiable documents, and (v) sign Wells Timberland’s
name on any verification of account receivables and notices thereof to account
debtors or any secondary obligors or other obligors in respect thereof. Wells
Timberland hereby releases the Administrative Agent (or its agents or designees)
and the Lenders and their respective officers, employees and designees from any
liabilities arising from any act or acts under this power of attorney and in
furtherance thereof, whether of omission or commission, except as a result of
any such Person’s or any Lender’s own gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.
SECTION 7.1.17    Expense Account.
(c)    Each of the Borrowers and each other Loan Party acknowledges and confirms
that, on or before the date hereof and pursuant to the terms of this Agreement,
Wells Timberland has established and will maintain one or more accounts at a
Domestic Account Bank for the benefit of the Administrative Agent, as first
priority secured party for the benefit of the Lender Parties, to serve as the
“Expense Account” (said account or accounts, and any account or accounts
replacing the same in accordance with this Agreement, the “Expense Account”). By
11:00 a.m. on each Receipt Waterfall Date, funds on deposit in the Revenue
Account shall be used to fund the Expense Account to an amount sufficient to
cover all ordinary course operating expenses for the immediately following month
as set forth in the most recently approved operating budget (or to the extent of
permitted prepayments from the Working Capital Account or the Receipt Account,
for such purposes as permitted for such payments under Sections 7.1.16 or 9.3,
respectively). Wells Timberland agrees to apply all amounts in the Expense
Account exclusively to the payment of such ordinary course operating expenses.
Wells Timberland and the other Loan Parties acknowledge that the Domestic
Account Bank may comply with instructions originated by the Administrative Agent
without further consent by Wells Timberland or any of the other Loan Parties.
All funds, investment properties, security entitlements and other financial
assets which are deposited in or credited to the Expense Account may at the
direction of Wells Timberland, if no Default or Event of Default has occurred
and is continuing, be invested in one or more Cash Equivalent Investments;
provided, that under no circumstances shall the Lender Parties be liable for any
losses that may be incurred by Wells Timberland in the making of any such Cash
Equivalent Investments.
(d)    To secure the full and punctual payment and performance of all the
Obligations, Wells Timberland hereby grants to the Administrative Agent, for the
benefit of the Lender Parties, a first priority continuing security interest in
and to all of Wells Timberland’s right, title and interest in, to and under the
following property, whether now owned or existing or hereafter acquired or
arising and regardless of where located (all of the same, collectively, the
“Expense Account Collateral”):

29



--------------------------------------------------------------------------------




(i)    The Expense Account and all cash, checks, drafts, certificates,
securities, instruments, investment property, security entitlements, and other
financial assets credited, deposited or held in the Expense Account, including,
without limitation, all deposits or wire transfers made to the Expense Account;
(ii)    any and all amounts on deposit in or credited to the Expense Account
that are invested in Cash Equivalent Investments;
(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
(iv)    to the extent not covered by clauses (i), (ii) or (iii), all “proceeds”
(as defined under the U.C.C.) of any or all of the foregoing.
The Administrative Agent and the Domestic Account Bank, as agent for the
Administrative Agent on behalf of the Lender Parties, shall have with respect to
the foregoing collateral, in addition to the rights and remedies herein set
forth, all of the rights and remedies available to a secured party under the
U.C.C., as if such rights and remedies were fully set forth herein.
(e)    In addition to the rights and remedies provided in Article VIII and
elsewhere herein, if any Event of Default has occurred and is continuing, the
Administrative Agent shall have all rights and remedies pertaining to the
Expense Account Collateral as are provided for in any of the Loan Documents, the
U.C.C. and other Laws. Without limiting the foregoing, upon and at all times
after the occurrence and during the continuance of any Event of Default, the
Administrative Agent in its sole and absolute discretion, may use the Expense
Account Collateral (or any portion thereof) for any purpose, including but not
limited to any combination of the following: (i) payment of any of the
Obligations, in the order set forth in Section 8.7; provided, that such
application of funds shall not cure or be deemed to cure any Default or Event of
Default but shall reduce the Obligations to the extent of any such repayment;
and (ii) reimbursement of the Administrative Agent or any Lender for any losses
or expenses (including, without limitation, reasonable legal fees) suffered or
incurred as a result of such Event of Default.
(f)    Wells Timberland and each other Loan Party hereby irrevocably constitute
and appoint the Administrative Agent (and its agents and designees) as such
Person’s true and lawful attorney-in-fact, coupled with an interest and with
full power of substitution, to execute, acknowledge and deliver at any time any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of Wells Timberland with respect to the Expense Account Collateral,
and do in the name, place and stead of Wells Timberland, all such acts, things
and deeds for and on behalf of and in the name of Wells Timberland, which Wells
Timberland is required to do hereunder or under the other Loan Documents, or
which the Domestic Account Bank or the Administrative Agent (or its agents or
designees) may deem necessary or desirable, to more fully vest the in the
Administrative Agent (or its agents or designees) the rights and remedies
provided for in this Section. The foregoing powers of attorney are irrevocable
and coupled with an interest. Such authority in favor of the Administrative
Agent (and its agents and designees) pursuant to this Section shall include the
right to (i) take control in any manner of any item of payment in respect of the
Expense

30



--------------------------------------------------------------------------------




Account Collateral or otherwise received in or for deposit in the Expense
Account, (ii) have access to any lockbox or postal box into which remittances
from account debtors or other obligors in respect of account receivables or
other proceeds of Expense Account Collateral are sent or received, (iii) endorse
Wells Timberland’s name upon any items of payment in respect of account
receivables or constituting Expense Account Collateral or otherwise received by
the Administrative Agent (or its agents or designees) or any Lender and deposit
the same in Expense Account, (iv) endorse Wells Timberland’s name upon any
chattel paper, document, instrument, invoice or similar document or agreement
relating to any account receivable or any goods pertaining thereto or any other
Expense Account Collateral, including any warehouse or other receipts, or bills
of lading and other negotiable or non-negotiable documents, and (v) sign Wells
Timberland’s name on any verification of account receivables and notices thereof
to account debtors or any secondary obligors or other obligors in respect
thereof. Wells Timberland hereby releases the Administrative Agent (or its
agents or designees) and the Lenders and their respective officers, employees
and designees from any liabilities arising from any act or acts under this power
of attorney and in furtherance thereof, whether of omission or commission,
except as a result of any such Person’s or any Lender’s own gross negligence or
willful misconduct as determined pursuant to a final non-appealable order of a
court of competent jurisdiction.
SECTION 7.1.18    Reserved.
SECTION 7.1.19    Post-Closing Matters.
(a)    Not later than thirty (30) days after the Initial Funding Date, the
Borrowers shall have entered into, with a Lender or other Person reasonably
satisfactory to the Administrative Agent, a Rate Protection Agreement or Rate
Protection Agreements in amount, type and term satisfactory to the
Administrative Agent. All Rate Protection Agreements shall be unsecured unless
the counterparty is a Lender, an Affiliate of a Lender or a Person that was a
Lender or an Affiliate of a Lender at the time such Rate Protection Agreement
was entered into, in which case the obligations under each such Rate Protection
Agreement shall be secured pro rata with all the other Obligations hereunder.
(b)    At the end of each calendar year, either:
(v)     the Administrative Agent shall have received, with respect to at least
eighty percent (80%) of property subject to the PLM Leases on which final
harvest has not occurred, either (A) a Landlord Estoppel Certificate duly
executed by the relevant landlords or (B) certification that all payments due
and payable during the immediately following three-months have been paid to the
relevant landlords; or
(vi)    the Administrative Agent shall have received:
(X) a certified list of those PLM Leases on which final harvest has not occurred
that do not meet the requirements of subclause (A) or subclause (B) of
clause (i) above;



31



--------------------------------------------------------------------------------




(Y) a certified schedule containing the amounts and due dates of all payments
due and payable during the immediately following twelve-month period with
respect to those PLM Leases on which final harvest has not occurred that do not
meet the requirements of subclause (A) or subclause (B) of clause (i) above; and


(Z) evidence that Wells Timberland has sufficient funds in the Working Capital
Account or the Receipt Account (to the extent such funds in the Receipt Account
are available and permitted to be transferred to the Working Capital Account) to
make each of the payments referred to in subclause (Y) of this clause (ii) that
are due and payable during the immediately following twelve-months.


(c)    Not later than ninety (90) days after the Initial Funding Date (or such
later date as the Administrative Agent shall agree to in its sole discretion),
the Borrowers shall deliver or cause to be delivered to the Administrative Agent
(i) recorded copies of the Mortgage Amendments, and (ii) endorsements, in form
and substance reasonably acceptable to Administrative Agent, to the title
insurance policies related to the Mortgages, as amended by the Mortgage
Amendments.
(d)    Not later than thirty (30) days after the Initial Funding Date (or such
later date as the Administrative Agent shall agree to in its sole discretion),
the Borrowers shall deliver or cause to be delivered to the Administrative Agent
a copy of each Timber Lease, certified as true and correct by a Financial
Officer of each Borrower.
(e)    Not later than thirty (30) days after the Initial Funding Date (or such
later date as the Administrative Agent shall agree to in its sole discretion),
the Borrower shall deliver or cause to be delivered to First American Title
Insurance Copy, with a copy to the Administrative Agent, that certain Tax Order
issued by the Alabama Department of Revenue in response to that certain Petition
for Ascertainment of Mortgage Tax made by the Administrative Agent.
(f)    Not later than within thirty (30) days after request by the
Administrative Agent (or such later date as the Administrative Agent shall agree
to in its sole discretion), the Borrower shall deliver or cause to be delivered
to the Administrative Agent recorded mortgages, in form and substance reasonably
acceptable to the Administrative Agent, with respect to the parcels of Real
Property acquired by Wells Timberland pursuant to the Saunders Transaction
Agreement after the Initial Funding Date, as more fully described in that
certain Post Closing Agreement, dated as of September 28, 2012, between Page,
Scrantom, Sprouse, Tucker & Ford, P.C. and Fidelity National Title Insurance
Company, together with such title insurance policies and endorsements thereto as
may be requested by the Administrative Agent in its sole discretion, in form and
substance reasonably acceptable to the Administrative Agent, with regard to such
parcels of Real Property.
SECTION 7.2    Negative Covenants. Each of the Borrowers and each other Loan
Party agree with each Lender Party that, until all the Obligations have been
paid in full in cash and performed in full, each of the Borrowers and each other
Loan Party will perform the obligations set forth in this Section.

32



--------------------------------------------------------------------------------




SECTION 7.2.2    Business Activities. The Borrowers and each of the other Loan
Parties will not engage in any business activity, except those business
activities described in Section 6.24.1 and in the recitals.
SECTION 7.2.3    Indebtedness.
Neither of the Borrowers nor any of the other Loan Parties will create, incur,
assume or suffer to exist or otherwise become or be liable in respect of any
Indebtedness, other than, without duplication, the following:
(m)    Indebtedness in respect of the Loans;
(n)    Contingent Liabilities of Wells REIT and Wells TRS, in the form of
limited recourse guarantees in form and substance satisfactory to the
Administrative Agent, in each case with respect to Indebtedness incurred
pursuant to any Unrestricted Timber Transaction pursuant to the definition
thereof;
(o)    Indebtedness with respect to cash management and similar arrangements in
the ordinary course of business; and
(p)    Indebtedness with respect to Rate Protection Agreements permitted
pursuant to Section 7.2.21.
SECTION 7.2.4    Liens.
Neither of the Borrowers nor any of the other Loan Parties will create, incur,
assume or suffer to exist any Lien upon any of the Collateral, whether now owned
or hereafter acquired, except:
(f)    Liens securing payment of the Obligations and granted pursuant to any
Loan Document in favor of the Administrative Agent;
(g)    with respect to the Real Property, Liens listed as exceptions on Schedule
B of any title insurance with respect thereto that have been approved by the
Administrative Agent;
(h)    Liens for taxes, assessments or other charges or levies of any
Governmental Authority not at the time delinquent or being diligently contested
in good faith by appropriate proceedings which suspends enforcement of such
Liens and for which adequate reserves in accordance with GAAP shall have been
set aside on its books;
(i)    easements, rights of way and similar restrictions that (i) arise in the
ordinary course of business of Wells Timberland and Wells HBU, (ii) are not in a
substantial amount and (iii) do not in any respect materially impair the value
or usefulness of the Real Property; and
(j)    judgment Liens which do not result in an Event of Default under Section
8.1.6.
In addition, Wells Partnership shall not permit there to be a Lien on any of its
Equity Interests.

1



--------------------------------------------------------------------------------




SECTION 7.2.5    Financial Covenants.
(h)    At the end of each Fiscal Quarter, the Fixed Charge Coverage Ratio shall
not be less than 1.05:1.00.
(i)    At the end of each Fiscal Quarter and upon the sale or acquisition of any
Real Property in accordance with the terms of this Agreement, the Loan to Value
Ratio may not exceed 45%.
SECTION 7.2.6    Investments; Change in Capital Structure.
(h)    Neither of the Borrowers nor any other Loan Party will make, incur,
assume or suffer to exist (or agree to do any of the foregoing) any Investment
in any other Person, except (i) investments set forth on Item 6.8 (“Initial
Capitalization”) of the Disclosure Schedule, (ii) Investments by Wells REIT,
Wells Partnership and Wells TRS in Unrestricted Timber Subsidiaries in
connection with Unrestricted Timber Transactions, (iii) Rate Protection
Agreements permitted pursuant to Section 7.2.21 and (iv) Investments in AgSouth
Equity Interests as provided in Section 11.22.
(i)    Neither of the Borrowers nor any other Loan Party will make any change in
its capital structure or ownership, including, without limitation, raising,
taking any contribution of, or receiving any cash equity in the United States,
and entering into any partnership, joint venture or similar relationship, except
as provided in the preceding clause (a).
SECTION 7.2.7    Restricted Payments. Neither of the Borrowers nor any other
Loan Party will (notwithstanding the terms of any Organizational Document or any
other agreement or instrument), (i) declare, pay or make on any of its Equity
Interests (or any warrants, options or other rights with respect thereto) any
dividend, distribution or other payment, whether on account of the purchase,
redemption, sinking or analogous fund, retirement, defeasance of any Equity
Interests and whether in cash, property or obligations (other than dividends or
distributions payable solely in its Equity Interests, warrants to purchase its
Equity Interests or split-ups or reclassifications of its Equity Interests into
additional or other shares of its Equity Interests), or apply, or permit any
other Loan Party to apply, any of its funds, property or assets to the purchase,
redemption, sinking or analogous fund or other retirement of, any such Equity
Interests (or any options, warrants or other rights with respect thereto); or
(ii) make any payment, loan, advance, contribution or other transfer of funds or
property to any holder of its Equity Interests; provided, however, that (x) any
Subsidiary of Wells TRS Subsidiary, Wells HBU or Wells Timberland may make
dividends, distributions and other payments to each of them and (y) if no
Default or Event of Default has occurred and is continuing or would result from
the taking of any actions pursuant to this clause, (A) Wells TRS Subsidiary and
Wells HBU may make dividends and distributions and other payments to Wells TRS,
(B) Wells Timberland may make intercompany loans, dividends and distributions
and other payments to Wells Partnership, (C) Wells TRS may make dividends,
distributions and other payments to Wells Partnership, (D) Wells REIT may redeem
from any individual shareholder, within two years of his death or disability (as
defined from time to time in the United States Social Security Act of 1965,
U.S.C. Sections 601-687), all or any part of his Equity Interests in Wells REIT,
(E) for so long as Wells REIT is qualified as a real estate investment trust

2



--------------------------------------------------------------------------------




under the Code (“REIT Status”), Wells Partnership may make dividends,
distributions and other payments to Wells REIT and Wells REIT may make
dividends, distributions and other payments to its shareholders, in each case,
as required for Wells REIT to maintain REIT Status, and (F) subject to the terms
and conditions of the Receipt Waterfall and in accordance with the Receipt
Waterfall, Wells Partnership may make dividends, distributions and other
payments to Wells REIT and Wells REIT may make dividends, distributions and
other payments to its shareholders or redeem Equity Interests of its individual
shareholders (1) pursuant to the share redemption plan adopted by Wells REIT’s
board of directors and (2) otherwise at the discretion of Wells REIT’s board of
directors.
SECTION 7.2.8    Take or Pay Contracts. Neither of the Borrowers nor any other
Loan Party will enter into or be a party to any arrangement for the purchase of
materials, supplies, other property or services if such arrangement by its
express terms requires that payment be made by the Borrowers or any other Loan
Party regardless of whether such materials, supplies, other property or services
are delivered or furnished to it.
SECTION 7.2.9    Mergers, Asset Acquisitions, etc. Neither of the Borrowers nor
any other Loan Party will (or agree to), liquidate or dissolve, consolidate or
amalgamate with, or merge into or with, any other Person, or establish,
purchase, lease or otherwise acquire (in each case in one transaction or series
of transactions) all or any part of the assets or Equity Interests of any Person
(or of any division thereof), other than (a) Investments by the Borrowers and
the other Loan Parties permitted by Section 6.8 comprising the Equity Interests
of Persons referred to therein, (b) transactions permitted by Section 7.2.5, (c)
the acquisition of assets that (i) are to be utilized in the ordinary course of
the business of the Borrowers accordance with Section 7.2.1, (ii) are from the
amounts paid to the Borrowers pursuant to clause (a)(vii)(B) and clause
(a)(vii)(C) of Section 9.3 or from the proceeds of any Loan to the extent
permitted by Section 4.10, (iii), in the event that the acquired asset is a
lease, sublease, or license by Wells Timberland of any additional real property,
are in form and substance reasonably acceptable to the Administrative Agent,
(iv) are subject to a first priority security interest in favor of the
Administrative Agent and the Loan Parties have complied with the terms of and
all requests of the Administrative Agent made with respect to such assets
pursuant to the terms of the Loan Documents, including, without limitation,
Section 7.1.9, and (v) the Borrowers have delivered to the Administrative Agent
a supplement to Item 1.1(a) of the Disclosure Schedules setting forth the
allocated Cost Basis for such Real Property, in form and substance acceptable to
the Administrative Agent; and (d) subject to the other terms of this Agreement,
the purchase or lease of additional real property pursuant to an Unrestricted
Timber Transaction.
SECTION 7.2.10    Asset Dispositions, etc.
Neither of the Borrowers nor any other Loan Party will sell, transfer, lease,
contribute or otherwise convey or dispose of (in each case in one transaction or
series of transactions), or grant options, warrants or other rights with respect
to (in each case in one transaction or series of related transactions, whether
voluntary or involuntary), all or any part of its assets or property, except:
(ff)    the sale of Timber in accordance with the conditions of clause (m) of
Section 7.1.11;

3



--------------------------------------------------------------------------------




(gg)    the sale of Land, provided, that (i) such sales are conducted pursuant
to and in accordance with the applicable restrictions contained in the Master
Stumpage Agreement without giving effect to any waivers with respect to such
restrictions that have not been approved by the Required Lenders, (ii) all the
related Cost Basis Collateral Disposition Proceeds are applied to prepay the
Loans in accordance with clause (b) of Section 3.1.2 and (iii) all the related
Net Collateral Disposition Proceeds in excess of such Cost Basis Collateral
Disposition Proceeds are deposited in the Revenue Account for further deposit
into the Receipt Account and application in accordance with the Receipt
Waterfall;
(hh)    in the ordinary course of business the sale or disposition of worn-out
or obsolete equipment;
(ii)    pursuant to any Unrestricted Timber Transaction, each relevant
Unrestricted Timber Subsidiary may do any of the foregoing in accordance with
the terms of the relevant Unrestricted Timber Transaction; and
(jj)    the sale by Wells Timberland to CTB of carbon dioxide offset credits
derived from up to 50,000 acres of timberland (the “Carbon Credit Acreage”)
pursuant to the Carbon Storage Agreement; provided, however, that the
Administrative Agent, for the benefit of the Lender Parties, shall continue to
have a first priority Lien on and security interest in the Carbon Credit Acreage
unaffected by the Carbon Storage Agreement, any other documents or instruments
delivered or recorded in connection therewith or the transactions contemplated
thereby and superior to any interest created in favor of CTB pursuant to the
foregoing;
(kk)    in the ordinary course of business, the sale of fuel wood residue
materials such as tree branches, tree tops and other wood residue inherent or
resulting from the harvesting of timber (collectively, “Fuel Wood Residue”);
(ll)    in order to maintain REIT Status or for other legitimate corporate or
business purposes, the transfer of Fuel Wood Residue by way of contribution,
assignment or other conveyance from one Loan Party to another Loan Party prior
to the sale of such Fuel Wood Residue to a third party as permitted by clause
(f); and
(mm)    subject to the terms and conditions hereof, including, without
limitation, clause (x) of Section 7.1.11, the termination of Timber Leases.
SECTION 7.2.11    Modification of Certain Agreements.
(h)    Subject to clause (b) and other applicable terms, neither of the
Borrowers nor any other Loan Party will consent to any amendment, supplement,
waiver or other modification of any of the terms or provisions contained in, or
applicable to, any of their Organizational Documents or any Transaction Document
which in any case:
(i)    is contrary to the terms of this Agreement or any other Loan Document;

4



--------------------------------------------------------------------------------




(ii)    could reasonably be expected to be adverse to the rights, interests or
privileges of the Administrative Agent or the Lenders or their ability to
enforce the same;
(iii)    results in the imposition or expansion in any material respect of any
restriction or burden on the Borrowers or any other Loan Party;
(iv)    reduces in any material respect any rights or benefits of the Borrowers
or any other Loan Party; or
(v)    could reasonably be expected to result in a Material Adverse Effect.
(i)    Neither of the Borrowers nor any other Loan Party will consent to any
amendment, supplement, waiver or other modification of any of the terms or
provisions contained in, or applicable to, (i) the Wells Timberland Operating
Agreement if the effect of such amendment, supplement, waiver or other
modification is to replace the Timber Manager, or (ii) the MW Supply Agreements
in a manner contrary to clause (l) of Section 7.1.11.
SECTION 7.2.12    Transactions with Related Parties.
Except for the Transactions Documents and the other Material Agreements listed
on Item 1.1(b) (“Material Agreements”) of the Disclosure Schedule, neither of
the Borrowers nor any other Loan Party will enter into, or cause, suffer or
permit to exist any arrangement or contract with, any of its Related Parties
unless such arrangement or contract:
(e)    is not otherwise prohibited by this Agreement or the other Loan
Documents;
(f)    (i) is in the ordinary course of business of the Borrowers, (ii) is on
fair and reasonable terms and (iii) is an arrangement or contract of the kind
which would be entered into by a prudent Person in the position of a Borrower or
any other Loan Party with a Person which is not one of its Related Parties;
(g)    is for the payment of fees and compensation paid to, and customary
indemnities and reimbursements provided on behalf of, officers, directors,
employees and agents of either of the Borrowers or any other Loan Party.
SECTION 7.2.13    Negative Pledges, Restrictive Agreements, etc.
Neither of the Borrowers nor any of the other Loan Parties will enter into any
agreement (excluding this Agreement and any other Loan Document) prohibiting or
restricting:
(w)    their ability to comply with and perform their Obligations;
(x)    the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired, provided that, with respect to
each Unrestricted Timber Transaction, Wells REIT and Wells TRS may be subject to
any of such restrictions solely as it relates to each such Unrestricted Timber
Transaction;

5



--------------------------------------------------------------------------------




(y)    the ability of the Borrowers or any other Loan Party to amend or
otherwise modify this Agreement or any other Loan Document; or
(z)    the ability of any Subsidiary of a Borrower, Wells TRS Subsidiary or
Wells HBU to make any payments, directly or indirectly, to the Borrowers, Wells
TRS Subsidiary or Wells HBU by way of dividends, distributions, return on
equity, advances, repayments of loans or advances, reimbursements of management
and other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Subsidiary to make any payment or transfer any property or asset,
directly or indirectly, to the Borrowers, Wells TRS Subsidiary or Wells HBU.
SECTION 7.2.14    Management Fees, Expenses, etc.
Neither of the Borrowers nor any other Loan Party will:
(e)    pay management, advisory, consulting, director or other similar fees,
other than:
(vi)    fees payable to the Administrative Agent, the Lenders or any of their
Affiliates;
(vii)    fees payable to non-Affiliate consultants engaged on arm’s-length basis
as approved by the board of directors, partners, or members of the applicable
Borrower or any other Loan Party;
(viii)    director fees and reimbursement of out-of-pocket expenses incurred in
connection with attending the board of director, partnership, or member
meetings, in an aggregate amount not to exceed $250,000 in any Fiscal Year; or
(ix)    the Wells Advisor Fees.
(f)    reimburse employees or any Affiliates for any expenses unless the same is
incurred in the ordinary course of business of the Borrowers and each other Loan
Party and is reasonable.
SECTION 7.2.15    Limitation on Sale and Leaseback Transactions. Neither of the
Borrowers nor any other Loan Party will enter into any arrangement with any
Person whereby in a substantially contemporaneous transaction the Borrowers or
any of the other Loan Parties sells or transfers all or substantially all of its
right, title and interest in an asset and, in connection therewith, acquires or
leases back the right to use such asset.
SECTION 7.2.16    Fiscal Year End, etc. No Borrower will, or will permit any
other Loan Party to, change their Fiscal Year. In addition, except as required
by GAAP neither the Borrowers nor any other Loan Party shall make any
significant change in its accounting treatment or reporting practices.

6



--------------------------------------------------------------------------------




SECTION 7.2.17    ERISA. Neither the Borrowers, any of the other Loan Parties
nor any Affiliate thereof shall establish any Pension Plan or Multiemployer
Plan, or shall enter into any arrangements that could be expected to require the
Borrowers, any other Loan Party or any Affiliate thereof to contribute to any
Pension Plan or Multiemployer Plan. Neither the Borrowers nor any other Loan
Party shall have any ERISA Affiliates and shall not be an ERISA Affiliate of any
other Person.
SECTION 7.2.18    Account Control Agreements.
(g)    None of the Borrowers, Wells TRS, Wells TRS Subsidiary or Wells HBU will
have any bank account unless the same is subject to a Account Control Agreement
with the Domestic Account Bank or another Account Bank.
(h)    None of the Borrowers, Wells TRS, Wells TRS Subsidiary or Wells HBU will
have any securities account unless the same is subject to a securities account
control agreement with a securities intermediary appointed by the Administrative
Agent.
SECTION 7.2.19    Timber Negative Covenants.
(c)    Timber Sale, Harvesting and Stumpage Agreements. Other than the MW Supply
Agreements, without the prior approval of the Administrative Agent, the
Borrowers shall not enter into, and the Timberland shall not be subject to, any
contracts or agreements (whether written or oral) for the cutting, sale, removal
or disposition of Timber which have: (i) a term (including renewal options but
excluding extensions for weather) of more than one year, (ii) a sale price of
less than then current fair market value or (iii) terms and conditions
inconsistent with the then current approved Harvest Plan or the requirements of
this Agreement.
(d)    Restrictions on Grazing and Use of Fire. Wells Timberland shall not
permit the grazing of livestock on the Timberland except with the consent of the
Administrative Agent, provided, that, in no event shall the grazing of the
livestock be injurious to forest regeneration, soils or forest growth. The
application of fire in a controlled manner for the benefit of Timber production
(“prescribed burning”) shall not be utilized in the management of the Timberland
unless (i) local fire protection agencies are notified and all fire protection
and other Laws are followed, (ii) appropriate equipment and trained personnel
are available and utilized, (iii) fire is applied only when weather conditions
are favorable and (iv) the prescribed burning area is isolated from other areas
by appropriate natural or manmade fire breaks.
(e)    Coal, Oil, Gas and Other Minerals.  Wells Timberland shall not hold and
shall not permit any other Person to hold for Wells Timberland’s benefit or as
Wells Timberland’s agent, whether directly or indirectly, any permit or license
which permits the exploration, extraction, mining, processing, production,
storage, transportation or handling of any coal, oil, gas or any other mineral
(collectively, “Mineral Activity”) with respect to the Timberlands.
(i)    Except as permitted hereby, Wells Timberland shall not undertake or
operate or cause or permit to be undertaken or operated for its benefit or by
its agent, or under any lease of the Real Property, whether directly or
indirectly, any Mineral Activity.

7



--------------------------------------------------------------------------------




(ii)    Any Mineral Activity on the Timberland, with respect to minerals owned
by Wells Timberland, if any, shall be carried out by third party (not Affiliates
of either of the Borrowers or any other Loan Party) tenants under bona fide
leases (collectively, “Mineral Leases”) which, to the extent not in existence on
the date of this Agreement, shall be in form and substance reasonably acceptable
to the Administrative Agent and shall contain covenants by the tenant to comply
with all Laws, including without limitation, Environmental Laws, and an
agreement by the tenant to indemnify, defend and hold harmless the Borrowers,
the Administrative Agent and the Lenders and their respective successors and
assigns against any loss, claims or damage, including legal fees, arising from
any breach of its Mineral Lease or liability arising from such tenant’s activity
or presence on the Timberland (including as a result of a violation of any
Environmental Laws).
(iii)    Wells Timberland shall (A) reasonably inspect and monitor the
activities of all tenants under the Mineral Leases, if any, to assure compliance
in all material respects with the terms and conditions of the Mineral Leases,
(B) enforce the material terms and conditions of the Mineral Leases and cause
the tenants thereunder to comply with all material terms and conditions of the
Mineral Leases and (C) assure that all Mineral Activity complies in all material
respects with all Environmental Laws in the manner set forth in Section 7.1.6.
Wells Timberland shall furnish to the Administrative Agent, promptly following a
request therefor, copies of its records with regard to the compliance by tenants
with all material terms and conditions of the Mineral Leases.
(iv)    Any Mineral Activity on the Timberlands permitted hereunder shall not be
undertaken or permitted by Wells Timberland, except in such manner that none of
the Administrative Agent or the Lenders shall be liable in any event for any of
such activities under applicable Environmental Laws, including claims based upon
the existence of any Hazardous Material, non-hazardous wastes, discoloration or
degradation of any water or streams, interference with the bed of any stream or
the natural flow thereof, reclamation or revegetation. Wells Timberland shall
assure that all reclamation and revegetation of the Timberland that is conducted
as a result of any Mineral Lease be timely completed in accordance with
applicable Environmental Laws, other Laws and applicable Best Management
Practices.
(v)    Without limiting Section 7.1.6, in connection with the Mineral Activity,
the Borrowers and the other Loan Parties shall, to the extent required by
applicable Environmental Laws, clean up, or cause to be cleaned up, any
Hazardous Material or nonhazardous waste materials held, released, spilled,
abandoned or placed upon the Timberland or released into the environment by
Wells Timberland, any lessees, contractors, subcontractors, suppliers,
employees, agents, or by anyone for whom Wells Timberland or any lessees are
responsible, at its own expense.
(vi)    Wells Timberland shall use commercially reasonable efforts (A) to cause
all Mineral Activity to be conducted with due regard for the present and future
value of both the Timberland as Timber producing coal mining and oil and gas
properties, particularly with respect to the support of overlying coal seams and
prevention of slips, slides, squeezes and other distortions of said seams; (B)
all Mineral Activity be conducted in material compliance with all Environmental
Laws and other Laws; (C) to require that any Mineral Activity complies with all
material conditions,

8



--------------------------------------------------------------------------------




covenants and limitations contained in any of the instruments under which Wells
Timberland holds title to the Timberland or where Wells Timberland owns minerals
without ownership of the surface overlying said minerals; and (D) to cause its
tenants to obtain rights from the then surface owners with respect to such
Mineral Activities.
(vii)    The Administrative Agent shall have the right (subject to the proviso
of the last sentence of clause (d) of Section 7.1.5), but not the duty, at any
and all reasonable times to enter upon the Timberland for the purposes of
inspecting the Mineral Activities being conducted thereon, including the
financial records, royalty summaries, mining reports, weighing devices and maps
related thereto. Wells Timberland shall keep, or use commercially reasonable
efforts to cause its tenants to keep, adequate and accurate records of all
depths of mining and drilling, maps of the locations of all Mineral Activities,
both above and below ground, quantities of minerals extracted and amounts
shipped, and all payments payable and received with respect to all minerals and
Mineral Leases. Wells Timberland agrees that it will promptly furnish the
Administrative Agent, without cost to the Administrative Agent, the results of
all core drilling and other exploratory openings and tests made for coal, oil,
gas or other minerals upon the Timberland, including the results of any
analytical test made to determine the quality, type or characteristics thereof,
upon request.
(viii)    Without limiting Section 11.4, the Borrowers shall indemnify and hold
harmless the Administrative Agent and the Lenders and their respective officers,
directors and employees and their respective successors, from and against all
fines, penalties, actions, suits, legal proceedings and all costs and expenses
associated therewith (including legal fees) arising out of or in any way
connected with any failure of either Borrower to perform its obligations under
this Section.
SECTION 7.2.20    Unrestricted Timber Transactions. Neither of the Borrowers nor
any other Loan Party shall consummate any Unrestricted Timber Transaction unless
(a) the certification required to be delivered pursuant to clause (o) of Section
7.1.1 has been timely delivered as therein provided and (b) no Lender Party has
objected to the accuracy of any statement contained in such certification (it
being agreed that if any Lender Party fails to object to such certification, on
or prior to 10 Business Days after the delivery thereof, such Lender Party shall
be deemed to have accepted such certification). If any Lender Party reasonably
objects to such certification, the relevant Unrestricted Timber Transaction
shall not be consummated until the Loan Parties provide reasonably satisfactory
evidence as to the accuracy of the statements contained in such certification.
Without limiting the foregoing, if, in connection with any Unrestricted Timber
Transaction that is consummated pursuant the definition thereof, Wells REIT or
Wells TRS are subject in any respect to any material restriction or obligation
imposed by, or provide any material benefit to, any of the lenders providing
financing in connection with such Unrestricted Timber Transaction, then such
Persons shall be subject to similar restrictions or obligations, or provide
similar benefits, to the Lender Parties pursuant to the Loan Documents (which
additional restrictions, obligations and benefits shall be evidenced by
amendments to the relevant Loan Documents within five Business Days after the
Administrative Agent makes a request therefore).
SECTION 7.2.21    Transfer of Funds. Wells Timberland, Wells TRS Subsidiary and
Wells HBU shall not fail to cause their account debtors and other Persons owing
money to them

9



--------------------------------------------------------------------------------




to deposit the same into either (i) (A) in the case of Wells Timberland and
Wells HBU, in the Revenue Account, or (B) in the case of Wells TRS Subsidiary,
in the Wells TRS Subsidiary Account, or (ii) in lock-box accounts pursuant to
arrangements satisfactory to the Administrative Agent. In addition Wells TRS
Subsidiary shall not fail to pay into the Revenue Account, as and when due, all
amounts owing by it to Wells Timberland pursuant to the Master Stumpage
Agreement or otherwise.
SECTION 7.2.22    Rate Protection Agreements. No Loan Party will engage in any
speculative transactions or in any transaction involving a Rate Protection
Agreement except (a) with respect to the Borrowers, as required by clause (a) of
Section 7.1.19, and (b) with respect to each Loan Party other than the
Borrowers, for the sole purpose of hedging in the normal course of business.
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
SECTION 8.1    Listing of Events of Default. Each of the following events or
occurrences described in this Section shall constitute an “Event of Default.”
SECTION 8.1.23    Non-Payment of Obligations. Either Borrower or any other Loan
Party shall default in the payment or prepayment when due of any (a) principal
or (b) interest on a Loan or (c) any fee, indemnity or other monetary Obligation
hereunder or under any other Loan Document, provided that the failure to make
any such payments pursuant to clause (b) or (c) shall not result in an Event of
Default unless such failure is not cured within two Business Days after the
occurrence thereof.
SECTION 8.1.24    Breach of Representations and Warranties. Any representation
or warranty of either Borrower or any other Loan Party made or deemed to be made
hereunder, in any other Loan Document or any other writing or certificate
furnished by or on behalf of either Borrower or any other Loan Party to any
Lender Party in connection with this Agreement or any such other Loan Document
(including any certificates delivered pursuant to Article V), is or shall be
incorrect in any respect when made (or in any material respect if such
representation or warranty is not by its terms already qualified as to
materiality).
SECTION 8.1.25    Non-Performance of Certain Covenants and Obligations. Either
Borrower or any other Loan Party shall default in the due performance and
observance of any of its obligations under Sections 4.10, 5.2, 6.24 and 7.1.1
(subject to a three Business Day grace period, except with respect to clause (g)
of Section 7.1.1, for which there shall be no grace period), clause (a) of
Section 7.1.2 (with respect to the Borrowers’ existence), 7.1.4, 7.1.5, 7.1.8,
7.1.9 (with respect to maintaining the Administrative Agent’s first priority
security interest in the Collateral), 7.1.12, 7.1.13, 7.1.14, 7.1.16, 7.1.17,
7.1.19 or 7.2 or Article IX.
SECTION 8.1.26    Non-Performance of Other Covenants and Obligations. Either
Borrower or any other Loan Party shall default in the due performance and
observance of any other agreement contained herein or in any other Loan Document
(other than items covered by Sections 8.1.1 or 8.1.3), and such default shall
continue unremedied for a period of 30 days after

10



--------------------------------------------------------------------------------




the earlier of (a) any officer of the Borrowers or any other Loan Party having
knowledge thereof or (b) notice thereof having been given to any Borrower or
other Loan Party.
SECTION 8.1.27    Default on Other Obligations. Any event of default shall occur
under any agreement, document or instrument in which any Borrower or any other
Loan Party is a party, or their property or assets are bound, which involves a
claim or liability of $500,000 or more.
SECTION 8.1.28    Judgments. Any money judgment, writs or warrants of
attachment, executions or similar processes involving any aggregate amount (to
the extent not paid or fully covered by insurance maintained in accordance with
the requirements of this Agreement and as to which the relevant insurance
company has acknowledged coverage) in excess of $250,000 shall be rendered
against either Borrower, any other Loan Party or any of the respective
properties and either (a) enforcement proceeding shall have been commenced by
any creditor upon such judgment or order or (b) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal, bond or otherwise, shall not be in effect.
SECTION 8.1.29    Bankruptcy, Insolvency, etc.
Either Borrower or any other Loan Party shall:
(a)    generally fail to pay debts as they become due, or admit in writing its
inability to pay debts as they become due;
(b)    apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator, or other custodian for either Borrower or any other Loan
Party or any property of any thereof, or make a general assignment for the
benefit of creditors;
(c)    in the absence of such application, consent or acquiescence, permit or
suffer to exist the involuntary appointment of a trustee, receiver, sequestrator
or other custodian for either Borrower or any other Loan Party or for any part
of the property of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged within 30 days;
(d)    permit or suffer to exist the involuntary commencement of, or voluntarily
commence, any bankruptcy, reorganization, debt arrangement or other case or
proceeding under any Debtor Relief Laws, or permit or suffer to exist the
involuntary commencement of, or voluntarily commence, any dissolution, winding
up or liquidation proceeding, in each case, by or against either Borrower or any
other Loan Party; provided, however, that if not commenced by either Borrower or
any such other Loan Party such proceeding shall be consented to or acquiesced in
by either Borrower or any such other Loan Party, or shall result in the entry of
an order for relief or shall remain for 30 days undismissed; or
(e)    take any corporate action authorizing, or in furtherance of, any of the
foregoing.

1



--------------------------------------------------------------------------------




SECTION 8.1.30    Impairment of Loan Documents, Security, etc. Any Loan
Document, or any Lien granted thereunder, shall (except in accordance with its
terms), in whole or in part, terminate, cease to be effective or cease to be the
legally valid, binding and enforceable obligation of the Borrowers or any other
Loan Party that is a party thereto; either Borrower, any other Loan Party, any
Governmental Authority or any other Person shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or any security interest in favor of the Administrative Agent
for the benefit of the Lender Parties securing (or required to secure) any
Obligation shall, in whole or in part, cease to be a perfected first priority
security interest in the Collateral, subject to the Liens permitted by Section
7.2.3.
SECTION 8.1.31    Non-Payment of Taxes. Either Borrower or any other Loan Party
shall have failed to pay when due any Taxes or other charges of any Governmental
Authority in excess of $250,000, except any such Taxes or other charges which
are being diligently contested by it in good faith by appropriate proceedings
which stay the enforcement of any Lien resulting from the non-payment thereof
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books.
SECTION 8.1.32    Impairment of Material Agreements. Any Material Agreement
shall (except in accordance with its terms), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of either Borrower or any other Loan Party that is a party thereto;
or there shall be any event of default under any Material Agreement.
SECTION 8.1.33    Impairment of Business.
(a)    Either Borrower or any other Loan Party shall be prohibited or otherwise
materially restrained, for a period of 10 or more consecutive days, from
conducting all or any material part of its business in the ordinary course in
accordance with past practice, as a result of (i) any casualty, strike, lockout,
labor dispute, embargo, condemnation, order of any Governmental Authority or act
of God, (ii) one or more licenses, permits, accreditations or authorizations of
either Borrower or any other Loan Party being suspended, limited or terminated
or (iii) any other reason.
(b)    The indictment or threatened indictment of either Borrower or any other
Loan Party under any criminal statute, or the commencement or threatened
commencement of a criminal or civil proceedings against either Borrower or any
other Loan Party, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture to any Governmental Authority of
any portion of the property of such Person.
SECTION 8.1.34    Bankruptcy Claims. Either Borrower or any other Loan Party
shall be subject to a claim arising out of any proceeding of the type referred
to in Section 8.1.7 to which MW or any of its Affiliates shall be subject.
SECTION 8.1.35    Material Adverse Effect. There shall have occurred any event
described in clause (a), (c), (d) or (e) of the definition “Material Adverse
Effect.”
SECTION 8.2    Action if Bankruptcy. If any Event of Default described in
clauses

2



--------------------------------------------------------------------------------




(a) through (d) of Section 8.1.7 shall occur, the Commitments (if not
theretofore terminated) shall automatically terminate and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically become immediately due and payable, without notice or demand.
SECTION 8.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.7)
shall occur and be continuing for any reason, whether voluntary or involuntary,
the Administrative Agent, may, and upon the direction of the Required Lenders,
shall, by notice to the Borrowers declare all or any portion of the outstanding
principal amount of the Loans and other Obligations to be due and payable and
the Commitments (if not theretofore terminated) to be terminated, whereupon
(without further notice, demand or presentment) the full unpaid amount of such
Loans and other Obligations which shall be so declared due and payable shall
become immediately due and payable and the Commitments shall terminate.
SECTION 8.4    Remedies. If an Event of Default shall occur and be continuing,
the Administrative Agent may exercise, in addition to all other rights and
remedies granted to it in this Agreement, the other Loan Documents and in any
other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the U.C.C. Without
limiting the generality of the foregoing, the Administrative Agent without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by Law or referred to below) to
or upon any Borrower, any other Loan Party or any other Person (each and all of
which demands, presentments, protests, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels or as an entirety at public or private sale
or sales, at any exchange, broker’s board or office of the Administrative Agent
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent shall have the right
upon any such public sale or sales, and, to the extent permitted by Law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in the Borrowers,
which right or equity is hereby waived or released. The Borrowers and each other
Loan Party further agree, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at the Borrowers’ premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all costs and expenses of every kind incurred therein or incidental to
the care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Lender Parties hereunder, including without
limitation attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in the order set forth in Section 8.7, and only after such
application and after the payment by the Administrative Agent of any other
amount required or permitted by any provision of Law, including without
limitation Section 9-615(a)(3) of the U.C.C., need the Administrative Agent
account for the surplus, if any, to the Borrowers. If any notice of a proposed
sale or other disposition of Collateral shall be required by Law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before

1



--------------------------------------------------------------------------------




such sale or other disposition. The Borrowers shall remain liable for any
deficiency (plus accrued interest thereon as contemplated pursuant to Article
III) if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay the Obligations and the fees and disbursements of any
attorneys employed by the Administrative Agent to collect such deficiency. The
rights, powers and remedies of the Administrative Agent and the Lenders under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which the Administrative Agent or the Lenders may have against the
Borrowers pursuant to this Agreement or the other Loan Documents, or existing at
Law or in equity or otherwise.
SECTION 8.5    Foreclosure on Collateral. If any Event of Default shall occur
and be continuing, the Administrative Agent shall have, in addition to all
rights and remedies provided for in the U.C.C. and Laws, all such rights
(including the right of foreclosure) with respect to the Collateral as provided
in the Pledge Agreement, the Security Agreement, the Mortgages, the Mortgage
Amendments and each other Loan Document.
SECTION 8.6    Appointment of Administrative Agent as Attorney-in-Fact. The
Borrowers hereby constitute and appoint the Administrative Agent as the
Borrowers’ attorney-in-fact with full authority in the place and stead of the
Borrowers and in the name of the Borrowers, from time to time in the
Administrative Agent’s discretion while any Event of Default is continuing, to
take any action and to execute any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement and any
other Loan Document, including to: (a) ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of the Collateral; (b) enforce the obligations of
obligors of account receivables or other Person obligated on the Collateral and
enforce the rights of the Borrowers with respect to such obligations and to any
property that secures such obligations; (c) file any claims or take any action
or institute any proceedings that the Administrative Agent may deem necessary or
desirable for the collection of or to preserve the value of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent and
the Lenders with respect to any of the Collateral; (d) pay or discharge Taxes or
Liens levied or placed upon or threatened against the Collateral in amounts
necessary to discharge the same as determined by the Administrative Agent in its
sole discretion (all of such payments made by the Administrative Agent shall
become Obligations, due and payable immediately without demand); (e) sign and
endorse any invoices, freight or express bills, bills of lading, storage or
warehouse receipts, assignments, verifications and notices in connection with
the account receivables, chattel paper or general intangibles and other
documents relating to the Collateral; (f) take any act required of the Borrowers
under this Agreement or any other Loan Document; and (g) sell, transfer, pledge,
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and to do, at the Administrative Agent’s option
and the Borrowers’ expense, at any time, all acts and things that the
Administrative Agent deems necessary to protect, preserve or realize upon the
Collateral. The Borrowers hereby ratify and approve all acts of the
Administrative Agent made or taken pursuant to this Section 8.6, agrees to
cooperate with the exercise by the Administrative Agent in the exercise of its
rights pursuant to this Section 8.6 and shall not, either directly or
indirectly, take or fail to take any action which could impair, in any respect,
any action taken by the Administrative Agent pursuant to this Section 8.6. The
appointment pursuant to this Section 8.6 of the Administrative

1



--------------------------------------------------------------------------------




Agent as the Borrowers’ attorney and the Administrative Agent’s rights and
powers are coupled with an interest and are irrevocable, so long as any of the
Commitments hereunder shall be in effect and until payment in full in cash of
all Obligations.
SECTION 8.7    Payments Upon Acceleration.
SECTION 8.8    After the occurrence of an Event of Default and the acceleration
of the Obligations pursuant to Section 8.2 or 8.3, the Administrative Agent
shall apply all payments in respect of the Obligations and all proceeds of
Collateral to the Obligations in the following order:
(f)    first, to pay Obligations in respect of any fees, expenses or indemnities
then due to the Administrative Agent (including, without limitation, fees and
expenses referred to in Sections 11.3 or 11.4), whether or not the same is
allowed in any bankruptcy or insolvency proceeding of any Loan Party;
(g)    second, to pay Obligations in respect of any fees, expenses or
indemnities then due to the Lenders, whether or not the same is allowed in any
bankruptcy or insolvency proceeding of any Loan Party;
(h)    third, to pay interest due in respect of the Loans, whether or not the
same is allowed in any bankruptcy or insolvency proceeding of any Loan Party;
(i)    fourth, to pay, on a pari passu basis, the principal outstanding with
respect to the Loans and Obligations in respect of Rate Protection Agreements in
which the counterparty is a Lender, an Affiliate of a Lender or a Person that
was a Lender or an Affiliate of a Lender at the time such Rate Protection
Agreement was entered into;
(j)    fifth, to pay all other Obligations, including, without limitation, cash
management obligations; and
(k)    sixth, to pay who may be lawfully entitled thereto.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order of each category and shall only be applied to the next
succeeding category after all amounts in the preceding category have been paid
in full in cash and (ii) amounts owing to each relevant Lender Party in clauses
(b) through (e) shall be allocated to the payment of the relevant Obligations
ratably, based on the proportion of each Lender Party’s interest in the
aggregate outstanding Obligations described in each such relevant clause.
ARTICLE IX    
RECEIPT ACCOUNT
SECTION 9.1    Establishment of Receipt Account.
SECTION 9.1.2    Receipt Account. The Borrowers and each other Loan Party
acknowledge and confirm that, on or before the date hereof and pursuant to the
terms of this Agreement, Wells Timberland has established and will maintain one
or more accounts at a Domestic

1



--------------------------------------------------------------------------------




Account Bank for the benefit of the Administrative Agent, as first priority
secured party for the benefit of the Lender Parties, to serve as the “Receipt
Account” (said account or accounts, and any account or accounts replacing the
same in accordance with this Agreement, collectively, the “Receipt Account”).
Wells Timberland and the other Loan Parties acknowledge that the Domestic
Account Bank may comply with instructions originated by the Administrative Agent
without further consent by any of Wells Timberland or the other Loan Parties.
The Administrative Agent reserves the right, from time to time in its sole
discretion, to change the Domestic Account Bank at which the Receipt Account is
maintained.
SECTION 9.1.3    Account Name. The Receipt Account shall be in the name of Wells
Timberland, in favor of the Administrative Agent, as first priority secured
party for the benefit of the Lender Parties; provided, that if the
Administrative Agent is replaced, the Domestic Account Bank, at the departing
Administrative Agent’s request, shall change the name of the secured party with
respect to the Receipt Account to the name of the replacement Administrative
Agent.
SECTION 9.1.4    Characterization of Account. All securities or other property
underlying any financial assets credited to the Receipt Account (other than
cash) shall be registered in the name of the Domestic Account Bank, indorsed to
the Domestic Account Bank or in blank or credited to another securities account
maintained in the name of the Domestic Account Bank and in no case will any
financial asset credited to the Receipt Account be registered in the name of
Wells Timberland or any other Loan Party, payable to the order of Wells
Timberland or any other Loan Party or specially indorsed to Wells Timberland or
any other Loan Party.
SECTION 9.1.5    Investments. All funds, investment properties, security
entitlements and other financial assets of the Loan Parties which are deposited
in or credited to the Receipt Account may at the direction of Wells Timberland,
if no Default or Event of Default has occurred and is continuing, be invested in
one or more Cash Equivalent Investments; provided, that under no circumstances
shall the Lender Parties be liable for any losses that may be incurred by Wells
Timberland or any of the other Loan Parties in the making of any such Cash
Equivalent Investments. Wells Timberland hereby irrevocably authorizes and
directs the Domestic Account Bank to apply any income earned from Cash
Equivalent Investments to the Receipt Account. Wells Timberland shall be
responsible for payment of any federal, state or local income or other tax
applicable to income earned from Cash Equivalent Investments. The Receipt
Account shall be assigned the federal tax identification number of Wells
Timberland. Any interest, dividends or other earnings from amounts on deposit in
the Receipt Account shall be added to the balance in the Receipt Account and
allocated and/or disbursed in accordance with the terms hereof.
SECTION 9.2    Deposit of Revenues into the Receipt Account.
(q)    By 2:00 p.m. on each Receipt Waterfall Date, Wells Timberland shall pay
directly into the Receipt Account all funds deposited into the Revenue Account
during the Receipt Waterfall Period for such Receipt Waterfall Date, less
ordinary course operating expenses for the immediately following month as set
forth in the most recently approved operating expense budget (which ordinary
course operating expenses shall be deposited directly into the Expense Account
in accordance with clause (a) of Section 7.1.17).

1



--------------------------------------------------------------------------------




(r)    Wells TRS Subsidiary shall pay directly into the Revenue Account (i) as
and when due, all amounts owing by Wells TRS Subsidiary to Wells Timberland
pursuant to the Master Stumpage Agreement or otherwise and (ii) by 2:00 p.m. on
each Receipt Waterfall Date, all funds deposited into the Wells TRS Subsidiary
Account during the Receipt Waterfall Period for such Receipt Waterfall Date,
less all ordinary course expenses incurred by Wells TRS in the previous month
and all budgeted ordinary course operating expenses for the immediately
following month.
(s)    By 2:00 p.m. on each Receipt Waterfall Date, the Borrowers shall cause
Wells REIT to pay directly into the Receipt Account all funds raised by,
contributed to or received by Wells REIT or any other Loan Party in the United
States or outside the United States less (i) any commissions due to unaffiliated
third parties and (ii) any funds necessary to make dividends, distributions and
other payments permitted by clause (y)(D) of the proviso of Section 7.2.6
(regarding redemptions by Wells REIT upon death or disability of its
shareholders).
SECTION 9.3    Payment of Funds From Accounts.
(k)    Except as provided in Section 8.7 (which Section shall govern how the
Loans are repaid if the Lenders are exercising their remedies during the
continuance of any Event of Default), from time to time but in no event less
than once per calendar month (each such occurrence, a “Receipt Waterfall Date”),
to the extent funds have been deposited into the Receipt Account during such
month, the funds shall be used to make payments in the following order of
priority (which payments may be made, through a transfer to the Expense
Account), provided that no payment shall be made under any clause below until
all payments then required to be made under all prior clauses shall have been
fully paid (the “Receipt Waterfall”):
(i)    to the payment of Obligations in respect of fees, expenses and
indemnities then due and owing to the Administrative Agent and the Lenders,
including, without limitation, the fees and expenses referred to in Sections
11.3 and 11.4 (it being agreed that no amounts shall be paid to the Lenders
pursuant to this clause until all amounts then due and owing to the
Administrative Agent pursuant to this clause have been paid);
(ii)    to the payment of (x) accrued and unpaid interest on the Loans and (y)
amounts due to a Lender under any Rate Protection Agreement with a Borrower, in
each case then due and owing;
(iii)    [reserved];
(iv)    so long as Wells REIT has REIT Status, to pay dividends permitted by
clause (ii)(y)(E) of the proviso of Section 7.2.6;
(v)    to the deposit in the Interest Reserve Account in an amount necessary to
satisfy the requirements of Section 7.1.12
(vi)    to fund the Working Capital Account in an amount necessary to satisfy
the requirements of clause (b) of Section 7.1.19 (if applicable) and then up to
but not exceeding a level of $2,000,000;

1



--------------------------------------------------------------------------------




AND
(vii)    based on the most recently calculated Loan to Value Ratio as follows:
(A)    If the Loan to Value Ratio is greater than or equal to 40%, to make
additional prepayments on the outstanding principal amount of the Loans,
together with interest on the principal amount so prepaid as provided in clause
(b) of Section 3.2.3;
(B)    If the Loan to Value Ratio is less than 40% but greater than or equal to
30%, any of the following, as determined by the Borrowers: (1) to acquire
additional Real Property which will become Collateral hereunder subject to a
first priority Lien and security interest in favor of the Administrative Agent,
for the benefit of the Lender Parties; (2) to make additional prepayments on the
outstanding principal amount of the Loans, together with interest on the
principal amount so prepaid as provided in clause (b) of Section 3.2.3; (3) to
accumulate a cash balance in the Receipt Account; or (4) to fund dividends,
distributions, redemptions and other payments, including, without limitation,
redemptions of outstanding preferred stock, provided that the Fixed Charge
Coverage Ratio reported on the Compliance Certificate for the most recent Fiscal
Quarter for which the same is required to be delivered pursuant to clause (e) of
Section 7.1.1 is greater than 1.05:1.00 and the Borrowers deliver a Compliance
Certificate to the Administrative Agent demonstrating compliance with Section
7.2.4 on a pro forma basis giving effect to such dividends, distributions,
redemptions and other payments
(C)    If the Loan to Value Ratio is less than 30%, any of the following, as
determined by the Borrowers: (1) to acquire additional Real Property which will
become Collateral hereunder subject to a first priority Lien and security
interest in favor of the Administrative Agent, for the benefit of the Lender
Parties; (2) to pay any accrued organizational and offering fees due to
Affiliates; (3) to make additional prepayments on the outstanding principal
amount of the Loans, together with interest on the principal amount so prepaid
as provided in clause (b) of Section 3.2.3; or (4) to accumulate a cash balance
in the Receipt Account; or (5) to fund dividends, distributions, redemptions and
other payments, including, without limitation, redemptions of outstanding
preferred stock, pursuant to clause (y)(F) of the proviso of clause (ii) of
Section 7.2.6, provided that the Fixed Charge Coverage Ratio reported on the
Compliance Certificate for the most recent Fiscal Quarter for which the same is
required to be delivered pursuant to clause (e) of Section 7.1.1 is greater than
1.05:1.00 and the Borrowers deliver a Compliance Certificate to the

1



--------------------------------------------------------------------------------




Administrative Agent demonstrating compliance with Section 7.2.4 on a pro forma
basis giving effect to such dividends, distributions, redemptions and other
payments;
provided, however, that, notwithstanding anything to the contrary herein, no
payments shall be made under clause(vii)(B) and (C) above unless (A)(I) Wells
Partnership has timely delivered to the Administrative Agent a duly completed
and executed Compliance Certificate for the most recent Fiscal Quarter for which
the same is required to be delivered pursuant to clause (e) of Section 7.1.1 and
(II) the Administrative Agent has confirmed to Wells Partnership that, in its
reasonable and good faith determination, the calculations contained therein are
satisfactory (which confirmation the Administrative Agent agrees to provide not
later than five Business Days after the delivery of each such Compliance
Certificate (it being agreed that the failure of the Administrative Agent to
fail to provide such confirmation shall constitute its acceptance of each
Compliance Certificate)) and (B) no Default or Event of Default has occurred
and, is continuing. Notwithstanding the preceding sentence or any of the terms
of this Section, if any Event of Default has occurred and is continuing under
Section 8.1.7, or the Administrative Agent or the Lenders are exercising any of
their remedies under Section 8.3 with respect to any other Event of Default that
has occurred and is continuing, all amounts from the Receipt Waterfall from and
thereafter shall be applied to the payment of the Obligations as set forth in
Section 8.7.
(l)    The Administrative Agent agrees that it shall make all payments pursuant
to clauses (a)(i), (a)(ii) and (a)(iii) so as to avoid the incurrence of
liabilities by the Borrowers under Section 4.4; provided that (i) in connection
with the foregoing the Administrative Agent is authorized to delay making such
payments until such time as it determines in its sole discretion that no such
liabilities would result (it being agreed that no amounts retained by the
Administrative Agent for such purpose shall be available or applied to the
payment of any other amounts to be paid pursuant to the Receipt Waterfall under
any circumstances) and (ii) if any Event of Default has occurred and is
continuing the Administrative Agent may apply amounts available pursuant to
clauses (a)(i), (a)(ii) and (a)(iii) at its sole discretion without regard to
the incurrence by the Borrowers of liabilities under Section 4.4.
SECTION 9.4    Pledge of Receipt Account.
SECTION 9.4.1    Security for Obligations.
To secure the full and punctual payment and performance of all the Obligations,
Wells Timberland and each of the other Loan Parties hereby grant to the
Administrative Agent, for the benefit of the Lender Parties, a first priority
continuing security interest in and to all of Wells Timberland’s right, title
and interest in, to and under the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located (all
of the same, collectively, the “Receipt Account Collateral”):
(j)    the Receipt Account and all cash, checks, drafts, certificates,
securities, instruments, investment property, security entitlements, and other
financial assets credited, deposited or held in the Receipt Account, including,
without limitation, all deposits or wire transfers made to the Receipt Account,
and any and all Receipt Account Collateral;

2



--------------------------------------------------------------------------------




(k)    any and all amounts on deposit in and credited to the Receipt Account
that are invested in Cash Equivalent Investments;
(l)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and
(m)    to the extent not covered by clauses (a), (b) or (c), all “proceeds” (as
defined under the U.C.C.) of any or all of the foregoing.
The Administrative Agent and the Domestic Account Bank, as agent for the
Administrative Agent on behalf of the Lender Parties, shall have with respect to
the foregoing collateral, in addition to the rights and remedies herein set
forth, all of the rights and remedies available to a secured party under the
U.C.C., as if such rights and remedies were fully set forth herein.
SECTION 9.4.2    Rights on Default. Upon the occurrence and during the
continuance of any Event of Default the Administrative Agent on behalf of the
Lender Parties may exercise any and all rights and remedies with respect to the
Receipt Account Collateral under the Loan Documents, the U.C.C. and other Laws,
including liquidating the same and applying all proceeds therefrom to the
payment of the Obligations as set forth in Section 8.6.
SECTION 9.4.3    Financing Statement; Further Assurances. Wells Timberland and
each other Loan Party agree that at any time and from time to time, at the
expense of the Borrowers, Wells Timberland and each other Loan Party will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary or desirable, or that the
Administrative Agent or any Lender may reasonably request, in order to perfect
and protect any security interest granted in the Receipt Account Collateral or
purported to be granted or to enable the Administrative Agent or any Lender to
exercise and enforce its rights and remedies hereunder with respect to any
Receipt Account Collateral. In the event of any change in name, identity or
structure of any of Wells Timberland or as otherwise reasonable requested by the
Administrative Agent from time to time, each such Person, at its sole cost and
expense, shall promptly notify the Administrative Agent and take all actions
reasonably requested by the Administrative Agent in order to maintain its first
priority perfected security interest in the Receipt Account Collateral.
SECTION 9.5    Administrative Agent Appointed Attorney-In-Fact. Wells Timberland
and each other Loan Party hereby irrevocably constitute and appoint the
Administrative Agent (and its agents and designees) as such Person’s true and
lawful attorney-in-fact, coupled with an interest and with full power of
substitution, to execute, acknowledge and deliver at any time any instruments
and to exercise and enforce every right, power, remedy, option and privilege of
Wells Timberland or any other Loan Party with respect to the Receipt Account
Collateral, and do in the name, place and stead of Wells Timberland or any other
Loan Party, all such acts, things and deeds for and on behalf of and in the name
of Wells Timberland or any other Loan Party which Wells Timberland or any other
Loan Party is required to do hereunder or under the other Loan Documents, or
which the Domestic Account Bank, any other Account Bank or the Administrative
Agent (or its agents or designees) may deem necessary or desirable, to more
fully vest the in the Administrative

1



--------------------------------------------------------------------------------




Agent (or its agents or designees) the rights and remedies provided for in this
Section. The foregoing powers of attorney are irrevocable and coupled with an
interest. Such authority in favor of the Administrative Agent (and its agents
and designees) pursuant to this Section shall include the right to (a) take
control in any manner of any item of payment in respect of the Receipt Account
Collateral or otherwise received in or for deposit in the Receipt Account, (b)
have access to any lockbox or postal box into which remittances from account
debtors or other obligors in respect of account receivables or other proceeds of
Collateral are sent or received, (c) endorse Wells Timberland’s name upon any
items of payment in respect of account receivables or constituting Collateral or
otherwise received by the Administrative Agent (or its agents or designees) or
any Lender and deposit the same in Receipt Account, (d) endorse Wells
Timberland’s name upon any chattel paper, document, instrument, invoice or
similar document or agreement relating to any account receivable or any goods
pertaining thereto or any other Collateral, including any warehouse or other
receipts, or bills of lading and other negotiable or non-negotiable documents,
and (e) sign Wells Timberland’s name on any verification of account receivables
and notices thereof to account debtors or any secondary obligors or other
obligors in respect thereof. Wells Timberland hereby releases the Administrative
Agent (or its agents or designees) and the Lenders and their respective
officers, employees and designees from any liabilities arising from any act or
acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except as a result of any such Person’s or any Lender’s
own gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
ARTICLE X    
THE ADMINISTRATIVE AGENT
SECTION 10.1    Appointment and Authority. Each of the Lenders on behalf of
itself and its Affiliates holding Obligations pursuant to clause (ii) of the
definition of “Obligations” hereby irrevocably appoints CoBank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 10.1 are solely for the
benefit of Administrative Agent and the Lenders and its Affiliates holding
Obligations pursuant to clause (ii) of the definition of “Obligations”, and
neither the Borrowers nor any other Loan Party nor any of their Subsidiaries
shall have rights as a third-party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any Laws. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
SECTION 10.2    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the

1



--------------------------------------------------------------------------------




financial advisor or in any other advisory capacity for, and generally engage in
any kind of business with, any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
SECTION 10.3    Exculpatory Provisions.
(k)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Law, including for the avoidance of doubt, any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of property of
a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
(l)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.1 and Article VIII), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrowers or a Lender.
(m)    Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument

1



--------------------------------------------------------------------------------




or document, or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to Administrative Agent.
SECTION 10.4    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including facsimile, e-mail, Platform, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 10.5    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10.5 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the Commitments as well as
activities as the Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.
SECTION 10.6    Resignation of Administrative Agent
(l)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(m)    If the Person serving as the Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by the Laws, by notice in writing to Borrowers and such
Person remove such Person as the

1



--------------------------------------------------------------------------------




Administrative Agent and, in consultation with Borrowers, appoint a successor.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.
(n)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section and Sections 11.3 and 11.4 shall
continue in effect for the benefit of such retiring or removed Administrative
Agent, its sub‑agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent was acting as Administrative Agent.
SECTION 10.7    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 10.8    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger, the Bookrunner, the Documentation
Agent or the Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
SECTION 10.9    Administrative Agent May File Proof of Claims.

1



--------------------------------------------------------------------------------




In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on Borrowers) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(j)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 11.3 and Section 11.14) allowed in such
judicial proceeding; and
(k)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Affiliate holding Obligations pursuant to clause (ii) of
the definition of “Obligations,” to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and such Affiliates, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 11.3,
Section 11.4 and Section 10.12.
SECTION 10.10    Agency for Perfection; Enforcement of Security by
Administrative Agent. Administrative Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting the Administrative Agent’s
security interest in assets which, in accordance with Article 9 of the Uniform
Commercial Code in any applicable jurisdiction, can be perfected only by
possession or control. Should any Lender (other than the Administrative Agent)
obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor, shall deliver such Collateral (or control thereof) to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions without affecting any Lender’s right to set-off. Each Lender agrees
that it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any collateral security for the Loans, it
being understood and agreed that such rights and remedies may be exercised only
by the Administrative Agent.
SECTION 10.11    Collateral and Guaranty Matters.
(aa)    The Lenders and their respective Affiliates irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(i)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (v) upon termination of all
Commitments and

1



--------------------------------------------------------------------------------




payment in full of all Obligations (other than contingent indemnification
obligations), (w) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted under the Loan Documents, (x) constituting property in
which the Borrowers or any other Loan Party owned no interest at the time the
security interest and/or Lien was granted, (y) constituting property leased to
the Borrowers or any other Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by the Borrowers or any other Loan
Party to be, renewed or extended, or (z) if approved by the Required Lenders or,
if required by Section 11.1, each Lender, if applicable; provided that, upon the
request of Borrower or any Loan Party, the Administrative Agent, in its sole
discretion, may provide a non-disturbance and attornment agreement or
subordinate the Administrative Agent’s Lien in Real Property subject to a
Mortgage to easements, rights of way and similar restrictions where such
Borrower or such other Loan Party is permitted to create such easement, right of
way or similar restriction pursuant to Section 7.2.3(d) hereof;
(ii)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Encumbrance; and
(iii)    to release any guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations under the Guaranty pursuant to this Section
10.11.
(bb)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
(cc)    The Administrative Agent may from time to time make disbursements and
advances that, in its sole discretion, it deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral, to
enhance the likelihood or maximize the amount of the Obligations that are repaid
by the Loan Party or pay any other amount chargeable to the Loan Party
hereunder. All such amounts disbursed or advanced by the Administrative Agent
shall be Obligations that are secured by the Collateral and be repayable by the
Borrowers on demand.
SECTION 10.12    Indemnification. Lenders will reimburse and indemnify
Administrative Agent and all other Agent Parties on demand (to the extent not
actually reimbursed by the Loan Parties, but without limiting the obligations of
the Loan Parties under this Agreement) for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including, reasonable attorneys’ fees and expenses), advances or

1



--------------------------------------------------------------------------------




disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent or any other Agent Parties (a)
in any way relating to or arising out of this Agreement or any of the Loan
Documents or any action taken or omitted by the Administrative Agent or any
other Agent Parties under this Agreement or any of the Loan Documents, and (b)
in connection with the preparation, negotiation, execution, delivery,
administration, amendment, modification, waiver or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or any of the other Loan
Documents in proportion to each Lender’s Percentage; provided, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements resulting from the Administrative Agent’s or any other Agent
Parties’ gross negligence, bad faith or willful misconduct, as determined by a
final, non-appealable judgment by a court of competent jurisdiction. If any
indemnity furnished to any Agent Party for any purpose shall, in the opinion of
Administrative Agent, be insufficient or become impaired, Administrative Agent
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The
obligations of Lenders under this Section 10.12 shall survive the payment in
full of the Obligations and the termination of this Agreement.
ARTICLE XI    
MISCELLANEOUS PROVISIONS
SECTION 11.1    Waivers, Amendments, etc.
(m)    Except for actions expressly permitted to be taken by the Administrative
Agent pursuant to the terms of the Loan Documents, no amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, or any consent to any departure by the Borrowers or any other Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent, the Borrowers and the Required
Lenders. Except as set forth in clause (b) below, all such amendments,
modifications, terminations or waivers requiring the consent of the Lenders
shall only require the written consent of the Required Lenders.
(n)    Notwithstanding clause (a), no amendment, modification, termination or
waiver of this Agreement or any other Loan Document shall, unless in writing and
signed by the Administrative Agent, each Lender and each Voting Participant
directly affected thereby: (i) increase the amount of the Commitment of any
affected Lender or Voting Participant; (ii) reduce the principal of, or rate of
interest on, or fees payable with respect to, any Loan of any affected Lender or
Voting Participant; (iii) extend the due date for, or reduce the amount of, any
scheduled payment or prepayment under clause (a) or (b) or (f) of Section 3.1.2
of principal on any Loan of any affected Lender or Voting Participant; (iv)
extend the due date for, or reduce the amount of, any payment of interest (other
than any waiver of any increase in the interest rate pursuant to Section 3.2.2)
as to any affected Lender or Voting Participant; (v) alter Section 2.1 (with the
exception of the Revolver Increase) or 2.3 or 9.3; (vi) release any material
part of the Collateral unless Section 9.3 has been complied with (which action
shall be deemed to affect all the Lenders); (vii) release any Loan Party from
its guarantee obligations under any Loan Document except as specifically
provided for in the Loan Documents (which action shall be deemed to affect all
the Lenders); (viii) alter in any manner

1



--------------------------------------------------------------------------------




the pro rata sharing of payments required hereunder (which action shall be
deemed to affect all the Lenders and Voting Participants); (ix) amend or waive
this Section or the definition of the “Required Lenders” insofar as such
definition affects the substance of this Section, or any other provision
specifying the number or percentage of Lenders and Voting Participants required
to take any action under any Loan Document (which action shall be deemed to
affect all the Lenders and Voting Participants); or (x) increase the amount of
the Commitment (which action shall be deemed to affect all the Lenders and
Voting Participants) other than with respect to the Revolver Increase.
Furthermore, no amendment, modification, termination or waiver affecting the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document shall be effective unless in writing and signed by the
Administrative Agent, in addition to Lenders required hereinabove to take such
action.
(o)    No failure or delay on the part of any Lender Party in exercising any
power or right under this Agreement or any other Loan Document shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Borrowers in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by any Lender Party shall, except as may be otherwise stated in such
waiver or approval, be applicable to subsequent transactions. The remedies
provided in this Agreement are cumulative, and not exclusive of remedies
provided by Law.
(p)    Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed to be held by any such Defaulting Lender
shall be excluded from a vote of the Lenders hereunder requiring the consent of
the Lenders).
SECTION 11.2    Notices.
(n)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or e-mail as
follows:
(xix)    If to Borrowers: c/o Wells REIT, Inc., 6200 The Corners Parkway,
Norcross, Georgia 30092-3365, Attention Ursula Godoy-Arbelaez (Facsimile no.
(770) 243-8367; Telephone No. (770) 243-8505; email: Ursula.Godoy
@WellsREF.com);
(xx)    if to Administrative Agent, to CoBank, ACB at 5500 S. Quebec Street,
Greenwood Village, Colorado 80111, Attention of Syndications Coordinator,
Corporate Finance Division (Facsimile No. (303) 694-5830; Telephone No. (303)
740-4000; email: TousigM@cobank.com; agencybank@cobank.com);

1



--------------------------------------------------------------------------------




(xxi)    If to a Lender to it at its address (or facsimile number or e-mail
address) set forth in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which it became a Lender, as the case may be; and
(xxii)    as to any other party, at such other address as shall be designated by
such party in a notice to the other parties.
Any party hereto may change its address, facsimile number, telephone number, or
e-mail address, by notice to the other parties. Notices and communications sent
by hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received. Notices and communications
sent by facsimile or e-mail shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient); provided that, notices and communications sent by facsimile
or email to the Administrative Agent shall not be effective until received by
Administrative Agent.
(o)    Delivery of an executed counterpart of a signature page to any amendment
or waiver of any provision of this Agreement or the Notes or any Exhibit hereto
to be executed and delivered hereunder by facsimile or in electronic (i.e. “pdf”
or “tif”) format shall be effective as delivery of a manually executed
counterpart thereof.
(p)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications available to the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”). Each
Lender agrees that notice to it (as provided in the next sentence) specifying
that the Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender shall (i) notify Administrative Agent in writing
(including by e-mail) from time to time of its e-mail address to which the
foregoing notice may be sent by e-mail and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the rights of
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.
(q)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES DO
NOT WARRANT THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY
LIABILITY TO BORROWERS, ANY OTHER LOAN PARTY, ANY LENDER, OR ANY OTHER PERSON
FOR DAMAGES OF ANY KIND, INCLUDING FOR ANY DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S, ANY LOAN PARTY’S,

1



--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT’S, ANY LENDER’S OR ANY OTHER PERSON’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE PLATFORM, THE INTERNET OR ANY OTHER
TELECOMMUNICATIONS, ELECTRONIC OR INFORMATION TRANSMISSION SYSTEM, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
SECTION 11.3    Payment of Costs and Expenses.
(j)    Subject to the proviso of the last sentence of clause (d) of Section
7.1.5, the Borrowers agree to pay all reasonable fees and out-of-pocket expenses
of the Administrative Agent, its directors, officers, employees, agents,
Affiliates and their Related Parties (including, without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel to the
Administrative Agent and accountants, appraisers, investment bankers,
environmental advisors, management consultants and other consultants, if any,
who may be retained by the Administrative Agent) that are actually incurred in
connection with:
(v)    the syndication of the credit facilities provided for herein;
(vi)    the negotiation, preparation, execution, delivery and administration of
this Agreement and each other Loan Document (including with respect to due
diligence matters, the preparation of additional Loan Documents, the review and
preparation of agreements, instruments or documents pursuant to Section 7.1.9),
and any amendments, waivers, consents, supplements or other modifications to
this Agreement or any other Loan Document as may from time to time hereafter be
required, and the Administrative Agent’s consideration of their rights and
remedies hereunder or in connection herewith from time to time whether or not
the transactions contemplated hereby or thereby are consummated;
(vii)    the filing, recording, refiling or rerecording of the Loan Documents
and any other security instruments executed in connection with the transactions
contemplated hereby;
(viii)    the preparation and review of the form of any document or instrument
relevant to this Agreement or any other Loan Document;
(ix)    sums paid or incurred to pay any amount or take any action required by
the Borrowers or any other Loan Party under the Loan Documents that the
Borrowers or any such Loan Party fail to pay or take; and
(x)    costs of appraisals, field exams, inspections and verification of the
Collateral, including, without limitation, travel, lodging, meals and other
charges, including the costs, fees and expenses of independent auditors and
appraisers.
(k)    The Borrowers further agree to reimburse each Lender Party upon demand
for all out-of-pocket expenses (including, without limitation, the fees and
out-of-pocket expenses

2



--------------------------------------------------------------------------------




of legal counsel and consultants to each Lender Party who may be retained by
each such Lender Party) actually incurred by each Lender Party in connection
with (i) the consideration of their rights and remedies hereunder in connection
with any current or prospective Default or Event of Default; (ii) the
negotiation of any restructuring or “work-out,” whether or not consummated, of
any Obligations; (iii) the enforcement or protection of its rights in connection
with this Agreement or any other Loan Document; and (iv) any litigation,
dispute, suit or proceeding relating to this Agreement or any Loan Document.
(l)    [reserved].
(m)    All amounts due under this Section shall be payable promptly and, in any
event, not later than 10 days after demand therefor.
SECTION 11.4    Indemnification by the Borrowers.
(r)    The Borrowers agree, at their sole cost and expense, to indemnify,
exonerate and hold each Lender Party and each of their respective directors,
officers, employees, agents, Affiliates and Related Parties (collectively, the
“Indemnified Parties”) free and harmless from and against any and all actions,
causes of action, suits, losses, costs, liabilities, damages and out-of-pocket
expenses (in each case whether asserted by any third party or the Borrowers or
any of its Affiliates and irrespective of whether any such Indemnified Party is
a party to the action for which indemnification hereunder is sought), including,
without limitation, the fees and out-of-pocket expenses of the Indemnified
Parties (including the fees and out-of-pocket expenses of legal counsel and
consultants to the Indemnified Parties who may be retained by the Indemnified
Parties) (collectively, the “Indemnified Liabilities”), that arise out of or
relate to:
(i)    the negotiation, preparation, execution, delivery or performance of the
terms of, or consummation of the transactions contemplated by, this Agreement,
any other Loan Document or any other agreement or instrument contemplated
thereby (including any action brought by or on behalf of the Borrowers or any
other Loan Party as the result of any determination by the Required Lenders
pursuant to Article V not to fund any Borrowing);
(ii)    any Loan and any transaction financed or to be financed in whole or in
part, directly or indirectly, with the proceeds of any Loan;
(iii)    any Environmental Laws;
(iv)    any presence, release, or threat of Release of Hazardous Materials, at,
upon, under or within the Real Property;
(v)    the falsity in any material respect of any of the representations made in
Section 6.13, whether or not caused by the Borrowers;
(vi)    the failure of the Borrowers to duly perform the covenants, obligations
or actions set forth in Section 7.1.6, including with respect to: (A) the
imposition by any Governmental Authority of any lien upon the Real Property, (B)
remediation of the Real Property or any other land or water contaminated by
Hazardous Materials which were generated on or

1



--------------------------------------------------------------------------------




migrated from the Real Property, (C) liability for personal injury or property
damage or damage to the environment, (D) any diminution in the value of the Real
Property and (E) claims, costs, liabilities and damages arising under any
Environmental Law, or any other claims, liabilities or costs which may be
incurred by or asserted against Indemnified Parties directly or indirectly
resulting from the presence of any Hazardous Material in, on, under or affecting
the Real Property;
(vii)    any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory;
except for any such Indemnified Liabilities arising from the relevant
Indemnified Party’s gross negligence or willful misconduct as determined by a
final non-appealable judgment of a court of competent jurisdiction. If and to
the extent that the foregoing undertaking may be unenforceable for any reason,
the Borrowers agree to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
the Laws. Such indemnification shall be available regardless whether the
relevant Indemnified Party is found to have acted with comparative, contributory
or sole negligence. Under no circumstances shall any Indemnified Party be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(s)    The Borrowers further agree that Lender Parties and their respective
directors, officers, employees, agents, Affiliates and Related Parties shall not
assume any liability or obligation for loss, damage, fines, penalties, claims or
duty to remediate or dispose of wastes or Hazardous Substances on or relating to
Real Property as a result of any conveyance of title to the Real Property to any
of the Lender Parties or otherwise or as a result of any inspections or any
other actions made or taken by and Lender Party on the Real Property, except to
the extent that any of the foregoing matters are attributable to actions or
omissions by such Lender Party or its agents constituting fraud, gross
negligence or willful misconduct. The Borrowers agree to remain fully liable
under the indemnification contained in this Section.
(t)    Promptly following completion of any actions imposed upon the Borrowers
by any order, judgment or other final resolution of a matter indemnified under
this Agreement, or completion of any other remediation requirement under any
applicable Environmental Laws, the Borrowers shall certify to the Administrative
Agent and the Lenders that all such required actions have been completed. The
Administrative Agent or any Lender, at its option, may require the Borrowers, at
the Borrowers’ expense, to obtain and deliver to the Administrative Agent and
the Lenders an environmental report in form and substance reasonably acceptable
to Administrative Agent from a consultant reasonably acceptable to the
Administrative Agent confirming that all such actions have been completed in
accordance with any such order, judgment or resolution or other legal or
remediation requirements, and that the Real Property is in compliance in all
material respects with applicable Environmental Laws. To the extent that the
Borrowers for any reason fail to indefeasibly pay any amount required under
clause (a) to be paid by it to the Administrative Agent (or any director,
officer, employee, agent, Affiliate or Related Party thereof), each Lender
severally agrees to pay to the Administrative Agent (or any director, officer,
employee, agent, Affiliate or

1



--------------------------------------------------------------------------------




Related Party thereof), such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed indemnity payment is sought) of such unpaid
amount. The obligations of the Lenders under this clause are several and not
joint and shall survive the termination of this Agreement.
(u)    Each Loan Party also agrees that, without the prior consent of the
Administrative Agent (not to be unreasonably withheld), neither it nor any of
its Affiliates will settle, compromise or consent to the entry of any judgment
in any pending or threatened claim, action or proceeding in respect of which
indemnification has been or could be sought under the indemnification provisions
hereof (whether or not any Indemnified Party is an actual or potential party to
such claim, action or proceeding), unless such settlement, compromise or consent
(i) includes a full and unconditional written release of each Indemnified Party
from all liability arising out of such claim, action or proceeding and (ii) does
not include any statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Party.
(v)    This Section 11.4 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.
SECTION 11.5    Survival. The obligations of the Borrowers under Sections 4.3,
4.4, 4.5, 4.6, 11.3 and 11.4 and under any other provision specifically
providing for indemnification or reimbursement of fees, costs and expenses
incurred by any of the Lender Parties in connection with this Agreement and the
other Loan Documents, and the obligations of the Lenders under Section 10.1,
shall in each case survive any termination of this Agreement, the payment in
full of all the Obligations and the termination of all the Commitments. All
covenants, agreements, representations and warranties made by each Loan Party in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lender Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loan,
regardless of any investigation made by any Lender Party or on its behalf and
notwithstanding that any Lender Party may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder.
SECTION 11.6    Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
SECTION 11.7    Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.
SECTION 11.8    Counterparts; Integration; Effectiveness.
(l)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents,

2



--------------------------------------------------------------------------------




and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article V, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or in electronic (i.e., “pdf” or
“tif”) format shall be effective as delivery of a manually executed counterpart
of this Agreement.
(m)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Law, including the Federal Electronic Signatures in Global and National
Commerce Act, the New York State Electronic Signatures and Records Act, or any
other similar state laws based on the Uniform Electronic Transactions Act.
SECTION 11.9    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York,
without regard to conflicts of law principals that require or permit application
of the laws of any other state or jurisdiction.
SECTION 11.10    Entire Agreement. This Agreement and each other Loan Document
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.

1



--------------------------------------------------------------------------------


 
SECTION 11.11    Assignments and Participations.
(g)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither
Borrowers nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (including Voting Participants) to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(h)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any credit facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Commitment) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, Borrowers
otherwise consent (each such consent not to be unreasonably withheld or
delayed).




--------------------------------------------------------------------------------




(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Commitments on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of Borrowers (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Borrowers
shall be deemed to have consented to any such assignment unless it shall object
thereto by notice to the Administrative Agent within 5 Business Days after
having received notice thereof and provided, further, that Borrowers’ consent
shall not be required during the primary syndication of the Commitments;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Commitment or any unfunded Commitments with respect to any
Term Loan Commitment if such assignment is to a Person that is not a Lender with
a Commitment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, or (ii) any Term Loans to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (a)
Borrowers or any of Borrowers’ Affiliates or Subsidiaries or (b) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (b).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount

2



--------------------------------------------------------------------------------




sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (a) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (b) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its pro rata share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under Laws without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.3, 4.4, 4.5, 4.6, 11.3 and 11.4 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrowers (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
clause (d) of this Section.
(i)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at an office specified from time to time
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
(j)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”)

3



--------------------------------------------------------------------------------




in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.1 (b)(i)
through (x) that affects such Participant. Borrowers agrees that each
Participant shall be entitled to the benefits of Sections 4.3, 4.4, 11.4 and 4.6
(subject to the requirements and limitations therein, including the requirements
under Section 4.6(f) (it being understood that the documentation required under
Section 4.6(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Subsection; provided that, such Participant
(A) agrees to be subject to the provisions of Section 4.5 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 4.3 and 4.6, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 4.5 with respect to any
Participant. To the extent permitted by the Laws, each Participant also shall be
entitled to the benefits of Sections 4.8 and 4.9 as though it were a Lender;
provided that such Participant agrees to be subject to Sections 4.8 and 4.9 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
Any Participant that is a Farm Credit Lender and that (i) has purchased a
participation in a minimum amount of $5,000,000, (ii) if the Administrative
Agent is other than CoBank, has been designated as a voting participant (a
“Voting Participant”) in a notice (a “Voting Participant Notice”)

4



--------------------------------------------------------------------------------




sent by the relevant Lender to the Administrative Agent as being entitled to be
accorded the right of a Voting Participant, and (iii) receives the prior written
consent of the Administrative Agent (such consent being required only if
Administrative Agent is other than CoBank) and of the Borrowers (such consent
being required only if no Event of Default then exists and is continuing and
only as to Farm Credit Lenders not disclosed to the Borrowers on Schedule
11.11(d) as being a Participant as of the Initial Funding Date) to become a
Voting Participant, shall be entitled to vote, and the voting rights of the
selling Lender shall be correspondingly reduced, on a dollar-for-dollar basis,
as if such Participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action to which the Lender selling such participation is entitled to vote.
(k)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 11.12    Press Releases and Related Matters. The Borrowers agree that
neither it nor any other Loan Party will issue any press release or other public
disclosure using the name of CoBank or its Affiliates (other than the filing of
the Loan Documents with the Securities and Exchange Commission) without the
prior consent of CoBank. The Borrowers consent to the publication by the
Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
The Administrative Agent and each such Lender shall provide a draft of any such
tombstone or similar advertising material to the Borrowers for review and
reasonable comment prior to the publication thereof. In addition, the
Administrative Agent reserves the right to provide to industry trade
organizations customary information for inclusion in league table measurements.
SECTION 11.13    Consent to Jurisdiction and Service of Process
(g)    Jurisdiction. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT
OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY
OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK, SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT, OR TO
THE FULLEST EXTENT PERMITTED BY THE LAWS, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH

5



--------------------------------------------------------------------------------




ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWERS OR ANY OTHER LOAN PARTY OR THEIR RESPECTIVE PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
(h)    Waiver of Venue. BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY THE LAWS, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
THE LAWS, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.
(i)    Service of Process. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.2. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY THE LAWS.
SECTION 11.14    Waiver of Jury Trial, etc. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY THE LAWS, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 11.15    Waiver of Consequential Damages, etc. TO THE FULLEST EXTENT
PERMITTED BY THE LAWS, EACH BORROWER AND EACH OTHER LOAN PARTY SHALL NOT ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNIFIED PARTY, ON ANY THEORY OF
LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT

1



--------------------------------------------------------------------------------




CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN
OR OTHER CREDIT EXTENSION OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNIFIED
PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
SECTION 11.16    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
SECTION 11.17    Protection of Interests. Without limiting any of the other
provisions hereof and whether or not the Administrative Agent or any Lender
acquires legal possession and title to the Real Property, if the Administrative
Agent becomes aware of any matter for which the Borrowers may have liability in
accordance with the other provisions of this Agreement, whether or not a claim
is asserted against any Lender Party, the Administrative Agent shall have the
right to take any action available to the Administrative Agent under the Laws,
and the Borrowers hereby grant to the Administrative Agent and its respective
agents, attorneys, employees, consultants, contractors and assigns, an
irrevocable license and authorization for access to the Real Property and to
conduct any such actions that the Administrative Agent deems reasonably
appropriate in connection therewith. The Borrowers shall pay promptly following
demand by the Administrative Agent all costs and expenses in connection with
such investigatory and remedial activities. The foregoing license and
authorization is intended to be a means of protection of the Administrative
Agent’s or the Lenders’ security interest in the Real Property and not as
participation in the management of the Borrowers or the Real Property.
SECTION 11.18    Confidentiality. Each of the Administrative Agent and the
Lenders agree to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its other Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by the Laws or by any subpoena or
similar legal process; (d) to any other party hereto; (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrowers and their obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i) any

1



--------------------------------------------------------------------------------




rating agency in connection with rating Borrowers or their Subsidiaries or the
Commitments or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the
Commitments; (h) with the consent of the Borrowers; or (I) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section, or (y) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from Borrowers or any of their Subsidiaries relating to the
Borrowers or any of their Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrowers or
any of their Subsidiaries; provided that, in the case of information received
from the Borrowers or any of their Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
SECTION 11.19    Patriot Act Information. Each Lender Party hereby notifies the
Borrowers and each other Loan Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers or any other Loan Party, which information includes the
name and address of the Borrowers and each such other Loan Party and other
information that will allow each Lender Party to identify the Borrowers and each
other Loan Party in accordance with the Patriot Act. The Borrowers and each
other Loan Party shall, and shall cause each other Loan Party to, provide such
information and take such actions as are reasonably requested by any Lender
Party in order to assist such Lender Party in maintaining compliance with the
Patriot Act.
SECTION 11.20    Joint and Several Liability. In consideration of the financial
accommodations being provided by the Lender Parties, each of the Borrowers agree
to be jointly and severally liable, not merely as a surety but also as a
co-debtor, with respect to the payment and performance of all the Loans and
other Obligations under this Agreement and the other Loan Documents. Without
limiting the foregoing, if any Borrower fails to make any payment of, or perform
with respect to, any of the Obligations, the other Borrower agrees to make such
payment and complete such performance requirement in accordance with the terms
hereof and the other Loan Documents.
SECTION 11.21    Waiver of Farm Credit Rights. THE BORROWERS ACKNOWLEDGE AND
AGREE THAT, TOGETHER WITH LEGAL COUNSEL, THEY HAVE REVIEWED ALL RIGHTS THAT THEY
MAY OTHERWISE BE ENTITLED TO WITH RESPECT TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS UNDER THE STATUTES AND REGULATIONS OF THE FARM CREDIT ADMINISTRATION
AS SPECIFIED AT 12 CFR § 617.7000 ET. SEQ., AND THAT THEY KNOWINGLY,
VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL SUCH RIGHTS.
SECTION 11.22    Effectiveness of Amendment and Restatement; No Novation. The

1



--------------------------------------------------------------------------------




amendment and restatement of the Existing Credit Agreement pursuant to this
Agreement shall be effective upon the date hereof. All obligations and rights of
the Loan Parties, the Administrative Agent and the Lenders arising out of or
relating to the period commencing on the date hereof shall be governed by the
terms and provisions of this Agreement; the obligations and rights of the Loan
Parties, the Administrative Agent and the Lenders arising out of or relating to
the period prior to the date hereof shall continue to be governed by the
Existing Credit Agreement without giving effect to the amendment and restatement
provided for herein. This Agreement shall not constitute a novation or
termination of the Loan Parties’ obligations under the Existing Credit Agreement
or any document, note or agreement executed or delivered in connection
therewith, but shall constitute an amendment and restatement of the obligations
and covenants of the Loan Parties under such documents, notes and agreements,
and the Loan Parties hereby reaffirm all such obligations and covenants, as
amended and restated hereby.
SECTION 11.23    Purchase of AgSouth Equity Interests. Wells Timberland agrees
to purchase Equity Interests in AgSouth (the “AgSouth Equity Interests”) as
AgSouth may require in accordance with its bylaws and capital plan that are
applicable to its borrowers generally. In connection with the foregoing, Wells
Timberland hereby acknowledges receipt, prior to the execution of this
Agreement, of: (a) AgSouth’s bylaws; (b) a written description of the terms and
conditions under which the AgSouth Equity Interests are issued; and (c) the most
recent annual financial report, and if more current, the latest quarterly
financial report of AgSouth. Wells Timberland acknowledges and agrees that it
shall not receive any patronage with respect to the AgSouth Equity Interests
purchased by it.
SECTION 11.24    Initial Funding Date Assignment. On the Initial Funding Date,
AgSouth will assign all of its Loans to AgFirst Farm Credit and CoBank.
Accordingly, Schedule II contains the Term and Revolving Loan Commitment Amounts
both before and after giving effect to such assignment.
SECTION 11.25    Borrowers’ Agent. Each of the Borrowers hereby appoints and
authorizes the other to act as its agent under this Agreement and the other Loan
Documents with such powers and discretion as are specifically delegated to the
Borrowers (individually or collectively) by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto, including, without limitation, to execute and deliver to the
Administrative Agent all notices, certificates and similar items (including,
without limitation, any Borrowing Requests or Continuation/Conversion Notice)
required or permitted under this Agreement on behalf of any Borrower or both
Borrowers. The Administrative Agent and each Borrower may rely on any notice
delivered by either Borrower on behalf of any Borrower or both Borrowers. Any
act by one Borrower shall be deemed taken on behalf of both Borrowers.



1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
TIMBERLANDS II, LLC
By:
WELLS TIMBERLAND MANAGEMENT ORGANIZATION, LLC, its Manager

By:        
Name: Brian M. Davis
Title:
Senior Vice President & Chief Financial Officer

WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P.
By:
WELLS TIMBERLAND REIT, INC., its General Partner

By:        
Name: Douglas P. Williams
Title:
Executive Vice President, Secretary & Treasurer

COBANK, ACB,
as Administrative Agent, Lead Arranger and Bookrunner
By:        
Name: Michael Tousignant
Title:
Vice President

LENDERS:
AGSOUTH FARM CREDIT, ACA


By:        
Name:
Title:

1



--------------------------------------------------------------------------------




COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK NEDERLAND,” NEW
YORK BRANCH


By:        
Name:
Title:


By:        
Name:
Title:


METROPOLITAN LIFE INSURANCE COMPANY


By:        
Name:
Title:


Acknowledged and Agreed to:


WELLS TRS HARVESTING OPERATIONS, LLC
By:
FOREST RESOURCE CONSULTANTS, INC., its Manager

By:     
Name: David T. Foil
Title: President













2



--------------------------------------------------------------------------------








WELLS TIMBERLAND REIT, INC.


By: _________________________________
Name: Douglas P. Williams
Title:
Executive Vice President, Secretary & Treasurer







WELLS TIMBERLAND TRS, INC.


 
By: _________________________________
Name: Douglas P. Williams
Title:
Executive Vice President, Secretary & Treasurer







WELLS TIMBERLAND HBU, LLC


By:    WELLS TIMBERLAND MANAGEMENT
ORGANIZATION, LLC, its Manager
 
By: _________________________________
Name: Brian M. Davis
Title:
Senior Vice President & Chief Financial Officer







SCHEDULE I
DISCLOSURE SCHEDULE


ITEM 1.1(a)(i)    Land Sales Adjustment of Cost Basis of Collateral
ITEM 1.1(b)    Material Agreements.
ITEM 1.1 (c)    PLM Leases.
ITEM 6.7(b)    Labor Matters.
ITEM 6.8    Initial Capitalization.

3



--------------------------------------------------------------------------------




ITEM 6.10(a)    Property Matters.
ITEM 6.10(c)    Consents and Approvals.
ITEM 6.10(d)    Timber Operations.
ITEM 6.10(e)    Condemnation Proceedings.
ITEM 6.13(f)    Environmental Matters/Storage Tanks.
ITEM 6.19(b)    Material Governmental Approvals.
ITEM 6.21    Insurance.
ITEM 6.22    Affiliate Transactions.
ITEM 6.24    Accounts.










--------------------------------------------------------------------------------






SCHEDULE II
TERM AND REVOLVING LOAN COMMITMENT AMOUNT
Part I
TERM LOAN COMMITMENT AMOUNT


Lender
Term Loan Commitment Amount
AgSouth Farm Credit, ACA
$
107,000,000


Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland,” New
York Branch
$
11,000,000


Metropolitan Life Insurance Company
$
15,000,000


Total:
$
133,000,000







TERM LOAN COMMITMENT AMOUNT AFTER GIVING EFFECT TO THE INITIAL FUNDING DATE
ASSIGNMENTS


Lender
Term Loan Commitment Amount
CoBank, ACB
$
72,000,000


AgFirst Farm Credit Bank
$
35,000,000


Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland,” New
York Branch
$
11,000,000


Metropolitan Life Insurance Company
$
15,000,000


Total:
$
133,000,000









--------------------------------------------------------------------------------




Part II
REVOLVING LOAN COMMITMENT AMOUNT


Lender
Revolving Loan Commitment Amount
AgSouth Farm Credit, ACA
$
5,000,000


Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland,” New
York Branch
$
5,000,000


Metropolitan Life Insurance Company
$
5,000,000


Total:
$
15,000,000







REVOLVING LOAN COMMITMENT AMOUNT AFTER GIVING EFFECT TO THE INITIAL FUNDING DATE
ASSIGNMENTS


Lender
Revolving Loan Commitment Amount
CoBank, ACB
$
5,000,000


Coöperatieve Centrale Raiffeisen-BoerenleenBank, B.A. “Rabobank Nederland,” New
York Branch
$
5,000,000


Metropolitan Life Insurance Company
$
5,000,000


Total:
$
15,000,000













--------------------------------------------------------------------------------




SCHEDULE III
VOTING PARTICIPANTS


Farm Credit Bank of Texas


Farm Credit Services of America, FLCA


Farm Credit West, FLCA


United FCS, FLCA, dba FCS Commercial Finance Group




